Exhibit 10.3
Execution Version
 
CUSIP Number: 74734GAB8
Senior Secured Revolving Credit Facility
CREDIT AGREEMENT
dated as of December 17, 2010
among
QRE OPERATING, LLC
as Borrower,
QR ENERGY, LP,
QRE GP, LLC,
The Lenders Party Hereto
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent,
JPMORGAN CHASE BANK, N.A.
as Syndication Agent,
ROYAL BANK OF CANADA,
THE ROYAL BANK OF SCOTLAND plc, and
TORONTO DOMINION (NEW YORK) LLC,
as Documentation Agents
 
WELLS FARGO SECURITIES, LLC,
J.P. MORGAN SECURITIES LLC,
RBC CAPITAL MARKETS,
RBS SECURITIES INC. and
TD SECURITIES LLC,
as Co-Lead Arrangers and Joint Bookrunners
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I Definitions and Accounting Matters
    1  
 
       
Section 1.01 Terms Defined Above
    1  
Section 1.02 Certain Defined Terms
    1  
Section 1.03 Types of Loans and Borrowings
    24  
Section 1.04 Terms Generally; Rules of Construction
    24  
Section 1.05 Accounting Terms and Determinations; GAAP
    24  
Section 2.01 Commitments
    25  
Section 2.02 Loans and Borrowings
    25  
Section 2.03 Requests for Borrowings
    26  
Section 2.04 Interest Elections
    27  
Section 2.05 Funding of Borrowings
    28  
Section 2.06 Termination and Reduction of Aggregate Maximum Credit Amounts
    29  
Section 2.07 Borrowing Base
    29  
Section 2.08 Letters of Credit
    32  
 
       
ARTICLE III Payments of Principal and Interest; Prepayments; Fees
    37  
 
       
Section 3.01 Repayment of Loans
    37  
Section 3.02 Interest
    37  
Section 3.03 Alternate Rate of Interest
    38  
Section 3.04 Prepayments
    38  
Section 3.05 Fees
    40  
 
       
ARTICLE IV Payments; Pro Rata Treatment; Sharing of Set-offs
    41  
 
       
Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    41  
Section 4.02 Presumption of Payment by the Borrower
    42  
Section 4.03 Deductions by the Administrative Agent; Defaulting Lenders
    43  
Section 4.04 Disposition of Proceeds
    45  
 
       
ARTICLE V Increased Costs; Break Funding Payments; Taxes; Illegality
    45  
 
       
Section 5.01 Increased Costs
    45  
Section 5.02 Break Funding Payments
    46  
Section 5.03 Taxes
    47  
Section 5.04 Mitigation Obligations; Replacement of Lenders
    48  
Section 5.05 Illegality
    49  
 
       
ARTICLE VI Conditions Precedent
    49  
 
       
Section 6.01 Effective Date
    49  
Section 6.02 Each Credit Event
    52  

i



--------------------------------------------------------------------------------



 



         
ARTICLE VII Representations and Warranties
    53  
 
       
Section 7.01 Organization; Powers
    53  
Section 7.02 Authority; Enforceability
    53  
Section 7.03 Approvals; No Conflicts
    53  
Section 7.04 Financial Condition; No Material Adverse Change
    54  
Section 7.05 Litigation
    54  
Section 7.06 Environmental Matters
    54  
Section 7.07 Compliance with the Laws and Agreements; No Defaults
    55  
Section 7.08 Investment Company Act
    56  
Section 7.09 Taxes
    56  
Section 7.10 ERISA
    56  
Section 7.11 Disclosure; No Material Misstatements
    57  
Section 7.12 Insurance
    57  
Section 7.13 Subsidiaries; General Partners
    58  
Section 7.14 Location of Business and Offices
    58  
Section 7.15 Properties; Titles, Etc.
    58  
Section 7.16 Maintenance of Properties
    59  
Section 7.17 Gas Imbalances, Prepayments
    59  
Section 7.18 Marketing of Production
    60  
Section 7.19 Swap Agreements
    60  
Section 7.20 Use of Loans and Letters of Credit
    60  
Section 7.21 Solvency
    60  
Section 7.22 Anti-Terrorism Laws
    61  
 
       
ARTICLE VIII Affirmative Covenants
    62  
 
       
Section 8.01 Financial Statements; Ratings Change; Other Information
    62  
Section 8.02 Notices of Material Events
    64  
Section 8.03 Existence; Conduct of Business
    65  
Section 8.04 Payment of Obligations
    65  
Section 8.05 Performance of Obligations under Loan Documents
    65  
Section 8.06 Operation and Maintenance of Properties
    65  
Section 8.07 Insurance
    66  
Section 8.08 Books and Records; Inspection Rights
    66  
Section 8.09 Compliance with Laws
    67  
Section 8.10 Environmental Matters
    67  
Section 8.11 Further Assurances
    68  
Section 8.12 Reserve Reports
    68  
Section 8.13 Title Information
    69  
Section 8.14 Collateral; Parent Guaranty
    70  
Section 8.15 Additional Collateral; Additional Obligors
    71  
Section 8.16 ERISA Compliance
    71  
Section 8.17 Swap Agreements
    72  
Section 8.18 Marketing Activities
    72  
Section 8.19 Patriot Act
    72  
Section 8.20 Post-Closing Conditions
    72  

ii



--------------------------------------------------------------------------------



 



         
ARTICLE IX Negative Covenants
    73  
 
       
Section 9.01 Financial Covenants
    73  
Section 9.02 Debt
    73  
Section 9.03 Liens
    74  
Section 9.04 Restricted Payments
    74  
Section 9.05 Investments, Loans and Advances
    75  
Section 9.06 Nature of Business; No International Operations
    76  
Section 9.07 Limitation on Leases
    76  
Section 9.08 Proceeds of Loans
    76  
Section 9.09 ERISA Compliance
    77  
Section 9.10 Sale or Discount of Receivables
    78  
Section 9.11 Mergers, Etc.
    78  
Section 9.12 Sale of Properties
    78  
Section 9.13 Environmental Matters
    79  
Section 9.14 Transactions with Affiliates; Management Fees
    79  
Section 9.15 Subsidiaries
    80  
Section 9.16 Negative Pledge Agreements; Dividend Restrictions
    80  
Section 9.17 Gas Imbalances, Take-or-Pay or Other Prepayments
    80  
Section 9.18 Swap Agreements; Swap Agreement Terminations
    80  
Section 9.19 Transaction Documents
    82  
Section 9.20 Organizational Documents
    82  
Section 9.21 Anti-Terrorism Law; Anti-Money Laundering
    82  
Section 9.22 Embargoed Person
    82  
Section 9.23 Activities of QRE MLP
    83  
 
       
ARTICLE X Events of Default; Remedies
    83  
 
       
Section 10.01 Events of Default
    83  
Section 10.02 Remedies
    85  
 
       
ARTICLE XI The Agents
    86  
 
       
Section 11.01 Appointment; Powers
    86  
Section 11.02 Duties and Obligations of Administrative Agent
    86  
Section 11.03 Action by Administrative Agent
    87  
Section 11.04 Reliance by Administrative Agent
    88  
Section 11.05 Subagents
    88  
Section 11.06 Resignation or Removal of Administrative Agent
    88  
Section 11.07 Agents as Lenders
    89  
Section 11.08 No Reliance
    89  
Section 11.09 Administrative Agent May File Proofs of Claim
    89  
Section 11.10 Authority of Administrative Agent to Release Collateral and Liens
    90  
Section 11.11 The Arrangers, the Syndication Agent and the Documentation Agents
    90  

iii



--------------------------------------------------------------------------------



 



         
ARTICLE XII Miscellaneous
    90  
 
       
Section 12.01 Notices
    90  
Section 12.02 Waivers; Amendments
    91  
Section 12.03 Expenses, Indemnity; Damage Waiver
    92  
Section 12.04 Successors and Assigns
    95  
Section 12.05 Survival; Revival; Reinstatement
    98  
Section 12.06 Counterparts; Integration; Effectiveness
    98  
Section 12.07 Severability
    99  
Section 12.08 Right of Setoff
    99  
Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS
    99  
Section 12.10 Headings
    100  
Section 12.11 Confidentiality
    101  
Section 12.12 Interest Rate Limitation
    101  
Section 12.13 EXCULPATION PROVISIONS
    102  
Section 12.14 Collateral Matters; Swap Agreements; Treasury Management
Agreements
    102  
Section 12.15 No Third Party Beneficiaries
    103  
Section 12.16 USA Patriot Act Notice
    103  
Section 12.17 No Fiduciary Duty
    103  

iv



--------------------------------------------------------------------------------



 



ANNEXES, EXHIBITS AND SCHEDULES

     
Annex I
  List of Maximum Credit Amounts
 
   
Exhibit A
  Form of Note
Exhibit B
  Form of Borrowing Request
Exhibit C
  Form of Interest Election Request
Exhibit D
  Form of Compliance Certificate
Exhibit E-1
  Form of Legal Opinion of Vinson & Elkins L.L.P., special counsel to the
Borrower
Exhibit E-2
  Form of Legal Opinion of Local Counsel
Exhibit F
  Form of Guaranty and Pledge Agreement
Exhibit G
  Form of Assignment and Assumption
 
   
Schedule 1.02A
  Security Instruments
Schedule 1.02B
  Transaction Documents
Schedule 7.05
  Litigation
Schedule 7.13
  Subsidiaries and Partnerships
Schedule 7.17
  Gas Imbalances
Schedule 7.18
  Marketing Contracts
Schedule 7.19
  Swap Agreements
Schedule 9.05
  Investments

v



--------------------------------------------------------------------------------



 



     This CREDIT AGREEMENT dated as of December 17, 2010 is among: QRE
OPERATING, LLC, a Delaware limited liability company (the “Borrower”); QR
Energy, LP, a Delaware limited partnership (“QRE MLP”); QRE GP, LLC, a Delaware
limited liability company (“General Partner”); each of the Lenders from time to
time party hereto; WELLS FARGO BANK, NATIONAL ASSOCIATION, (in its individual
capacity, “Wells Fargo”) as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”); JPMORGAN CHASE BANK, N.A. (in its individual capacity, “JPMorgan”) as
syndication agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Syndication Agent”); and ROYAL BANK OF CANADA,
THE ROYAL BANK OF SCOTLAND plc, and TORONTO DOMINION (NEW YORK) LLC, as
documentation agents for the Lenders (each, in such capacity, together with its
successors in such capacity, a “Documentation Agent”).
     In consideration of the mutual covenants and agreements herein contained
and of the loans, extensions of credit and commitments hereinafter referred to,
the parties hereto agree as follows:
ARTICLE I
Definitions and Accounting Matters
     Section 1.01 Terms Defined Above. As used in this Agreement, each term
defined above has the meaning indicated above.
     Section 1.02 Certain Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
     “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
     “Administrative Agent” has the meaning assigned to such term in the
preamble hereto.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affected Loans” has the meaning assigned to such term in Section 5.05.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Agents” means, collectively, the Administrative Agent, the Syndication
Agent and the Documentation Agents; and “Agent” shall mean either the
Administrative Agent, the Syndication Agent or a Documentation Agent, as the
context requires.

 



--------------------------------------------------------------------------------



 



     “Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts, as the same may be reduced or terminated pursuant to
Section 2.06. The initial Aggregate Maximum Credit Amounts of the Lenders is
$750,000,000.
     “Agreement” means this Credit Agreement, as the same may from time to time
be amended, modified, supplemented or restated.
     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%, and (c) the Adjusted LIBO
Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%, provided that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the rate appearing on the Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time on such day. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.
     “Anti-Terrorism Laws” has the meaning assigned to such term in Section
7.22(a).
     “Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Commitment Fee Rate, as the case may be,
the rate per annum set forth in the Borrowing Base Utilization Grid below based
upon the Borrowing Base Utilization Percentage then in effect:
Borrowing Base Utilization Grid

                                         
Borrowing Base Utilization Percentage
    <25 %     ≥ 25% <50 %     ≥50% <75 %     ≥75% <90 %     ≥90 %
Eurodollar Loans
    1.75 %     2.00 %     2.25 %     2.50 %     2.75 %
ABR Loans
    0.75 %     1.00 %     1.25 %     1.50 %     1.75 %
Commitment Fee Rate
    0.50 %     0.50 %     0.50 %     0.50 %     0.50 %

     Each change in the Applicable Margin shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change; provided,
however, that if at any time the Borrower fails to deliver a Reserve Report
pursuant to Section 8.12, then from the time of such failure until the time that
Borrower delivers such Reserve Report to the Administrative Agent, the
“Applicable Margin” means the rate per annum set forth on the grid when the
Borrowing Base Utilization Percentage is at its highest level.

2



--------------------------------------------------------------------------------



 



     “Applicable Percentage” means, with respect to any Lender, the percentage
of the Aggregate Maximum Credit Amounts represented by such Lender’s Maximum
Credit Amount as such percentage is set forth on Annex I, provided that if the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon Commitments most recently in effect.
     “Approved Counterparty” means (a) any Lender or any Affiliate of a Lender
or (b) any other Person if such Person or its credit support provider has a long
term senior unsecured debt rating of A-/A3 by S&P or Moody’s (or their
equivalent) or higher; provided, that no security may be provided by QRE MLP or
any of its Subsidiaries to any Approved Counterparty to secure a Swap Agreement,
except as permitted by Section 9.18(b).
     “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
     “Approved Petroleum Engineers” means (a) Miller & Lents, Ltd.,
(b) Netherland, Sewell & Associates, Inc., (c) Ryder Scott Company Petroleum
Consultants, L.P., and (d) any other independent petroleum engineers reasonably
acceptable to the Administrative Agent.
     “Arrangers” means, collectively, J.P. Morgan Securities Inc. and Wells
Fargo Securities, LLC, each in its capacities as co-lead arranger and joint
bookrunner hereunder.
     “Assets,” means all Property proposed to be acquired by QRE MLP, the
Borrower or its Subsidiaries on or before the Effective Date pursuant to the
Transaction Documents.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 12.04(b)), and accepted by the Administrative Agent, in the
form of Exhibit G or any other form approved by the Administrative Agent.
     “Available Cash” means the Available Cash (as defined in the QRE
Partnership Agreement) allowed to be distributed to the Partners pursuant to the
QRE Partnership Agreement.
     “Availability Period” means the period from and including the Effective
Date to but excluding the Termination Date.
     “Black Diamond” means Black Diamond Resources, LLC, a Delaware limited
liability company.
     “Black Diamond Credit Agreement” means the Amended and Restated Credit
Agreement dated as of May 14, 2010, among Black Diamond, JPMorgan, as
administrative agent, and each of the lenders and agents from time to time a
party thereto.

3



--------------------------------------------------------------------------------



 



     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America or any successor Governmental Authority.
     “Borrower” has the meaning assigned to such term in the preamble hereto.
     “Borrowing” means Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
     “Borrowing Base” means, at any time, an amount equal to the amount
determined in accordance with Section 2.07, as the same may be adjusted from
time to time pursuant to Section 8.13(c), Section 9.12 or Section 9.18(c).
     “Borrowing Base Deficiency” occurs if at any time the total Revolving
Credit Exposures exceeds the Borrowing Base then in effect.
     “Borrowing Base Properties” means the Oil and Gas Properties included in
the Borrowing Base then in effect.
     “Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Revolving
Credit Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.
     “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
banks are open for dealings in dollar deposits in the London interbank market.
     “Capital Leases” means, in respect of any Person, all leases which shall
have been, or should have been, in accordance with GAAP, recorded as capital
leases on the balance sheet of the Person liable (whether contingent or
otherwise) for the payment of rent thereunder.
     “Casualty Event” means any loss, casualty or other insured damage to, or
any nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of QRE MLP, the Borrower or any of its
Subsidiaries having a fair market value in excess of the lesser of $10,000,000
and a dollar amount equal to five percent (5%) of the Borrowing Base.
     “Change in Control” means
     (a) the General Partner shall cease to be the sole general partner of QRE
MLP, with substantially the same powers to manage QRE MLP as are presently
granted to the General Partner under the QRE Partnership Agreement;

4



--------------------------------------------------------------------------------



 



     (b) QRE MLP shall at any time cease to own 100% of the Equity Interests of
the Borrower; or
     (c) the Permitted Holders shall fail to directly, or indirectly, own
beneficially, or to have the power to vote or direct the voting of, Equity
Interests representing more than a majority of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of the General
Partner; provided, however, that with respect to this clause (c) any transferee
of Equity Interests of the General Partner by the relevant Permitted Holder who
or which is (i) his spouse, child, or any other family member related to him by
blood or by marriage, or (ii) a trust or other organizational entity (such as,
but not limited to, family trusts or family partnerships, limited partnerships,
limited liability companies, or limited liability partnerships) established by
him for estate planning purposes (such persons and entities are collectively
referred to as “Permitted Transferees”), shall be deemed to be a Permitted
Holder and any such transfer shall be permitted without resulting in a Change of
Control, provided that, with respect to Permitted Transferees, (x) the relevant
Permitted Holder shall maintain at all times 100% legal and beneficial ownership
of any such entities to whom he transfers Equity Interests, and (y) such persons
or entities shall not be able to transfer any Equity Interests of the General
Partner to any person who is not related to the relevant Permitted Holder by
blood or marriage, or to any entity which is not 100% owned, legally and
beneficially, by the relevant Permitted Holder.
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or the Issuing Bank
(or, for purposes of Section 5.01(b)), by any lending office of such Lender or
by such Lender’s or the Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor statute.
     “Collateral” means all Property of the Borrower or any other Obligor which
is subject to a Lien under one or more Security Instruments.
     “Commitment” means, with respect to each Lender, the commitment of such
Lender to make Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) modified from time to time pursuant to Section 2.06 and (b) modified from
time to time pursuant to assignments by or to such Lender pursuant to Section
12.04(b); and “Commitments” means the aggregate amount of the Commitments of all
Lenders. The amount representing each Lender’s Commitment shall at any time be
the lesser of such Lender’s Maximum Credit Amount and such Lender’s Applicable
Percentage of the then effective Borrowing Base.
     “Commitment Fee Rate” has the meaning assigned to such term in the
definition of “Applicable Margin”.

5



--------------------------------------------------------------------------------



 



     “Common Units” has the meaning assigned to such term in the QRE Partnership
Agreement.
     “Consolidated Net Income” means with respect to QRE MLP and its
Consolidated Subsidiaries, for any period, the aggregate of the net income (or
loss) of QRE MLP and its Consolidated Subsidiaries after allowances for taxes
for such period determined on a consolidated basis in accordance with GAAP;
provided that there shall be excluded from such net income (to the extent
otherwise included therein) the following: (a) the net income of any Person in
which QRE MLP or any Consolidated Subsidiary has an interest (which interest
does not cause the net income of such other Person to be consolidated with the
net income of QRE MLP and its Consolidated Subsidiaries in accordance with
GAAP), except to the extent of the amount of dividends or distributions actually
paid in cash during such period by such other Person to QRE MLP or to a
Consolidated Subsidiary, as the case may be; (b) the net income (but not loss)
during such period of any Consolidated Subsidiary to the extent that the
declaration or payment of dividends or similar distributions or transfers or
loans by that Consolidated Subsidiary is not at the time permitted by operation
of the terms of its charter or any agreement, instrument or Governmental
Requirement applicable to such Consolidated Subsidiary or is otherwise
restricted or prohibited, in each case determined in accordance with GAAP;
(c) the net income (or loss) of any Person acquired in a pooling-of-interests
transaction for any period prior to the date of such transaction; (d) any
extraordinary gains or losses during such period; (e) any non-cash gains or
losses or positive or negative adjustments under Statement of Financial
Accounting Standards 133 (and any statements replacing, modifying or superseding
such statement) as the result of changes in the fair market value of
derivatives; and (f) any gains or losses attributable to writeups or writedowns
of assets, including ceiling test writedowns. For purposes of calculating
Consolidated Net Income for any period prior to the Reference Period ending on
the fourth fiscal quarter after the Effective Date, such calculation shall be
made on a pro forma basis after giving effect to the Transactions (including use
of the Initial Financial Statements) as if the Transactions had been consummated
on the first day of the applicable Reference Period.
     “Consolidated Subsidiary” means each Subsidiary of QRE MLP (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of QRE
MLP in accordance with GAAP.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Current Ratio” has the meaning assigned to such term in Section 9.01(b).
     “Debt” means, for any Person, the sum of the following (without
duplication): (a) all obligations of such Person for borrowed money or evidenced
by bonds, bankers’ acceptances, debentures, notes or other similar instruments;
(b) all obligations of such Person (whether contingent or otherwise) in respect
of letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services (other
than accounts

6



--------------------------------------------------------------------------------



 



payable and accrued expenses, liabilities or other obligations to pay the
deferred purchase price of Property or services from time to time incurred in
the ordinary course of business which are not greater than ninety (90) days past
the date of invoice or delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP); (d) all obligations under Capital Leases; (e) all
obligations under Synthetic Leases; (f) all Debt (as defined in the other
clauses of this definition) of others secured by (or for which the holder of
such Debt has an existing right, contingent or otherwise, to be secured by) a
Lien on any Property of such Person, whether or not such Debt is assumed by such
Person; (g) all Debt (as defined in the other clauses of this definition) of
others guaranteed by such Person or with respect to which such Person otherwise
assures a creditor against loss of the Debt (howsoever such assurance shall be
made) to the extent of the lesser of the amount of such Debt and the maximum
stated amount of such guarantee or assurance against loss; (h) all obligations
or undertakings of such Person to maintain or cause to be maintained the
financial position or covenants of others or to purchase the Debt or Property of
others; (i) obligations to deliver commodities, goods or services, including,
without limitation, Hydrocarbons, in consideration of one or more advance
payments, other than gas balancing arrangements in the ordinary course of
business; (j) obligations to pay for goods or services even if such goods or
services are not actually received or utilized by such Person (other than firm
transportation or drilling contracts); (k) any Debt of a partnership for which
such Person is liable either by agreement, by operation of law or by a
Governmental Requirement but only to the extent of such liability; (l)
Disqualified Capital Stock; and (m) the undischarged balance of any production
payment created by such Person or for the creation of which such Person directly
or indirectly received payment. The Debt of any Person shall include all
obligations of such Person of the character described above to the extent such
Person remains legally liable in respect thereof notwithstanding that any such
obligation is not included as a liability of such Person under GAAP.
     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
     “Defaulting Lender” means, at any time, a Lender as to which the
Administrative Agent has notified the Borrower that such Lender, as reasonably
determined by the Administrative Agent, has (a) failed to fund any portion of
its Loans or participations in Letters of Credit within three (3) Business Days
of the date required to be funded by it hereunder, (b) notified the Borrower,
the Administrative Agent, the Issuing Bank or any Lender in writing that it does
not intend to comply with any of its funding obligations under this Agreement or
has made a public statement to the effect that it does not intend to comply with
its funding obligations under this Agreement or generally under other agreements
in which it commits to extend credit, (c) failed, within three (3) Business Days
after request by the Administrative Agent, to confirm that it will comply with
the terms of this Agreement relating to its obligations to fund prospective
Loans and participations in then outstanding Letters of Credit, (d) otherwise
failed to pay over to the Administrative Agent, the Issuing Bank or any Lender
any other amount required to be paid by it hereunder within three (3) Business
Days of the date when due, unless the subject of a good faith dispute, or (e)
(i) become or is insolvent or has a parent company that has become or is
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee or custodian appointed for it, or
has taken any action in furtherance of, or indicating its consent to, approval
of or acquiescence in any such proceeding or appointment or

7



--------------------------------------------------------------------------------



 



has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment; provided,
that a Lender shall not become a Defaulting Lender solely as the result of the
acquisition or maintenance of an ownership interest in such Lender or its parent
company, or the exercise of control over such Lender or its parent company, by a
Governmental Authority or an instrumentality thereof.
     “Disqualified Capital Stock” means any Equity Interest that, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part (but if in part, only with respect to such amount that meets
the criteria set forth in this definition), on or prior to the date that is one
year after the earlier of (a) the Maturity Date and (b) the date on which there
are no Loans, LC Exposure or other obligations hereunder outstanding and all of
the Commitments are terminated.
     “Documentation Agent” has the meaning assigned to such term in the preamble
hereto.
     “dollars” or “$” refers to lawful money of the United States of America.
     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of the United States of America or any state thereof or the District of
Columbia.
     “EBITDAX” means, for any period, the Consolidated Net Income for such
period plus, without duplication the following charges and expenses, to the
extent deducted from Consolidated Net Income for such period, the sum of
(a) interest, income taxes, depreciation, depletion, amortization, exploration
and abandonment expenses, (b) transaction costs, expenses and charges with
respect to the Transactions deducted from Consolidated Net Income pursuant to
SFAS 141(R) and (c) all other noncash charges, and minus, without duplication
and to the extent included in Consolidated Net Income for such period, all
noncash income, in each case of QRE MLP and its Consolidated Subsidiaries. For
the purposes of calculating EBITDAX and the components thereof for any period of
four (4) consecutive calendar quarters (each, a “Reference Period”) pursuant to
any determination of the financial ratio contained in Section 9.01(a), (i) if at
any time during such Reference Period the Borrower or any Subsidiary shall have
made any Material Disposition, the EBITDAX for such Reference Period shall be
reduced by an amount equal to the EBITDAX (if positive) attributable to the
Property that is the subject of such Material Disposition for such Reference
Period or increased by an amount equal to the EBITDAX (if negative) attributable
thereto for such Reference Period and (ii) if during such Reference Period the
Borrower or any Subsidiary shall have made a Material Acquisition, the EBITDAX
for such Reference Period shall be calculated after giving pro forma effect
thereto as if such Material Acquisition occurred on the first day of such
Reference Period. As used in this definition, “Material Acquisition” means any
acquisition of Property or series of related acquisitions of Property that
involves the payment of consideration by the Borrower and its

8



--------------------------------------------------------------------------------



 



Subsidiaries in excess of the lesser of $30,000,000 and a dollar amount equal to
five percent (5%) of the Borrowing Base; and “Material Disposition” means any
Disposition of Property or series of related Dispositions of property that
yields gross proceeds to the Borrower or any of its Subsidiaries in excess of
the lesser of $30,000,000 and a dollar amount equal to five percent (5%) of the
Borrowing Base. For purposes of calculating EBITDAX for any period prior to the
Reference Period ending on the fourth fiscal quarter after the Effective Date,
such calculation shall be made on a pro forma basis after giving effect to the
Transactions (including applicable amounts set forth in the Initial Financial
Statements) as if the Transactions had been consummated on the first day of the
applicable Reference Period.
     “Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).
     “Embargoed Person” has the meaning assigned to such term in Section 9.22.
     “Engineering Reports” has the meaning assigned to such term in Section
2.07(c)(i).
     “Environmental Laws” means any and all Governmental Requirements pertaining
in any way to health, safety, the environment or the preservation or reclamation
of natural resources, in effect in any and all jurisdictions in which QRE MLP or
any of its Subsidiaries is conducting or at any time has conducted business, or
where any Property of QRE MLP or any of its Subsidiaries is located, including
without limitation, the Oil Pollution Act of 1990 (“OPA”), as amended, the Clean
Air Act, as amended, the Comprehensive Environmental, Response, Compensation,
and Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Hazardous Materials Transportation Act, as amended, and other
environmental conservation or protection Governmental Requirements. The term
“oil” shall have the meaning specified in OPA, the terms “hazardous substance”
and “release” (or “threatened release”) shall have the meanings specified in
CERCLA, the terms “solid waste” and “disposal” (or “disposed”) shall have the
meanings specified in RCRA and the term “oil and gas waste” shall have the
meaning specified in Section 91.1011 of the Texas Natural Resources Code
(“Section 91.1011”); provided, however, that (a) in the event either OPA,
CERCLA, RCRA or Section 91.1011 is amended so as to broaden the meaning of any
term defined thereby, such broader meaning shall apply subsequent to the
effective date of such amendment and (b) to the extent the laws of the state or
other jurisdiction in which any Property of QRE MLP or any of its Subsidiaries
is located establish an applicable meaning for “oil,” “hazardous substance,”
“release,” “solid waste,” “disposal” or “oil and gas waste” which is broader
than that specified in either OPA, CERCLA, RCRA or Section 91.1011, such broader
meaning shall apply.
     “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

9



--------------------------------------------------------------------------------



 



     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute.
     “ERISA Affiliate” means each trade or business (whether or not
incorporated) which together with QRE MLP, the Borrower or any other Obligor
would be deemed to be a “single employer” within the meaning of section
4001(b)(1) of ERISA or subsections (b), (c), (m) or (o) of section 414 of the
Code.
     “ERISA Event” means (a) a “Reportable Event” described in section 4043 of
ERISA and the regulations issued thereunder with respect to a Plan as to which
the PBGC has not by regulation waived the requirement of section 4043(a) of
ERISA that it be notified within thirty days of the occurrence of that event,
provided that a failure to meet the minimum funding standard of section 412 of
the Code or section 302 of ERISA shall be a reportable event for the purposes of
this clause (a) regardless of the issuance of any waiver under section 412(d) of
the Code, (b) the withdrawal of QRE MLP, the Borrower, any other Obligor or any
ERISA Affiliate from a Multiemployer Plan, (c) the filing of a notice of intent
to terminate a Plan under section 4041(c) of ERISA or the termination of a Plan
under section 4041(c) of ERISA, (d) the institution of proceedings to terminate
a Plan by the PBGC or (e) receipt of a notice of withdrawal liability pursuant
to section 4202 of ERISA.
     “Eurodollar”, when used in reference to any Loan or Borrowing, means such
Loan, or the Loans comprising such Borrowing, that bear interest at a rate
determined by reference to the Adjusted LIBO Rate.
     “Event of Default” has the meaning assigned to such term in Section 10.01.
     “Excepted Liens” means: (a) Liens for Taxes, assessments or other
governmental charges or levies which are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (b) Liens in connection with
workers’ compensation, unemployment insurance or other social security, old age
pension or public liability obligations which are not delinquent or which are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP; (c) statutory landlord’s
liens, operators’, vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’,
suppliers’, workers’, materialmen’s, construction or other like Liens arising by
operation of law in the ordinary course of business or incident to the
exploration, development, operation and maintenance of Oil and Gas Properties
each of which is in respect of obligations that are not delinquent or which are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP; (d) contractual Liens
which arise in the ordinary course of business under operating agreements, joint
venture agreements, oil and gas partnership agreements, oil and gas leases,
farm-out agreements, division orders, contracts for the sale, transportation or
exchange of oil and natural gas, unitization and pooling declarations and
agreements, area of mutual interest agreements, overriding royalty agreements,
marketing agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the oil and gas business and are for claims which are
not

10



--------------------------------------------------------------------------------



 



delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP,
provided that any such Lien referred to in this clause does not materially
impair the use of any material Property covered by such Lien for the purposes
for which such Property is held by QRE MLP or any of its Subsidiaries or
materially impair the value of any material Property subject thereto; (e) Liens
arising solely by virtue of any statutory or common law provision relating to
banker’s liens, rights of set-off or similar rights and remedies and burdening
only deposit accounts or other funds maintained with a creditor depository
institution, provided that no such deposit account is a dedicated cash
collateral account or is subject to restrictions against access by the depositor
in excess of those set forth by regulations promulgated by the Board and no such
deposit account is intended by QRE MLP or any of its Subsidiaries to provide
collateral to the depository institution; (f) easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations in any
Property of QRE MLP or any of its Subsidiaries for the purpose of roads,
pipelines, transmission lines, transportation lines, distribution lines for the
removal of gas, oil, coal or other minerals or timber, and other like purposes,
or for the joint or common use of real estate, rights of way, facilities and
equipment, that do not secure any monetary obligations and which in the
aggregate do not materially impair the use of such Property for the purposes of
which such Property is held by QRE MLP or any of its Subsidiaries or materially
impair the value of any material Property subject thereto; (g) Liens on cash or
securities pledged to secure performance of tenders, surety and appeal bonds,
government contracts, performance and return of money bonds, bids, trade
contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business;
(h) judgment and attachment Liens not giving rise to an Event of Default,
provided that any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and no action to enforce such Lien has been commenced; (i) Liens arising
from Uniform Commercial Code financing statement filings regarding operating
leases entered into by the Borrower and the Subsidiaries in the ordinary course
of business covering only the Property under lease and (j) title defects that
are the subjects of the procedures described in Section 8.13(c); provided,
further that Liens described in clauses (a) through (e) shall remain “Excepted
Liens” only for so long as no action to enforce such Lien has been commenced
(and not stayed); provided, further that no intention to subordinate the first
priority Lien granted in favor of the Administrative Agent and the Lenders is to
be hereby implied or expressed by the permitted existence of such Excepted
Liens.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower or any other Obligor hereunder or
under any other Loan Document, (a) income or franchise taxes imposed on (or
measured by) its net income by the United States of America or such other
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower or any other Obligor is located, (c) in the
case of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 5.04(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply

11



--------------------------------------------------------------------------------



 



with Section 5.03(e), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts with respect to such
withholding tax pursuant to Section 5.03(a) or Section 5.03(c), and (d) any U.S.
Federal withholding Taxes imposed by FATCA other than by reason of a change in
law imposed after the date hereof.
     “Executive Order” has the meaning assigned to such term in Section 7.22(a).
     “FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof.
     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Fee Letters” means (a) that certain letter agreement dated November 2,
2010, among QRE MLP, Wells Fargo, Wells Fargo Securities, LLC, JP Morgan and
J.P. Morgan Securities LLC related to the payment of certain fees by QRE MLP and
(b) that certain letter agreement dated November 2, 2010, among QRE MLP, Wells
Fargo and Wells Fargo Securities, LLC related to the payment of certain fees by
QRE MLP.
     “Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person. Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the General Partner.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
     “GAAP” means generally accepted accounting principles in the United States
of America as in effect from time to time.
     “General Partner” has the meaning assigned to such term in the preamble
hereto.
     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government over the Borrower, any other Obligor, any of their Properties, any
Agent, the Issuing Bank or any Lender.

12



--------------------------------------------------------------------------------



 



     “Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.
     “Guarantors” means, collectively, QRE MLP and each Subsidiary of the
Borrower that guarantees the Obligations pursuant to Section 8.15(b).
     “Guaranty Agreement” means the Guaranty and Pledge Agreement dated as of
the Effective Date made by QRE MLP and each Subsidiary of the Borrower in favor
of the Administrative Agent, in the form attached hereto as Exhibit F, as the
same may be amended, modified or supplemented from time to time.
     “Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Obligations under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.
     “Hydrocarbon Interests” means all rights, titles, interests and estates now
or hereafter acquired in and to oil and gas leases, oil, gas and mineral leases,
or other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.
Unless otherwise indicated herein, each reference to the term “Hydrocarbon
Interests” shall mean Hydrocarbon Interests of the Borrower and its
Subsidiaries.
     “Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all products refined or separated therefrom. Unless otherwise indicated herein,
each reference to the term “Hydrocarbons” shall mean Hydrocarbons of the
Borrower or its Subsidiaries.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitee” has the meaning assigned to such term in Section 12.03(b).
     “Information” has the meaning assigned to such term in Section 12.11.
     “Initial Financial Statements”) means (a) the unaudited pro forma condensed
statement of operations of QRE MLP and its Consolidated Subsidiaries for the
year ended December 31, 2009, (b) the unaudited pro forma condensed statement of
operations of QRE MLP and its Consolidated Subsidiaries for the nine month
period ended September 30, 2010, and (c) the unaudited pro forma condensed
balance sheet of QRE MLP and its Consolidated Subsidiaries as of September 30,
2010.
     “Initial Reserve Report” means the report of Miller & Lents, Ltd. dated
November 11, 2010, with respect to Oil and Gas Properties of the Borrower.

13



--------------------------------------------------------------------------------



 



     “Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.
     “Interest Payment Date” means (a) with respect to any ABR Loan, the last
day of each March, June, September and December and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three (3) months’ duration, each day prior to the
last day of such Interest Period that occurs at intervals of three (3) months’
duration after the first day of such Interest Period.
     “Interest Period” means with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine or twelve months) thereafter, as the
Borrower may elect; provided, that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
     “Interim Redetermination” has the meaning assigned to such term in Section
2.07(b).
     “Interim Redetermination Date” means the date on which a Borrowing Base
that has been redetermined pursuant to an Interim Redetermination becomes
effective as provided in Section 2.07.
     “Internal Petroleum Engineer” means the internal petroleum engineers of the
Borrower or an Affiliate of the Borrower, as applicable.
     “Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any deposit with, or advance, loan or capital contribution to,
assumption of Debt of, purchase or other acquisition of any other Debt or equity
participation or interest in, or other extension of credit to, any other Person
(including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person, but excluding any such advance, loan or extension of credit having
a term not exceeding ninety (90) days representing the purchase price of
inventory or supplies sold by such Person in the ordinary course of business);
(c) the purchase or acquisition (in one or a series of transactions) of Property
of another Person that constitutes a business unit or (d) the entering into of
any guarantee of, or other contingent obligation (including the deposit of any
Equity Interests

14



--------------------------------------------------------------------------------



 



to be sold) with respect to, Debt or other liability of any other Person and
(without duplication) any amount committed to be advanced, lent or extended to
such Person.
     “Issuing Bank” means Wells Fargo, in its capacity as the issuer of Letters
of Credit hereunder, and its successors in such capacity as provided in
Section 2.08(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
     “JPMorgan” has the meaning assigned to such term in the preamble hereto.
     “LC Commitment” means, at any time, $20,000,000.
     “LC Disbursement” means a payment made by the Issuing Bank pursuant to a
Letter of Credit.
     “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Lender at any time shall be
its Applicable Percentage of the total LC Exposure at such time.
     “Lenders” means the Persons listed on Annex I and any Person that shall
have become a party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
     “Letter of Credit” means any letter of credit issued pursuant to this
Agreement.
     “Letter of Credit Agreements” means all Letter of Credit Applications and
other agreements (including any amendments, modifications or supplements
thereto) submitted by the Borrower, or entered into by the Borrower, with the
Issuing Bank relating to any Letter of Credit.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Bank.
     “Leverage Ratio” has the meaning assigned to such term in Section 9.01(a).
     “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate (rounded upwards, if necessary, to the next 1/100 of
1%) appearing on the Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate (rounded upwards, if necessary, to the
next 1/100 of 1%) at which dollar

15



--------------------------------------------------------------------------------



 



deposits in an amount comparable to such Eurodollar Borrowing and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two (2) Business Days prior to
the commencement of such Interest Period.
     “Lien” means any interest in Property securing an obligation owed to, or a
claim by, a Person other than the owner of the Property, whether such interest
is based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes, (b) production payments and the like payable out of Oil
and Gas Properties, and (c) easements, restrictions, servitudes, permits,
conditions, covenants, exceptions or reservations. For the purposes of this
Agreement, QRE MLP and its Subsidiaries shall be deemed to be the owner of any
Property which they have acquired or hold subject to a conditional sale
agreement, or leases under a financing lease or other arrangement pursuant to
which title to the Property has been retained by or vested in some other Person
in a transaction intended to create a financing.
     “Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit, the Security Instruments and the Fee Letters.
     “Loans” means the loans made by the Lenders to the Borrower pursuant to
this Agreement.
     “Majority Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having greater than fifty percent (50%) of the Aggregate
Maximum Credit Amounts; and at any time while any Loans or LC Exposure is
outstanding, Lenders holding greater than fifty percent (50%) of the outstanding
aggregate principal amount of the Revolving Credit Exposure (without regard to
any sale by a Lender of a participation in any Loan under Section 12.04(c));
provided that the Aggregate Maximum Credit Amounts and the principal amount of
the Revolving Credit Exposure of the Defaulting Lenders (if any) shall be
excluded from the determination of Majority Lenders to the extent set forth in
Section 4.03(c)(ii).
     “Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property, condition (financial
or otherwise) or prospects of the General Partner, QRE MLP, the Borrower and its
Subsidiaries, taken as a whole, (b) the ability of the Borrower or any other
Obligor to perform any of its obligations under any Loan Document to which it is
a party, (c) the validity or enforceability of any Loan Document or (d) the
rights and remedies of or benefits available to the Administrative Agent, any
other Agent, the Issuing Bank or any Lender under any Loan Document.
     “Material Debt” means Debt (other than the Loans and Letters of Credit), or
obligations in respect of one or more Swap Agreements, of any one or more of QRE
MLP and its Subsidiaries in an aggregate principal amount exceeding $15,000,000.
For purposes of determining Material Debt, the “principal amount” of the
obligations of QRE MLP or any of its Subsidiaries in respect of any Swap
Agreement at any time shall be the Swap Termination Value.

16



--------------------------------------------------------------------------------



 



     “Maturity Date” means the date that is five (5) years after the Effective
Date.
     “Maximum Credit Amount” means, as to each Lender, the amount set forth
opposite such Lender’s name on Annex I under the caption “Maximum Credit
Amounts”, as the same may be (a) reduced or terminated from time to time in
connection with a reduction or termination of the Aggregate Maximum Credit
Amounts pursuant to Section 2.06(b) or (b) modified from time to time pursuant
to any assignment permitted by Section 12.04(b).
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto
that is a nationally recognized rating agency.
     “Mortgage” means each mortgage, deed of trust or other document creating
and evidencing a Lien on real or immovable Property and other Property to secure
the Obligations, which shall be in a form reasonably satisfactory to the
Administrative Agent, as the same may be amended, modified, supplemented or
restated from time to time in accordance with the Loan Documents.
     “Mortgaged Property” means any Oil and Gas Property which is subject to a
Lien under any Security Instrument.
     “Multiemployer Plan” means a Plan which is a multiemployer plan as defined
in section 3(37) or 4001(a)(3) of ERISA that is maintained for, or contributed
to on behalf of, employees of the Borrower, any Obligor, or an ERISA Affiliate.
     “New Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(d).
     “Non-Defaulting Lender” means, at any time, each Lender that is not a
Defaulting Lender at such time.
     “Notes” means the promissory notes of the Borrower described in Section
2.02(d) and being substantially in the form of Exhibit A, together with all
amendments, modifications, replacements, extensions and rearrangements thereof.
     “Obligations” means, without duplication, any and all amounts owing or to
be owing by the Borrower or any other Obligor (including interest accruing at
any post-default rate and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to any Obligor, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) (whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising): (a) to the Administrative
Agent, any Issuing Bank or any Lender under any Loan Document; (b) to any
Secured Hedging Provider under any Swap Agreement, including any Swap Agreement
in existence prior to the date hereof, but excluding any additional transactions
or confirmations entered into (i) after such Secured Hedging Provider ceases to
be a Lender or an Affiliate of a Lender or (ii) by another Secured Hedging
Provider that is not a Lender or an Affiliate of a Lender after assignment by a
Secured Hedging Provider to such other Secured Hedging Provider that is not a
Lender or an Affiliate of a Lender; (c) to any Secured Treasury Management
Counterparty under any Treasury Management Agreement and (d) all renewals,
extensions and/or rearrangements of any of the above whether or not (except in
the

17



--------------------------------------------------------------------------------



 



case of clause (c)) such Person (or in the case of its Affiliate, the Person
affiliated therewith) remains a Lender hereunder.
     “Obligors” means the Borrower and the Guarantors.
     “OFAC” has the meaning assigned to such term in Section 7.22(b)(v).
     “Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the
Properties now or hereafter pooled or unitized with Hydrocarbon Interests;
(c) all presently existing or future unitization, pooling agreements and
declarations of pooled units and the units created thereby (including without
limitation all units created under orders, regulations and rules of any
Governmental Authority) which may affect all or any portion of the Hydrocarbon
Interests; (d) all operating agreements, contracts and other agreements,
including production sharing contracts and agreements, which relate to any of
the Hydrocarbon Interests or the production, sale, purchase, exchange or
processing of Hydrocarbons from or attributable to such Hydrocarbon Interests;
(e) all Hydrocarbons in and under and which may be produced and saved or
attributable to the Hydrocarbon Interests, including all oil in tanks, and all
rents, issues, profits, proceeds, products, revenues and other incomes from or
attributable to the Hydrocarbon Interests; (f) all tenements, hereditaments,
appurtenances and Properties in any manner appertaining, belonging, affixed or
incidental to the Hydrocarbon Interests and (g) all Properties, rights, titles,
interests and estates described or referred to above, including any and all
Property, real or personal, now owned or hereinafter acquired and situated upon,
used, held for use or useful in connection with the operating, working or
development of any of such Hydrocarbon Interests or Property (excluding drilling
rigs, automotive equipment, rental equipment or other personal Property which
may be on such premises for the purpose of drilling a well or for other similar
temporary uses) and including any and all oil wells, gas wells, injection wells
or other wells, buildings, structures, fuel separators, liquid extraction
plants, plant compressors, pumps, pumping units, field gathering systems, tanks
and tank batteries, fixtures, valves, fittings, machinery and parts, engines,
boilers, meters, apparatus, equipment, appliances, tools, implements, cables,
wires, towers, casing, tubing and rods, surface leases, rights-of-way, easements
and servitudes together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing. Unless otherwise
indicated herein, each reference to the term “Oil and Gas Properties” shall mean
Oil and Gas Properties of the Borrower or its Subsidiaries.
     “Organizational Documents” means, with respect to any Person, (a) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such Person, (b) in the case of any limited liability
company, the certificate of formation and limited liability company agreement
(or similar documents) of such Person, (c) in the case of any limited
partnership, the certificate of formation and limited partnership agreement (or
similar documents) of such Person, (d) in the case of any general partnership,
the partnership agreement (or similar document) of such Person and (e) in any
other case, the functional equivalent of the foregoing.
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or Property taxes, charges or similar levies arising
from any payment made

18



--------------------------------------------------------------------------------



 



hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement and any other Loan Document.
     “Participant” has the meaning assigned to such term in Section 12.04(c)(i).
     “Partners” means, collectively, the general partner and the limited
partners of QRE MLP from time to time.
     “Patriot Act” has the meaning assigned to such term in Section 8.19.
     “PBGC” means the Pension Benefit Guaranty Corporation, or any successor
thereto.
     “Permitted Holders” means Alan Smith, John Campbell, Toby R. Neugebauer or
S. Wil VanLoh, Jr.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee pension benefit plan, as defined in section 3(2)
of ERISA (other than a Multiemployer Plan) that is subject to Title IV of ERISA,
which is currently or hereafter sponsored, maintained or contributed to by the
Borrower, any Obligor, Partnership C or an ERISA Affiliate.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by Wells Fargo as its prime rate in effect at its principal office
in the United States of America; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective. Such rate is set by the Administrative Agent as a general reference
rate of interest, taking into account such factors as the Administrative Agent
may deem appropriate; it being understood that many of the Administrative
Agent’s commercial or other loans are priced in relation to such rate, that it
is not necessarily the lowest or best rate actually charged to any customer and
that the Administrative Agent may make various commercial or other loans at
rates of interest having no relationship to such rate.
     “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible, including, without
limitation, cash, securities, accounts and contract rights.
     “Proposed Borrowing Base” has the meaning assigned to such term in Section
2.07(c)(i).
     “Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).
     “QRA Credit Agreement” means the Amended and Restated Credit Agreement
dated as of May 14, 2010, among Quantum Resources, A1, LP, JPMorgan, as
administrative agent, and each of the lenders and agents from time to time a
party thereto.
     “QRE MLP” has the meaning assigned to such term in the preamble hereto.

19



--------------------------------------------------------------------------------



 



     “QRE Partnership Agreement” means the First Amended and Restated Agreement
of Limited Partnership of QRE MLP, dated as of the Effective Date, and all side
letters and other written agreements entered into by the general partner of QRE
MLP, on its own behalf or on behalf of QRE MLP, to or with any limited partner
of QRE MLP, in each case, as the same may from time to time be amended, modified
or supplemented.
     “QRF BB Reductions” has the meaning assigned to such term in
Section 6.01(q).
     “QRFC Credit Agreement” means the amended and restated credit agreement
dated effective as of May 14, 2010 among QRFC LP, a Delaware limited
partnership, JPMorgan, as administrative agent, and each of the lenders and
agents from time to time a party thereto.
     “Quantum Funds Credit Agreements” means the QRA Credit Agreement, the QRFC
Credit Agreement and the Black Diamond Credit Agreement.
     “Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt. “Redeem” has the correlative meaning thereto.
     “Redetermination Date” means, with respect to any Scheduled Redetermination
or any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).
     “Reference Period” has the meaning assigned to such term in the definition
of “EBITDAX”.
     “Register” has the meaning assigned to such term in Section 12.04(b)(iv).
     “Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors (including attorneys, accountants and experts) of such Person and
such Person’s Affiliates.
     “Remedial Work” has the meaning assigned to such term in Section 8.10(a).
     “Required Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having greater than sixty-six and two-thirds percent
(66-2/3%) of the Aggregate Maximum Credit Amounts; and at any time while any
Loans or LC Exposure is outstanding, Lenders holding greater than sixty-six and
two-thirds percent (66-2/3%) of the outstanding aggregate principal amount of
the Revolving Credit Exposure (without regard to any sale by a Lender of a
participation in any Loan under Section 12.04(c)); provided that the Aggregate
Maximum Credit Amounts and the principal amount of the Revolving Credit Exposure
of the Defaulting Lenders (if any) shall be excluded from the determination of
Required Lenders to the extent set forth in Section 4.03(c)(ii).

20



--------------------------------------------------------------------------------



 



     “Reserve Report” means a report, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth, as of each December 31
or June 30 (or such other date in the event of an Interim Redetermination) the
oil and gas reserves attributable to the Oil and Gas Properties, together with a
projection of the rate of production and future net revenue, taxes, operating
expenses and capital expenditures with respect thereto as of such date, based
upon the economic assumptions consistent with the Administrative Agent’s lending
requirements at the time.
     “Responsible Officer” means, as to any Person, the Chief Executive Officer,
the President, any Financial Officer or any Vice President of such Person.
Unless otherwise specified, all references to a Responsible Officer herein shall
mean a Responsible Officer of the General Partner.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other Property) with respect to any Equity Interests of QRE
MLP or any its Subsidiaries, or any payment (whether in cash, securities or
other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in QRE MLP or any of its Subsidiaries or for
consideration of any such Equity Interests or any option, warrant or other right
to acquire any such Equity Interests in QRE MLP or any of its Subsidiaries.
     “Revolving Credit Exposure” means, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Loans and its LC
Exposure at such time.
     “Scheduled Redetermination” has the meaning assigned to such term in
Section 2.07(b).
     “Scheduled Redetermination Date” means the date on which a Borrowing Base
that has been redetermined pursuant to a Scheduled Redetermination becomes
effective as provided in Section 2.07(d).
     “Secured Hedging Provider” means any Person that is a party to a Swap
Agreement with the Borrower or any Subsidiary that entered into such Swap
Agreement while such Person was or before such Person becomes a Lender or an
Affiliate of a Lender, as the case may be.
     “Secured Treasury Management Counterparty” means each Lender or Affiliate
of a Lender that enters into a Treasury Management Agreement; provided that if
such Person at any time ceases to be a Lender or an Affiliate of a Lender, as
the case may be, such Person shall no longer be a Secured Treasury Management
Counterparty.
     “Security Agreement” means the Security Agreement executed as of the
Effective Date by the Borrower and the Administrative Agent.
     “Security Instruments” means the Guaranty Agreement, Security Agreement,
Mortgages, other agreements, instruments or certificates described or referred
to on Schedule 1.02A, and any and all other agreements, instruments, consents or
certificates now or hereafter executed and delivered by any Obligor or any other
Person (other than Swap Agreements with the Lenders or any Affiliate of a
Lender, participation or similar agreements between any Lender and any other
lender or creditor with respect to any Obligations pursuant to this Agreement or
Treasury

21



--------------------------------------------------------------------------------



 



Management Agreements) in connection with, or as security for the payment or
performance of the Obligations, the Notes, this Agreement, or reimbursement
obligations under the Letters of Credit, as such agreements may be amended,
modified, supplemented or restated from time to time.
     “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.
     “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
     “Subsidiary” means: (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors, manager or other governing body
of such Person (irrespective of whether or not at the time Equity Interests of
any other class or classes of such Person shall have or might have voting power
by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by QRE MLP and/or one or more of its Subsidiaries
and (b) any partnership of which QRE MLP or any of its Subsidiaries is a general
partner. Unless otherwise indicated herein, each reference to the term
“Subsidiary” shall mean a Subsidiary of QRE MLP.
     “Supermajority Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having at least eighty percent (80%) of the Aggregate
Maximum Credit Amounts; and at any time while any Loans or LC Exposure is
outstanding, Lenders holding at least eighty percent (80%) of the outstanding
aggregate principal amount of the Revolving Credit Exposure (without regard to
any sale by a Lender of a participation in any Loan under Section 12.04(c));
provided that the Aggregate Maximum Credit Amounts and the principal amount of
the Revolving Credit Exposure of the Defaulting Lenders (if any) shall be
excluded from the determination of Supermajority Lenders to the extent set forth
in Section 4.03(c)(ii).
     “Swap Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction (including floors, caps and collars) or option
or similar agreement, whether exchange traded, “over-the-counter” or otherwise,
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.

22



--------------------------------------------------------------------------------



 



     “Swap Termination Value” means, in respect of any one or more Swap
Agreements, after taking into account the effect of any legally enforceable
netting agreement and rights of offset relating to such Swap Agreements, (a) for
any date on or after the date such Swap Agreements have been closed out and
termination value(s) determined in accordance therewith, such termination
value(s) and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Agreements, as
determined by the counterparties to such Swap Agreements.
     “Syndication Agent” has the meaning assigned to such term in the preamble
hereto.
     “Synthetic Leases” means, in respect of any Person, all leases which have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which have been, or should
have been, properly treated as indebtedness for borrowed money for purposes of
U.S. federal income taxes.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
     “Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.
     “Total Debt” means, at any date, all Debt of QRE MLP and its Consolidated
Subsidiaries on a consolidated basis.
     “Transactions” means, with respect to (a) the Borrower, the execution,
delivery and performance by the Borrower of this Agreement, each other Loan
Document and each Transaction Document to which it is a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder, and the grant of Liens by the Borrower on Collateral and other
Properties pursuant to the Security Instruments, (b) each other Obligor, the
execution, delivery and performance by such Obligor of each Loan Document and
each Transaction Document to which it is a party, the guaranteeing of the
Obligations and the other obligations under the Guaranty Agreement by such
Obligor, as the case may be and such Obligor’s grant of Liens on Collateral and
other Properties pursuant to the Security Instruments and (c) QRE MLP, the
consummation of its initial public offering of Common Units.
     “Transaction Documents” means the agreements, instruments or certificates
described or referred to on Schedule 1.02B and all other agreements, instruments
or documents entered into on or before the Effective Date in connection with the
foregoing.
     “Treasury Management Agreements” means any agreements regarding bank
services provided to Borrower or any Subsidiary for commercial credit cards,
stored value cards and treasury management services, including, without
limitation, deposit accounts, auto-borrow, zero balance accounts, returned check
concentration, lockbox, controlled disbursements, automated clearinghouse
transactions, return items, overdrafts, interstate depository network services
and reporting and trade finance services provided by a Secured Treasury
Management Counterparty.

23



--------------------------------------------------------------------------------



 



     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.
     “Venture” has the meaning assigned to such term in Section 9.05(j).
     “Wells Fargo” has the meaning assigned to such term in the preamble hereto.
     “Wholly-Owned Subsidiary” means any Subsidiary of which all of the
outstanding Equity Interests (other than any directors’ qualifying shares
mandated by applicable law), on a fully-diluted basis, are owned by QRE MLP or
one or more of the Wholly-Owned Subsidiaries or are owned by QRE MLP and one or
more of the Wholly-Owned Subsidiaries.
     “Withholding Agent” means any Obligor or the Administrative Agent.
     Section 1.03 Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).
     Section 1.04 Terms Generally; Rules of Construction. The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise any definition
of or reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Loan Documents), any reference herein to any law shall be construed as referring
to such law as amended, modified, codified or reenacted, in whole or in part,
and in effect from time to time, any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to the
restrictions contained in the Loan Documents), the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, with
respect to the determination of any time period, the word “from” means “from and
including” and the word “to” means “to and including” and any reference herein
to Articles, Sections, Annexes, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement. No provision of this Agreement or any other Loan Document shall be
interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision.
     Section 1.05 Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the Initial Financial Statements except for changes in which Borrower’s

24



--------------------------------------------------------------------------------



 



independent certified public accountants concur and which are disclosed to the
Administrative Agent on the next date on which financial statements are required
to be delivered to the Lenders pursuant to Section 8.01(a); provided that,
unless the Borrower and the Majority Lenders shall otherwise agree in writing,
no such change shall modify or affect the manner in which compliance with the
covenants set forth in Section 9.01 is computed such that all such computations
shall be conducted utilizing financial information presented consistently with
prior periods.
ARTICLE II
The Credits
     Section 2.01 Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to the Borrower during the Availability
Period in an aggregate principal amount that will not result in such Lender’s
Revolving Credit Exposure exceeding such Lender’s Commitment or the total
Revolving Credit Exposures exceeding the total Commitments. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, repay and reborrow the Loans.
     Section 2.02 Loans and Borrowings.
          (a) Borrowings; Several Obligations. Each Loan shall be made as part
of a Borrowing consisting of Loans made by the Lenders ratably in accordance
with their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
          (b) Types of Loans. Subject to Section 3.03, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith. Each Lender at its option may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.
          (c) Minimum Amounts; Limitation on Number of Borrowings. At the
commencement of each Interest Period for any Eurodollar Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $250,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.08(e).
Borrowings of more than one Type may be outstanding at the same time, provided
that there shall not at any time be more than a total of ten (10) Eurodollar
Borrowings outstanding. Notwithstanding any other provision of this Agreement,
the Borrower shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

25



--------------------------------------------------------------------------------



 



          (d) Notes. Upon request of such Lender, the Loans made by a Lender
shall be evidenced by a single promissory note of the Borrower in substantially
the form of Exhibit A, dated, in the case of (i) any Lender party hereto as of
the date of this Agreement or (ii) any Lender that becomes a party hereto
pursuant to an Assignment and Assumption, as of the effective date of the
Assignment and Assumption, payable to such Lender in a principal amount equal to
its Maximum Credit Amount as in effect on such date, and otherwise duly
completed. In the event that any Lender’s Maximum Credit Amount increases or
decreases for any reason (whether pursuant to Section 2.06, Section 12.04(b) or
otherwise), the Borrower shall, upon request of such Lender, deliver or cause to
be delivered on the effective date of such increase or decrease, a new Note
payable to such Lender in a principal amount equal to its Maximum Credit Amount
after giving effect to such increase or decrease, and otherwise duly completed
and such Lender shall promptly return to the Borrower the previously issued Note
held by such Lender. The date, amount, Type, interest rate and, if applicable,
Interest Period of each Loan made by each Lender, and all payments made on
account of the principal thereof, shall be recorded by such Lender on its books
for its Note, and, prior to any transfer, may be endorsed by such Lender on a
schedule attached to such Note or any continuation thereof or on any separate
record maintained by such Lender. Failure to make any such notation or to attach
a schedule shall not affect any Lender’s or the Borrower’s rights or obligations
in respect of such Loans or affect the validity of such transfer by any Lender
of its Note.
     Section 2.03 Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone in the case
of a Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
(3) Business Days before the date of the proposed Borrowing or in the case of an
ABR Borrowing, not later than 12:00 noon, New York City time, on the Business
Day of the proposed Borrowing; provided that no such notice shall be required
for any deemed request of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as provided in Section 2.08(e). Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in
substantially the form of Exhibit B and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
               (i) the aggregate amount of the requested Borrowing;
               (ii) the date of such Borrowing, which shall be a Business Day;
               (iii) whether such Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing;
               (iv) in the case of a Eurodollar Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”;
               (v) the amount of the then effective Borrowing Base, the current
total Revolving Credit Exposures (without regard to the requested Borrowing) and
the pro forma total Revolving Credit Exposures (giving effect to the requested
Borrowing); and

26



--------------------------------------------------------------------------------



 



               (vi) the location and number of the Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.05(a).
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Each Borrowing
Request shall constitute a representation that the amount of the requested
Borrowing shall not cause the total Revolving Credit Exposures to exceed the
total Commitments (i.e., the lesser of the Aggregate Maximum Credit Amounts and
the then effective Borrowing Base).
Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
     Section 2.04 Interest Elections.
          (a) Conversion and Continuance. Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section 2.04. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
          (b) Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in substantially the form of Exhibit C and
signed by the Borrower.
          (c) Information in Interest Election Requests. Each telephonic and
written Interest Election Request shall specify the following information:
               (i) the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to Section 2.04(c)(iii) and
(iv) shall be specified for each resulting Borrowing);
               (ii) the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;
               (iii) whether the resulting Borrowing is to be an ABR Borrowing
or a Eurodollar Borrowing; and

27



--------------------------------------------------------------------------------



 



               (iv) if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
          (d) Notice to Lenders by the Administrative Agent. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.
          (e) Effect of Failure to Deliver Timely Interest Election Request and
Events of Default on Interest Election. If the Borrower fails to deliver a
timely Interest Election Request with respect to a Eurodollar Borrowing prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing: no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing (and any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective)
and unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.
     Section 2.05 Funding of Borrowings.
          (a) Funding by Lenders. Each Lender shall make each Loan to be made by
it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 2:00 p.m., New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to the
account of the Borrower designated by the Borrower in the applicable Borrowing
Request; provided that ABR Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.08(e) shall be remitted by the
Administrative Agent to the Issuing Bank. Nothing herein shall be deemed to
obligate any Lender to obtain the funds for its Loan in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for its Loan in any particular place or manner.
          (b) Presumption of Funding by the Lenders. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of

28



--------------------------------------------------------------------------------



 



payment to the Administrative Agent, at in the case of such Lender, the greater
of the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation or in
the case of the Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.
     Section 2.06 Termination and Reduction of Aggregate Maximum Credit Amounts.
          (a) Scheduled Termination of Commitments. Unless previously
terminated, the Commitments shall terminate on the Maturity Date. If at any time
the Aggregate Maximum Credit Amounts or the Borrowing Base is terminated or
reduced to zero, then the Commitments shall terminate on the effective date of
such termination or reduction.
          (b) Optional Termination and Reduction of Aggregate Credit Amounts.
               (i) The Borrower may at any time terminate, or from time to time
reduce, the Aggregate Maximum Credit Amounts; provided that each reduction of
the Aggregate Maximum Credit Amounts shall be in an amount that is an integral
multiple of $1,000,000 and not less than $10,000,000 and the Borrower shall not
terminate or reduce the Aggregate Maximum Credit Amounts if, after giving effect
to any concurrent prepayment of the Loans in accordance with Section 3.04(c),
the total Revolving Credit Exposures would exceed the total Commitments.
               (ii) The Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Aggregate Maximum Credit Amounts under
Section 2.06(b)(i) at least three (3) Business Days prior to the effective date
of such termination or reduction, specifying such election and the effective
date thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.06(b)(ii) shall be irrevocable. Any
termination or reduction of the Aggregate Maximum Credit Amounts shall be
permanent and may not be reinstated. Each reduction of the Aggregate Maximum
Credit Amounts shall be made ratably among the Lenders in accordance with each
Lender’s Applicable Percentage.
     Section 2.07 Borrowing Base.
          (a) Initial Borrowing Base. For the period from and including the
Effective Date to but excluding the first Redetermination Date to occur after
such date, the amount of the Borrowing Base shall be $300,000,000.
Notwithstanding the foregoing, the Borrowing Base may be subject to further
adjustments from time to time pursuant to Section 2.07(e), Section 8.13(c),
Section 9.02(h) or Section 9.12(d).
          (b) Scheduled and Interim Redeterminations. The Borrowing Base shall
be redetermined semi-annually in accordance with this Section 2.07 (a “Scheduled
Redetermination”), and, subject to Section 2.07(d), such redetermined Borrowing
Base shall become effective and applicable to the Borrower, the Administrative
Agent, the Issuing Bank and the Lenders on May 1 and November 1 of each year,
commencing May 1, 2011. In addition, the Borrower may, by notifying the
Administrative Agent thereof, and the Administrative Agent may, at the direction
of the Required Lenders, by notifying the Borrower thereof, one time

29



--------------------------------------------------------------------------------



 



during any six (6) month period, each elect to cause the Borrowing Base to be
redetermined between Scheduled Redeterminations, and the Borrower may elect, by
notifying the Administrative Agent of any acquisition of Oil and Gas Properties
with a purchase price in excess of the lesser of $50,000,000 and a dollar amount
equal to ten percent (10%) of the Borrowing Base, to cause the Borrowing Base to
be redetermined between Scheduled Redeterminations (an “Interim
Redetermination”) in accordance with this Section 2.07.
          (c) Scheduled and Interim Redetermination Procedure.
               (i) Each Scheduled Redetermination and each Interim
Redetermination shall be effectuated as follows: Upon receipt by the
Administrative Agent of (A) the Reserve Report and the certificate required to
be delivered by the Borrower to the Administrative Agent, in the case of a
Scheduled Redetermination, pursuant to Sections 8.12(a) and (c), and, in the
case of an Interim Redetermination, pursuant to Sections 8.12(b) and (c), and
(B) such other reports, data and supplemental information, including, without
limitation, the information provided pursuant to Section 8.12(c), as may, from
time to time, be reasonably requested by the Required Lenders (the Reserve
Report, such certificate and such other reports, data and supplemental
information being the “Engineering Reports”), the Administrative Agent shall
evaluate the information contained in the Engineering Reports and shall, in its
sole discretion, propose a new Borrowing Base (the “Proposed Borrowing Base”),
based upon such information and such other information (including, without
limitation, the status of title information with respect to the Oil and Gas
Properties as described in the Engineering Reports and the existence of any
other Debt) as the Administrative Agent deems appropriate and consistent with
its normal oil and gas lending criteria as it exists at the particular time. In
no event shall the Lenders include Oil and Gas Properties located in
jurisdictions other than the United States and Canada in the Proposed Borrowing
Base.
               (ii) The Administrative Agent shall notify the Borrower and the
Lenders of the Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):
          (A) in the case of a Scheduled Redetermination (1) if the
Administrative Agent shall have received the Engineering Reports required to be
delivered by the Borrower pursuant to Sections 8.12(a) and (c) in a timely and
complete manner, then on or before April 15 and October 15 of such year
following the date of delivery or (2) if the Administrative Agent shall not have
received the Engineering Reports required to be delivered by the Borrower
pursuant to Sections 8.12(a) and (c) in a timely and complete manner, then
promptly after the Administrative Agent has received complete Engineering
Reports from the Borrower and has had a reasonable opportunity to determine the
Proposed Borrowing Base in accordance with Section 2.07(c)(i); and
          (B) in the case of an Interim Redetermination, promptly, and in any
event, within fifteen (15) days after the Administrative Agent has received the
required Engineering Reports.
               (iii) Any Proposed Borrowing Base that would increase the
Borrowing Base then in effect must be approved or deemed to have been approved
by all of the Lenders as provided in this Section 2.07(c)(iii); and any Proposed
Borrowing Base that would decrease or

30



--------------------------------------------------------------------------------



 



maintain the Borrowing Base then in effect must be approved or be deemed to have
been approved by the Required Lenders as provided in this Section 2.07(c)(iii).
Upon receipt of the Proposed Borrowing Base Notice, each Lender shall have
fifteen (15) days to agree with the Proposed Borrowing Base or disagree with the
Proposed Borrowing Base by proposing an alternate Borrowing Base. If at the end
of such fifteen (15) days, any Lender has not communicated its approval or
disapproval in writing to the Administrative Agent, such silence shall be deemed
to be an approval of the Proposed Borrowing Base. If, at the end of such 15-day
period, all of the Lenders, in the case of a Proposed Borrowing Base that would
increase the Borrowing Base then in effect, or the Required Lenders, in the case
of a Proposed Borrowing Base that would decrease or maintain the Borrowing Base
then in effect, have approved or deemed to have approved, as aforesaid, then the
Proposed Borrowing Base shall become the new Borrowing Base effective on the
date specified in Section 2.07(d). If, however, at the end of such 15-day
period, all of the Lenders or the Required Lenders, as applicable, have not
approved or deemed to have approved, as aforesaid, then the Administrative Agent
shall poll the Lenders to ascertain the highest Borrowing Base then acceptable
to a number of Lenders sufficient to constitute the Required Lenders and, so
long as such amount does not increase the Borrowing Base then in effect such
amount shall become the new Borrowing Base effective on the date specified in
Section 2.07(d).
          (d) Effectiveness of a Redetermined Borrowing Base. After a
redetermined Borrowing Base is approved or is deemed to have been approved by
all of the Lenders or the Required Lenders, as applicable, pursuant to
Section 2.07(c)(iii), or adjusted pursuant to Section 2.07(e), Section 8.13(c),
Section 9.02(h) or Section 9.12(d), the Administrative Agent shall notify the
Borrower and the Lenders of the amount of the redetermined Borrowing Base (the
“New Borrowing Base Notice”), and such amount shall become the new Borrowing
Base, effective and applicable to the Borrower, the Administrative Agent, the
Issuing Bank and the Lenders:
               (i) in the case of a Scheduled Redetermination, (A) if the
Administrative Agent shall have received the Engineering Reports required to be
delivered by the Borrower pursuant to Sections 8.12(a) and (c) in a timely and
complete manner, then on May 1 or November 1, as applicable, following such
notice, or (B) if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Sections 8.12(a) and (c) in a timely and complete manner, then on the Business
Day next succeeding delivery of such notice; and
               (ii) in the case of an Interim Redetermination or adjustment to
the Borrowing Base under Section 2.07(e), Section 8.13(c), Section 9.02(h) or
Section 9.12(d), on the Business Day next succeeding delivery of such notice.
Such amount shall then become the Borrowing Base, as applicable, until the next
Scheduled Redetermination Date, the next Interim Redetermination Date or the
next adjustment to the Borrowing Base under Section 2.07(e), Section 8.13(c),
Section 9.02(h) or Section 9.12(d), whichever occurs first. Notwithstanding the
foregoing, no Scheduled Redetermination, Interim Redetermination or adjusted
Borrowing Base shall become effective until the New Borrowing Base Notice
related thereto is received by the Borrower.

31



--------------------------------------------------------------------------------



 



          (e) Reduction of Borrowing Base Upon Termination of Swap Agreements.
If the Borrower or any Subsidiary shall assign, terminate, unwind or create any
off-setting positions in respect of any hedge positions established pursuant to
Swap Agreements upon which the Lenders relied in determining the Borrowing Base
and the net effect of such action (when taken together with any other Swap
Agreements executed contemporaneously with the taking of such action) would be
to reduce the economic value supporting the Borrowing Base, then the Borrowing
Base shall be simultaneously reduced by an amount (as reasonably determined by
the Administrative Agent and approved by the Required Lenders) equal to the
economic value of such reduction.
     Section 2.08 Letters of Credit.
          (a) General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of dollar denominated Letters of Credit for
its own account or for the account of any of its Subsidiaries, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period; provided that the
Borrower may not request the issuance, amendment, renewal or extension of
Letters of Credit hereunder if a Borrowing Base Deficiency exists at such time
or would exist as a result thereof. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
Letter of Credit Agreement, the terms and conditions of this Agreement shall
control.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (not less than three (3) Business Days in
advance of the requested date of issuance, amendment, renewal or extension) a
notice:
               (i) requesting the issuance of a Letter of Credit or identifying
the Letter of Credit to be amended, renewed or extended;
               (ii) specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day);
               (iii) specifying the date on which such Letter of Credit is to
expire (which shall comply with Section 2.08(c));
               (iv) specifying the amount of such Letter of Credit;
               (v) specifying the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit; and
               (vi) specifying the amount of the then effective Borrowing Base
and whether a Borrowing Base Deficiency exists at such time, the current total
Revolving Credit Exposures (without regard to the requested Letter of Credit or
the requested amendment, renewal or extension of an outstanding Letter of
Credit) and the pro forma total Revolving

32



--------------------------------------------------------------------------------



 



Credit Exposures (giving effect to the requested Letter of Credit or the
requested amendment, renewal or extension of an outstanding Letter of Credit).
Each notice shall constitute a representation that after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, (i) the LC
Exposure shall not exceed the LC Commitment and (ii) the total Revolving Credit
Exposures shall not exceed the total Commitments (i.e. the lesser of the
Aggregate Maximum Credit Amounts and the then effective Borrowing Base).
If requested by the Issuing Bank in connection with the issuance or amendment of
any Letter of Credit, the Borrower also shall submit a Letter of Credit
Application; provided that, in the event of any conflict between such Letter of
Credit Application and the terms of this Agreement, the terms of this Agreement
shall control.
          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of the date one (1) year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and the date that
is five Business Days prior to the Maturity Date.
          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in Section 2.08(e), or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
Section 2.08(d) in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default, the existence of a Borrowing Base Deficiency or
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.
          (e) Reimbursement. If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., New York City time, on such date, or if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on the Business Day
immediately following the day that the Borrower receives such notice; provided
that, unless the Borrower has notified the Administrative Agent that it intends
to reimburse all or part of such LC Disbursement without using Loan proceeds
(and does provide such reimbursement by the deadline set forth in the first
sentence of this Section 2.08(e)) or has submitted a Borrowing Request with
respect thereto (by

33



--------------------------------------------------------------------------------



 



the deadline for reimbursement set forth in the first sentence of this Section
2.08(e)), if such LC Disbursement is not less than $1,000,000, the Borrower
shall, subject to the conditions to Borrowing set forth herein, be deemed to
have requested, and the Borrower does hereby request under such circumstances,
that such payment be financed with an ABR Borrowing in an equivalent amount and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Borrowing. If the Borrower fails
to make such payment when due, the Administrative Agent shall notify each Lender
of the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.05(a) with respect to Loans made by
such Lender (and Section 2.05(a) shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this Section 2.08(e), the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Lenders have made payments
pursuant to this Section 2.08(e) to reimburse the Issuing Bank, then to such
Lenders and the Issuing Bank as their interests may appear. Any payment made by
a Lender pursuant to this Section 2.08(e) to reimburse the Issuing Bank for any
LC Disbursement (other than the funding of ABR Loans as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.
          (f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.08(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
any lack of validity or enforceability of any Letter of Credit, any Letter of
Credit Agreement or this Agreement, or any term or provision therein, any draft
or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, payment by the Issuing Bank under a Letter of Credit
against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit or any Letter of Credit Agreement, or any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.08(f),
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder. Neither the Administrative Agent,
the Lenders nor the Issuing Bank, nor any of their Related Parties shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto

34



--------------------------------------------------------------------------------



 



expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised all requisite
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
          (g) Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.
          (h) Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, until the Borrower shall have reimbursed the Issuing Bank
for such LC Disbursement (either with its own funds or a Borrowing under
Section 2.08(e)), the unpaid amount thereof shall bear interest, for each day
from and including the date such LC Disbursement is made to but excluding the
date that the Borrower reimburses such LC Disbursement, at the rate per annum
then applicable to ABR Loans. Interest accrued pursuant to this Section 2.08(h)
shall be for the account of the Issuing Bank, except that interest accrued on
and after the date of payment by any Lender pursuant to Section 2.08(e) to
reimburse the Issuing Bank shall be for the account of such Lender to the extent
of such payment.
          (i) Replacement of the Issuing Bank. The Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank. The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Bank. At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 3.05(b). From and after the effective date of any such replacement, the
successor Issuing Bank shall have all the rights and obligations of the Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and references herein to the term “Issuing Bank” shall be deemed to
refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of the Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of the Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.
          (j) Cash Collateralization. If any Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Majority Lenders demanding the deposit of cash collateral pursuant to this
Section 2.08(j), or the Borrower is required to pay to the Administrative Agent
the excess attributable to an LC

35



--------------------------------------------------------------------------------



 



Exposure in connection with any prepayment pursuant to Section 3.04(c), then the
Borrower shall deposit, in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Lenders, an amount in
cash equal to, in the case of an Event of Default, the LC Exposure, and in the
case of a payment required by Section 3.04(c), the amount of such excess as
provided in Section 3.04(c), as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default described in Section 10.01(h) or Section 10.01(i). The
Borrower hereby grants to the Administrative Agent, for the benefit of the
Issuing Bank and the Lenders, an exclusive first priority and continuing
perfected security interest in and Lien on such account and all cash, checks,
drafts, certificates and instruments, if any, from time to time deposited or
held in such account, all deposits or wire transfers made thereto, any and all
investments purchased with funds deposited in such account, all interest,
dividends, cash, instruments, financial assets and other Property from time to
time received, receivable or otherwise payable in respect of, or in exchange
for, any or all of the foregoing, and all proceeds, products, accessions, rents,
profits, income and benefits therefrom, and any substitutions and replacements
therefor. The Borrower’s obligation to deposit amounts pursuant to this
Section 2.08(j) shall be absolute and unconditional, without regard to whether
any beneficiary of any such Letter of Credit has attempted to draw down all or a
portion of such amount under the terms of a Letter of Credit, and, to the
fullest extent permitted by applicable law, shall not be subject to any defense
or be affected by a right of set-off, counterclaim or recoupment which the
Borrower or any other Obligor may now or hereafter have against any such
beneficiary, the Issuing Bank, the Administrative Agent, the Lenders or any
other Person for any reason whatsoever. Such deposit shall be held as collateral
securing the payment and performance of the Borrower’s and the other Obligors’
obligations under this Agreement and the other Loan Documents. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated, be applied to satisfy other obligations of
the Borrower and the other Obligors under this Agreement or the other Loan
Documents. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, and the Borrower
is not otherwise required to pay to the Administrative Agent the excess
attributable to an LC Exposure in connection with any prepayment pursuant to
Section 3.04(c), then such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.

36



--------------------------------------------------------------------------------



 



ARTICLE III
Payments of Principal and Interest; Prepayments; Fees
     Section 3.01 Repayment of Loans. The Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of each Lender the
then unpaid principal amount of each Loan on the Termination Date.
     Section 3.02 Interest.
          (a) ABR Loans. The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin, but in no event
to exceed the Highest Lawful Rate.
          (b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing
shall bear interest at the Adjusted LIBO Rate for the Interest Period in effect
for such Eurodollar Borrowing plus the Applicable Margin, but in no event to
exceed the Highest Lawful Rate.
          (c) Post-Default Rate. Notwithstanding the foregoing, if any principal
of or interest on any Loan or any fee or other amount payable by the Borrower or
any other Obligor hereunder or under any other Loan Document is not paid when
due, whether at stated maturity, upon acceleration or otherwise, and including
any payments in respect of a Borrowing Base Deficiency under Section 3.04(c),
then such overdue amount shall bear interest, after as well as before judgment,
at a rate per annum equal to in the case of overdue principal of any Loan, the
rate otherwise applicable to such Loan as provided in Section 3.02(a) or (b)
(including the Applicable Margin) plus an additional two percent (2%), but in no
event to exceed the Highest Lawful Rate and in the case of any other amount, the
rate applicable to ABR Loans as provided in Section 3.02(a) (including the
Applicable Margin) plus an additional two percent (2%), but in no event to
exceed the Highest Lawful Rate and if an Event of Default has occurred and is
continuing, all Loans outstanding at such time shall bear interest, after as
well as before judgment, at the rate otherwise applicable to such Loan as
provided in Section 3.02(a) or (b) (including the Applicable Margin) plus an
additional two percent (2%), but in no event to exceed the Highest Lawful Rate.
          (d) Interest Payment Dates. Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and on the
Termination Date; provided that interest accrued pursuant to Section 3.02(c)
shall be payable on demand, in the event of any repayment or prepayment of any
Loan (other than an optional prepayment of an ABR Loan prior to the Termination
Date), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment, and in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
          (e) Interest Rate Computations. All interest hereunder shall be
computed on the basis of a year of 360 days, unless such computation would
exceed the Highest Lawful Rate, in which case interest shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), except that interest
computed by reference to the Alternate Base Rate at times when the Alternate
Base Rate is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate,

37



--------------------------------------------------------------------------------



 



Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error, and be binding
upon the parties hereto.
     Section 3.03 Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
          (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest
Period; or
          (b) the Administrative Agent is advised by the Majority Lenders that
the Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made at the rate that is the lower of (A) the Alternate Base
Rate plus the Applicable Margin or (B) an alternate rate of interest determined
by the Majority Lenders as their cost of funds plus the Applicable Margin for
Eurodollar Borrowings.
     Section 3.04 Prepayments.
          (a) Optional Prepayments. Subject to Section 3.04(b), the Borrower
shall have the right at any time and from time to time to prepay any Borrowing
in whole or in part.
          (b) Notice and Terms of Optional Prepayment. The Borrower shall notify
the Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder in the case of prepayment of a Eurodollar Borrowing, not later than
12:00 noon, New York City time, three (3) Business Days before the date of
prepayment, or in the case of prepayment of an ABR Borrowing, not later than
12:00 noon, New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 3.02.
          (c) Mandatory Prepayments.
               (i) If, after giving effect to any termination or reduction of
the Aggregate Maximum Credit Amounts pursuant to Section 2.06(b), the total
Revolving Credit

38



--------------------------------------------------------------------------------



 



Exposures exceeds the total Commitments, then the Borrower shall prepay the
Borrowings on the date of such termination or reduction in an aggregate
principal amount equal to such excess, and if any excess remains after prepaying
all of the Borrowings as a result of an LC Exposure, pay to the Administrative
Agent on behalf of the Lenders an amount equal to such excess to be held as cash
collateral as provided in Section 2.08(j).
               (ii) Upon any redetermination of the Borrowing Base pursuant to
Section 2.07(c)(iii) or any adjustment to the amount of the Borrowing Base in
accordance with Section 8.13(c), if the total Revolving Credit Exposures exceeds
the redetermined or adjusted Borrowing Base, then the Borrower shall prepay the
Borrowings in an aggregate principal amount equal to such excess, and if any
excess remains after prepaying all of the Borrowings as a result of an LC
Exposure, pay to the Administrative Agent on behalf of the Lenders an amount
equal to such excess to be held as cash collateral as provided in
Section 2.08(j). The Borrower shall be obligated to make such prepayment and/or
deposit of cash collateral either, at its election, (A) in one lump sum payment
on or before the date that is 30 days following the receipt by the Borrower of
the New Borrowing Base Notice in accordance with Section 2.07(d), or (B) in
three (3) equal payments, with each such payment being due on the date that is
30 days, 60 days, and 90 days, respectively, following the date of receipt by
the Borrower of the New Borrowing Base Notice in accordance with
Section 2.07(d); provided that all payments required to be made pursuant to this
Section 3.04(c)(ii) must be made on or prior to the Termination Date. The
Borrower shall notify the Administrative Agent in writing of its election in
respect of clauses (A) or (B) of the immediately preceding sentence within ten
(10) days following the receipt of the New Borrowing Base Notice in accordance
with Section 2.07(d).
               (iii) Upon any adjustment to the amount of the Borrowing Base in
accordance with Section 9.02(h) or Section 9.12(d), if the total Revolving
Credit Exposures exceeds the Borrowing Base as adjusted, then the Borrower shall
prepay the Borrowings in an aggregate principal amount equal to such excess, and
if any excess remains after prepaying all of the Borrowings as a result of an LC
Exposure, pay to the Administrative Agent on behalf of the Lenders an amount
equal to such excess to be held as cash collateral as provided in Section
2.08(j). The Borrower shall be obligated to make such prepayment and/or deposit
of cash collateral on the first (1st) Business Day after it receives the
applicable New Borrowing Base Notice in accordance with Section 2.07(d);
provided that all payments required to be made pursuant to this
Section 3.04(c)(iii) must be made on or prior to the Termination Date.
               (iv) Upon any adjustment to the amount of the Borrowing Base in
accordance with Section 2.07(e), if the total Revolving Credit Exposures exceeds
the Borrowing Base as adjusted, then the Borrower shall prepay the Borrowings in
an aggregate principal amount equal to such excess, and if any excess remains
after prepaying all of the Borrowings as a result of an LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as cash collateral as provided in Section 2.08(j). If the net proceeds
received by QRE MLP or its Subsidiaries from the unwinds or other actions
described in Section 2.07(e) equals or exceeds the prepayment or cash collateral
amount required under this Section 3.04(c)(iv), then the Borrower shall be
obligated to make such prepayment and/or deposit of cash collateral in one lump
sum payment on the first (1st) Business Day after it receives the applicable New
Borrowing Base Notice in accordance with

39



--------------------------------------------------------------------------------



 



Section 2.07(d); however, if such net proceeds received by QRE MLP or its
Subsidiaries is less than the prepayment or cash collateral amount required
under this Section 3.04(c)(iv), then the Borrower shall be obligated to make
such prepayment and/or deposit of cash collateral by (A) making a prepayment
and/or cash collateral deposit in an amount equal to all such net proceeds on
the first (1st) Business Day after it receives the applicable New Borrowing Base
Notice in accordance with Section 2.07(d) and (B) then paying the remainder of
such required prepayment and/or cash collateral amount in three (3) equal
payments, with each such payment being due on the date that is 30 days, 60 days,
and 90 days, respectively, following the date of receipt by the Borrower of the
New Borrowing Base Notice in accordance with Section 2.07(d); provided that all
payments required to be made pursuant to this Section 3.04(c)(iv) must be made
on or prior to the Termination Date.
               (v) Each prepayment of Borrowings pursuant to this
Section 3.04(c) shall be applied, first, ratably to any ABR Borrowings then
outstanding, and, second, to any Eurodollar Borrowings then outstanding, and if
more than one Eurodollar Borrowing is then outstanding, to each such Eurodollar
Borrowing in order of priority beginning with the Eurodollar Borrowing with the
least number of days remaining in the Interest Period applicable thereto and
ending with the Eurodollar Borrowing with the most number of days remaining in
the Interest Period applicable thereto.
               (vi) Each prepayment of Borrowings pursuant to this
Section 3.04(c) shall be applied ratably to the Loans included in the prepaid
Borrowings. Prepayments pursuant to this Section 3.04(c) shall be accompanied by
accrued interest to the extent required by Section 3.02.
          (d) No Premium or Penalty. Prepayments permitted or required under
this Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.
     Section 3.05 Fees.
          (a) Commitment Fees. Except as otherwise provided in Section 4.03(c),
the Borrower agrees to pay to the Administrative Agent for the account of each
Lender a commitment fee, which shall accrue at the applicable Commitment Fee
Rate on the average daily amount of the unused amount of the Commitment of such
Lender during the period from and including the Effective Date to but excluding
the Termination Date. Accrued commitment fees shall be payable in arrears on the
last day of March, June, September and December of each year and on the
Termination Date, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of
360 days, unless such computation would cause interest on the Notes or on other
Obligations hereunder to exceed the Highest Lawful Rate, in which case such fees
and interest shall be computed on the basis of a year of 365 days (or 366 days
in a leap year), and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
          (b) Letter of Credit Fees. The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Margin used to determine the interest rate applicable to
Eurodollar Loans on the average daily amount of such Lender’s LC

40



--------------------------------------------------------------------------------



 



Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the date of this Agreement
to but excluding the later of the date on which such Lender’s Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, to
the Issuing Bank a fronting fee, which shall accrue at the rate of 0.125% per
annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the date of this Agreement to but excluding the later of the date
of termination of the Commitments and the date on which there ceases to be any
LC Exposure, provided that in no event shall such fee be less than $500 during
any quarter, and to the Issuing Bank, for its own account, its standard fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the third (3rd) Business Day following
such last day, commencing on the first such date to occur after the date of this
Agreement; provided that all such fees shall be payable on the Termination Date
and any such fees accruing after the Termination Date shall be payable on
demand. Any other fees payable to the Issuing Bank pursuant to this
Section 3.05(b) shall be payable within ten (10) days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days, unless such computation would cause interest hereunder to exceed the
Highest Lawful Rate, in which case such fees and interest shall be computed on
the basis of a year of 365 days (or 366 days in a leap year), and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
          (c) Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon in writing between the Borrower and the
Administrative Agent, including the fees set forth in the Fee Letters.
          (d) Arrangers Fees. The Borrower agrees to pay to the Arrangers, for
their own accounts, fees payable in the amounts and at the times separately
agreed upon in writing among the Borrower and the Arrangers, including the fees
set forth in the Fee Letters.
ARTICLE IV
Payments; Pro Rata Treatment; Sharing of Set-offs.
     Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
          (a) Payments by the Borrower. The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 5.01,
Section 5.02, Section 5.03 or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without defense,
deduction, recoupment, set-off or counterclaim. Fees, once paid, shall be fully
earned and shall not be refundable under any circumstances absent manifest
error. Any amounts received after such time on any date may, in the discretion
of the Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made to the Administrative Agent at its offices specified in
Section 12.01(a), except payments to be made directly to the Issuing Bank as
expressly provided herein and except that payments pursuant to Section 5.01,

41



--------------------------------------------------------------------------------



 



Section 5.02, Section 5.03 and Section 12.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.
          (b) Application of Insufficient Payments. If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied first, towards payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
second, towards payment of principal and unreimbursed LC Disbursements then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.
          (c) Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of set-off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and
participations in LC Disbursements; provided that if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and the provisions of
this Section 4.01(c) shall not be construed to apply to any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in LC
Disbursements to any assignee or participant, other than to QRE MLP or any of
its Subsidiaries or Affiliates (as to which the provisions of this
Section 4.01(c) shall apply). Each of QRE MLP and the Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower and any other Obligor rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower or such other Obligor in the
amount of such participation.
     Section 4.02 Presumption of Payment by the Borrower. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Bank that the Borrower will not make such payment,
the Administrative Agent may assume that the Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due.

42



--------------------------------------------------------------------------------



 



In such event, if the Borrower has not in fact made such payment, then each of
the Lenders or the Issuing Bank, as the case may be, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
     Section 4.03 Deductions by the Administrative Agent; Defaulting Lenders.
          (a) Certain Deductions by the Administrative Agent. If any Lender
shall fail to make any payment required to be made by it pursuant to
Section 2.05(b), Section 2.08(d), Section 2.08(e), Section 4.01(c), Section 4.02
or Section 12.03(c) then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.
          (b) Payments to Defaulting Lenders. If a Defaulting Lender (or a
Lender who would be a Defaulting Lender but for the expiration of the relevant
grace period) as a result of the exercise of a set off shall have received a
payment in respect of its Revolving Credit Exposure which results in its
Revolving Credit Exposure being less than its Applicable Percentage of the
aggregate Revolving Credit Exposures, then no payment will be made to such
Defaulting Lender until all amounts due and owing to the Lenders have been
equalized in accordance with each Lender’s respective pro rata share of the
Obligations. Further, if at any time prior to the acceleration or maturity of
the Loans, the Administrative Agent shall receive any payment in respect of
principal of a Loan or a reimbursement of an LC Disbursement while one or more
Defaulting Lenders shall be party to this Agreement, the Administrative Agent
shall apply such payment first to the Borrowing(s) for which such Defaulting
Lender(s) shall have failed to fund its pro rata share until such time as such
Borrowing(s) are paid in full or each Lender (including each Defaulting Lender)
is owed its Applicable Percentage of all Loans then outstanding. After
acceleration or maturity of the Loans, subject to the first sentence of this
Section 4.03(b), all principal will be paid ratably as provided in
Section 10.02(c).
          (c) Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
               (i) Fees otherwise payable pursuant to Section 3.05(a) shall
cease to accrue on the unfunded portion of the Commitment of such Defaulting
Lender.
               (ii) The Commitment and the principal amount of the Loans and
participation interests in Letters of Credit of such Defaulting Lender shall not
be included in determining whether all Lenders, the Majority Lenders, the
Required Lenders or the Supermajority Lenders have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to
Section 12.02), provided that any waiver, amendment or modification (A) that
would increase the Commitment or the Maximum Credit Amount of such Defaulting
Lender or that would amend this Section 4.03(c)(ii) in any manner that would
result

43



--------------------------------------------------------------------------------



 



in such Defaulting Lender’s right to vote as provided herein being further
restricted or (B) requiring the consent of all Lenders or each adversely
affected Lender which affects such Defaulting Lender differently than all other
Lenders or all other adversely affected Lenders, as the case may be, shall
require the consent of such Defaulting Lender; and provided further that any
redetermination or affirmation of the Borrowing Base shall occur without the
participation of a Defaulting Lender, but the Commitment (i.e. the Applicable
Percentage of the Borrowing Base of a Defaulting Lender) may not be increased
without the consent of such Defaulting Lender.
               (iii) If any LC Exposure exists at the time a Lender becomes a
Defaulting Lender then:
                    (A) all or any part of such LC Exposure shall be reallocated
among the Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (for the purposes of such reallocation the Defaulting Lender’s
Commitment shall be disregarded in determining the Non-Defaulting Lender’s
Applicable Percentage) but only to the extent (x) the sum of all Non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s LC Exposure
does not exceed the total of all Non-Defaulting Lenders’ Commitments, (y) the
conditions set forth in Section 6.02 are satisfied at such time and (z) the sum
of each Non-Defaulting Lender’s Revolving Credit Exposure plus its reallocated
share of such Defaulting Lender’s LC Exposure does not exceed such
Non-Defaulting Lender’s Commitment;
                    (B) if the reallocation described in clause (A) above
cannot, or can only partially, be effected, then the Borrower shall within one
(1) Business Day following notice by the Administrative Agent cash collateralize
such Defaulting Lender’s LC Exposure (after giving effect to any partial
reallocation pursuant to clause (A) above) in accordance with the procedures set
forth in Section 2.08(j) for so long as such LC Exposure is outstanding and the
relevant Defaulting Lender remains a Defaulting Lender;
                    (C) if the Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to this Section 4.03 then the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 3.05(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;
                    (D) if the applicable LC Exposure of the Non-Defaulting
Lenders is reallocated pursuant to this Section 4.03(c), then the fees payable
to the Lenders pursuant to Section 3.05(a) and Section 3.05(b) shall be adjusted
in accordance with such Non-Defaulting Lenders’ Applicable Percentages; or
                    (E) if any Defaulting Lender’s LC Exposure is neither cash
collateralized nor reallocated pursuant to Section 4.03(c)(iii), then, without
prejudice to any rights or remedies of the Issuing Bank or any Lender hereunder,
all commitment fees that otherwise would have been payable to such Defaulting
Lender (solely with respect to the portion of such Defaulting Lender’s
Commitment that was utilized by such LC Exposure) under Section 3.05(a) and
letter of credit fees payable under Section 3.05(b) with respect to such
Defaulting

44



--------------------------------------------------------------------------------



 



Lender’s LC Exposure shall be payable to the Issuing Bank until such LC Exposure
is cash collateralized and/or reallocated.
          (d) So long as any Lender is a Defaulting Lender, the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure will be one hundred percent (100%)
covered by the Commitments of the Non-Defaulting Lenders and/or cash collateral
will be provided by the Borrower in accordance with Section 4.03(c), and
participating interests in any such newly issued or increased Letter of Credit
shall be allocated among Non-Defaulting Lenders in a manner consistent with
Section 4.03(c)(iii) (and Defaulting Lenders shall not participate therein).
          (e) In the event that the Administrative Agent, the Borrower and the
Issuing Bank each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the LC Exposure
of the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on such date, if necessary as a result of a Loan funding pursuant
to Section 2.08(e), such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative shall determine may be necessary in order
for such Lender to hold such Loans in accordance with its Applicable Percentage.
     Section 4.04 Disposition of Proceeds. The Security Instruments contain an
assignment by the Obligors unto and in favor of the Administrative Agent for the
benefit of the Lenders, the Secured Hedging Providers and the Secured Treasury
Management Counterparties of all of the Obligors’ interest in and to production
and all proceeds attributable thereto which may be produced from or allocated to
the Mortgaged Property. The Security Instruments further provide in general for
the application of such proceeds to the satisfaction of the Obligations and
other obligations described therein and secured thereby. Notwithstanding the
assignment contained in such Security Instruments, until the occurrence of an
Event of Default, the Administrative Agent and the Lenders agree that they will
neither notify the purchaser or purchasers of such production nor take any other
action to cause such proceeds to be remitted to the Administrative Agent or the
Lenders, but the Lenders will instead permit such proceeds to be paid to the
applicable Obligor and the Lenders hereby authorize the Administrative Agent to
take such actions as may be necessary to cause such proceeds to be paid to
applicable Obligor.
ARTICLE V
Increased Costs; Break Funding Payments; Taxes; Illegality
     Section 5.01 Increased Costs.
          (a) Eurodollar Changes in Law. If any Change in Law shall:
               (i) impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate); or
               (ii) impose on any Lender or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such
Lender;

45



--------------------------------------------------------------------------------



 



and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.
          (b) Capital Requirements. If any Lender or the Issuing Bank determines
that any Change in Law regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender or the Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.
          (c) Certificates. A certificate of a Lender or the Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or the
Issuing Bank or its holding company, as the case may be, as specified in
Section 5.01(a) or (b) shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
          (d) Effect of Failure or Delay in Requesting Compensation. Failure or
delay on the part of any Lender or the Issuing Bank to demand compensation
pursuant to this Section 5.01 shall not constitute a waiver of such Lender’s or
the Issuing Bank’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender or the Issuing Bank pursuant to
this Section 5.01 for any increased costs or reductions incurred more than
180 days prior to the date that such Lender or the Issuing Bank, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the Issuing Bank’s intention to
claim compensation therefor; provided further that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof.
     Section 5.02 Break Funding Payments. In the event of the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), the
conversion of any Eurodollar Loan into an ABR Loan other than on the last day of
the Interest Period applicable thereto, the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto or the assignment or purchase of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 5.04(b), then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be

46



--------------------------------------------------------------------------------



 



the excess, if any, of the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for dollar deposits of a comparable amount and period from other banks in the
eurodollar market.
A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 and reasonably detailed
calculations therefor, upon request of the Borrower, shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.
     Section 5.03 Taxes.
          (a) Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower or any other Obligor under any Loan Document
shall be made free and clear of and without deduction for any Indemnified Taxes
or Other Taxes; provided that if the Borrower or any other Obligor shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 5.03(a)), the Administrative Agent, Lender or Issuing Bank
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, the Borrower or such other Obligor shall make
such deductions and the Borrower or such other Obligor shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.
          (b) Payment of Other Taxes by the Borrower. The Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
          (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within ten (10) days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid by the Administrative Agent, such Lender or the Issuing Bank,
as the case may be, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 5.03) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto. A written demand under this Section 5.03(c)
shall include a certificate of the Administrative Agent, a Lender or the Issuing
Bank specifying the amount and description of such payment or liability under
this Section 5.03.
          (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or any other Obligor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the

47



--------------------------------------------------------------------------------



 



return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (e) Foreign Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement or any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate.
          (f) FATCA. If a payment made to a Lender under this Agreement would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender fails to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.
     Section 5.04 Mitigation Obligations; Replacement of Lenders.
          (a) Designation of Different Lending Office. If any Lender requests
compensation under Section 5.01, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.03, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment would eliminate or reduce amounts payable pursuant to
Section 5.01 or Section 5.03, as the case may be, in the future and would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
          (b) Replacement of Lenders. If (i) any Lender requests compensation
under Section 5.01, (ii) the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 5.03, (iii) any Lender becomes a Defaulting Lender, or
(iv) any Lender fails to approve or consent to a requested amendment, waiver or
other action (including increasing or maintaining the Borrowing Base) when the
Supermajority Lenders have provided their approval or consent to such amendment,
waiver or other action, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 12.04(b)), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such

48



--------------------------------------------------------------------------------



 



obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that the Borrower shall have received the prior written
consent of the Administrative Agent, which consent shall not unreasonably be
withheld, such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and in the case of any such assignment resulting from a claim for compensation
under Section 5.01 or payments required to be made pursuant to Section 5.03,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     Section 5.05 Illegality. Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
applicable lending office to honor its obligation to make or maintain Eurodollar
Loans either generally or having a particular Interest Period hereunder, then
such Lender shall promptly notify the Borrower and the Administrative Agent
thereof and such Lender’s obligation to make such Eurodollar Loans shall be
suspended (the “Affected Loans”) until such time as such Lender may again make
and maintain such Eurodollar Loans and all Affected Loans which would otherwise
be made by such Lender shall be made instead as ABR Loans (and, if such Lender
so requests by notice to the Borrower and the Administrative Agent, all Affected
Loans of such Lender then outstanding shall be automatically converted into ABR
Loans on the date specified by such Lender in such notice) and, to the extent
that Affected Loans are so made as (or converted into) ABR Loans, all payments
of principal which would otherwise be applied to such Lender’s Affected Loans
shall be applied instead to its ABR Loans.
ARTICLE VI
Conditions Precedent
     Section 6.01 Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 12.02):
          (a) The Administrative Agent, the Arrangers and the Lenders shall have
received all commitment and agency fees and all other fees and amounts due and
payable on or prior to the Effective Date, including, to the extent invoiced,
reimbursement or payment of all reasonable out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder (including, to the extent invoiced
on or prior to the Effective Date, the reasonable fees and expenses of Locke
Lord Bissell & Liddell LLP, counsel to the Administrative Agent).
          (b) The Administrative Agent shall have received a certificate of the
Secretary or an Assistant Secretary or a Responsible Officer setting forth
resolutions of its board of directors or managers or other relevant governing
body with respect to the authorization of the Borrower and each other Obligor to
execute and deliver the Loan Documents to which it is a party and to enter into
the transactions contemplated in those documents, the officers of the General
Partner (y) who are authorized to sign the Loan Documents to which each Obligor
is a

49



--------------------------------------------------------------------------------



 



party and (z) who will, until replaced by another officer or officers duly
authorized for that purpose, act as its representative for the purposes of
signing documents and giving notices and other communications in connection with
this Agreement and the transactions contemplated hereby, specimen signatures of
such authorized officers, and the Organizational Documents of the General
Partner and each Obligor, certified as being true and complete. The
Administrative Agent and the Lenders may conclusively rely on such certificate
until the Administrative Agent receives notice in writing from the Borrower to
the contrary.
          (c) The Administrative Agent shall have received certificates of the
appropriate State agencies with respect to the existence, qualification and good
standing of the General Partner and each Obligor.
          (d) The Administrative Agent shall have received a compliance
certificate which shall be substantially in the form of Exhibit D, duly and
properly executed by a Responsible Officer and dated as of the Effective Date.
          (e) The Administrative Agent shall have received from each party
hereto counterparts (in such number as may be requested by the Administrative
Agent) of this Agreement signed on behalf of such party.
          (f) The Administrative Agent shall have received duly executed Notes
payable to each Lender requesting a Note in a principal amount equal to its
Maximum Credit Amount dated as of the date hereof.
          (g) The Administrative Agent shall have received from each party
thereto duly executed counterparts (in such number as may be requested by the
Administrative Agent) of the Security Instruments described on Schedule 1.02. In
connection with the execution and delivery of the Security Instruments, the
Administrative Agent shall:
               (i) be reasonably satisfied that the Security Instruments will
create upon recording (A) first priority, perfected Liens (subject only to
Excepted Liens identified in clauses (a) to (d) and (f) of the definition
thereof, but subject to the provisos at the end of such definition) on at least
80% of the total value of the proved Oil and Gas Properties evaluated in the
Initial Reserve Report, (B) first priority, perfected Liens (subject only to
Excepted Liens) on substantially all of the personal Property of the Borrower
and its Subsidiaries, excluding deposit accounts, and (C) first priority,
perfected Liens on all Equity Interests in the Borrower owned by QRE MLP and all
other Equity Interests required to be pledged pursuant to Section 8.15(b); and
               (ii) have received certificates, together with undated, blank
stock or equity powers for each such certificate, representing all of the issued
and outstanding Equity Interests described in clause (i) above, and that are
“certificated securities” under Section 8-102 of the Uniform Commercial Code in
effect in the jurisdiction of the issuer of the relevant Equity Interest, as
determined under Section 8-110(d) of the Uniform Commercial Code.
          (h) The Administrative Agent shall have received a certificate of
insurance coverage of the Borrower evidencing that the Borrower is carrying
insurance in accordance with Section 7.12.

50



--------------------------------------------------------------------------------



 



          (i) The Administrative Agent shall be reasonably satisfied with the
environmental condition of the Oil and Gas Properties of the Borrower and its
Subsidiaries.
          (j) The Administrative Agent shall have received an opinion of
(i) Vinson & Elkins, L.L.P., special counsel to the Borrower, substantially in
the form of Exhibit E-1 hereto, and (ii) local counsel for each state in which
Mortgaged Property is located, substantially in the form of Exhibit E-2.
          (k) The Administrative Agent shall have received a certificate of a
Responsible Officer certifying that the Borrower has received all consents and
approvals required by Section 7.03.
          (l) The Administrative Agent shall have received (i) the Initial
Financial Statements, (ii) projections of QRE MLP and its Subsidiaries, after
giving effect to the Transactions, through the fiscal year ended December 31,
2015, which projections shall be reasonably satisfactory to the Administrative
Agent, and (iii) the Initial Reserve Report accompanied by a certificate signed
by a Responsible Officer covering the matters described in Section 8.12(c).
          (m) The Administrative Agent shall have received appropriate Uniform
Commercial Code search certificates reflecting no prior Liens encumbering the
Properties of the Obligors for each of the following jurisdictions: Delaware and
any other jurisdiction requested by the Administrative Agent; other than those
being assigned or released on or prior to the Effective Date or Liens permitted
by Section 9.03.
          (n) The Administrative Agent shall have received evidence that the
Borrower has entered into the Swap Agreements and confirmations described on
Schedule 7.19 and that such Swap Agreements and confirmations have not been
terminated.
          (o) The Administrative Agent shall have received (i) a certificate of
a Responsible Officer certifying: (A) that the Transactions are being
concurrently consummated in accordance with applicable law and the terms of the
Transaction Documents (with all of the material conditions precedent thereto
having been satisfied by the parties thereto); (B) that no provision of the
Transaction Documents have been waived, amended, supplemented or otherwise
modified in any respect materially adverse to the Borrower, QRE MLP or the
Lenders; and (C) that no more than $230,000,000 in the aggregate will be
outstanding under this Agreement upon the Effective Date after giving effect to
the consummation of the Transactions; (ii) a true and complete executed copy of
each of the Transaction Documents (including all amendments thereto);
(iii) original counterparts or copies, certified as true and complete, of the
assignments, deeds and leases for all of the Oil and Gas Properties; and
(iv) such other related documents and information as the Administrative Agent
shall have reasonably requested. The Transaction Documents shall be in form and
substance satisfactory to the Administrative Agent.
          (p) The Administrative Agent shall have received evidence that QRE MLP
shall have received at least $200,000,000 of net proceeds from the initial
public offering of its Common Units.

51



--------------------------------------------------------------------------------



 



          (q) The Administrative Agent shall have received evidence that (i) any
reductions to the aggregated “Borrowing Bases” under the Quantum Funds Credit
Agreements required pursuant to the terms thereof shall have occurred either
before giving effect to, or substantially contemporaneously with, the
consummation of the Transactions (the “QRF BB Reductions”) and (ii) any and all
mandatory prepayments of loans outstanding under the Quantum Funds Credit
Agreements resulting from the QRF BB Reductions shall be made on the Effective
Date substantially contemporaneously with the closing of the Transactions.
          (r) The Administrative Agent shall have received evidence that all
Liens on the Assets securing obligations under the Quantum Funds Credit
Agreements shall be released upon the QRF BB Reductions and the making of the
mandatory prepayments described in clause (q) above, and all Lien releases,
UCC-3’s, or other documents or instruments necessary or desirable to effect such
Lien releases shall have been executed and delivered to the Administrative Agent
in form and substance satisfactory to the Arrangers.
          (s) The Administrative Agent shall have received a letter from Capitol
Services evidencing the appointment of Capitol Services as authorized agent for
service of process on each Obligor under each Loan Document to which it is a
party.
          (t) The Administrative Agent shall have received such other documents
as the Administrative Agent or special counsel to the Administrative Agent may
reasonably request.
     The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 12.02)
on or before February 14, 2011 (and, in the event such conditions are not so
satisfied or waived, the Commitments shall terminate).
     Section 6.02 Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing (including the initial funding), and of
the Issuing Bank to issue, amend, renew or extend any Letter of Credit
(including any Letter of Credit issued on the initial date of Borrowing), is
subject to the satisfaction of the following conditions:
          (a) At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.
          (b) The representations and warranties of each Obligor set forth in
this Agreement and in the other Loan Documents shall be true and correct in all
material respects (except that any such representations and warranties that are
qualified by materiality shall be true and correct in all respects) on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, such
representations and warranties shall continue to be true

52



--------------------------------------------------------------------------------



 



and correct in all material respects (except that any such representations and
warranties that are qualified by materiality shall be true and correct in all
respects) as of such specified earlier date.
          (c) The receipt by the Administrative Agent of a Borrowing Request in
accordance with Section 2.03 or a request for a Letter of Credit in accordance
with Section 2.08(b), as applicable.
     Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in Section 6.02(a) and (c).
ARTICLE VII
Representations and Warranties
     Each of QRE MLP and the Borrower represents and warrants to the Lenders
that:
     Section 7.01 Organization; Powers. Each of the General Partner and the
Obligors is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization, has all requisite power and authority,
and has all material governmental licenses, authorizations, consents and
approvals necessary, to own its assets and to carry on its business as now
conducted, and is qualified to do business in or has applied to qualify to do
business in, and is in good standing in, every jurisdiction where such
qualification is required, except where failure to have such power, authority,
licenses, authorizations, consents, approvals and qualifications could not
reasonably be expected to have a Material Adverse Effect.
     Section 7.02 Authority; Enforceability. The Transactions are within each
Obligor’s corporate, company or partnership powers and have been duly authorized
by all necessary corporate, limited liability company or partnership action and,
if required, stockholder, member or partner action (including, without
limitation, any action required to be taken by any class of directors of the
General Partner, any Obligor or any other Person, whether interested or
disinterested, in order to ensure the due authorization of the Transactions).
Each Loan Document and each Transaction Document to which each Obligor is a
party has been duly executed and delivered by such Obligor and constitutes a
legal, valid and binding obligation of such Obligor, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
     Section 7.03 Approvals; No Conflicts. The Transactions (a) do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority or any other third Person (including shareholders,
members, partners or any class of directors or managers, whether interested or
disinterested, of the General Partner, any Obligor or any other Person), nor is
any such consent, approval, registration, filing or other action necessary for
the validity or enforceability of any Loan Document or the consummation of the
transactions contemplated thereby, except such as have been obtained or made and
are in full force and effect other than (i) the recording and filing of the
Security Instruments as required by this Agreement and (ii) those third party
approvals or consents which, if not made or obtained, would not cause a Default
hereunder, could not reasonably be expected to have a Material Adverse Effect or
do not

53



--------------------------------------------------------------------------------



 



have an adverse effect on the enforceability of the Loan Documents, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the General Partner or any Obligor or any order of
any Governmental Authority, (c) will not violate or result in a default under
any indenture, agreement or other instrument binding upon the General Partner,
the Obligors or their Properties, or give rise to a right thereunder to require
any payment to be made by the General Partner or any Obligor and (d) will not
result in the creation or imposition of any Lien on any Property of the General
Partner or any Obligor (other than the Liens created by the Loan Documents).
     Section 7.04 Financial Condition; No Material Adverse Change.
          (a) The Borrower has heretofore furnished to the Lenders the Initial
Financial Statements, in form and substance reasonably satisfactory to the
Administrative Agent.
          (b) Since December 31, 2009, there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.
          (c) No Obligor is a party to any agreement or instrument or subject to
any corporate or other constitutional restriction that has resulted or could
reasonably be expected to result in a Material Adverse Effect. No Obligor is in
default in any manner under any provision of any indenture or other agreement or
instrument evidencing Debt, or any other agreement or instrument to which it is
a party or by which it or any of its Property is or may be bound, where such
default could reasonably be expected to result in a Material Adverse Effect, and
no condition exists which, with the giving of notice or the lapse of time or
both, would constitute such a default.
     Section 7.05 Litigation. Except as set forth on Schedule 7.05, there are no
actions, suits, investigations or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the General
Partner, QRE MLP or the Borrower, threatened against or affecting the General
Partner or any Obligor or involving the Transactions as to which there is a
reasonable possibility of an adverse determination that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or that involve any Loan Document, any
Transaction Documents or the Transactions.
     Section 7.06 Environmental Matters. Except for such matters that,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect:
          (a) no Property of QRE MLP or any of its Subsidiaries nor the
operations conducted thereon violate any order or requirement of any court or
Governmental Authority or any Environmental Laws.
          (b) no Property of QRE MLP or any of its Subsidiaries nor the
operations currently conducted thereon or, to the knowledge of the General
Partner, QRE MLP or the Borrower, by any prior owner or operator of such
Property or operation, are in violation of or subject to any existing, pending
or threatened action, suit, investigation, inquiry or proceeding by or before
any court or Governmental Authority or to any remedial obligations under
Environmental Laws.

54



--------------------------------------------------------------------------------



 



          (c) all notices, permits, licenses, exemptions, approvals or similar
authorizations, if any, required to be obtained or filed in connection with the
operation or use of any and all Property of QRE MLP and each of its
Subsidiaries, including, without limitation, past or present treatment, storage,
disposal or release of a hazardous substance, oil and gas waste or solid waste
into the environment, have been duly obtained or filed, and QRE MLP and each of
its Subsidiaries are in compliance with the terms and conditions of all such
notices, permits, licenses and similar authorizations.
          (d) all hazardous substances, solid waste and oil and gas waste, if
any, generated at any and all Property of QRE MLP or any of its Subsidiaries
have in the past been transported, treated and disposed of in accordance with
Environmental Laws and so as not to pose an imminent and substantial
endangerment to public health or welfare or the environment, and, to the
knowledge of the General Partner, QRE MLP or the Borrower, all such transport
carriers and treatment and disposal facilities have been and are operating in
compliance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and are
not the subject of any existing, pending or threatened action, investigation or
inquiry by any Governmental Authority in connection with any Environmental Laws.
          (e) each of QRE MLP and the Borrower has taken reasonable steps to
determine and has determined that no oil, hazardous substances, solid waste or
oil and gas waste, have been disposed of or otherwise released and there has
been no threatened release of any oil, hazardous substances, solid waste or oil
and gas waste on or to any Property of QRE MLP or any of its Subsidiaries except
in compliance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment.
          (f) to the extent applicable, all Property of QRE MLP and each of its
Subsidiaries currently satisfies all design, operation, and equipment
requirements imposed by the OPA, and none of the General Partner, QRE MLP and
the Borrower has any reason to believe that such Property, to the extent subject
to the OPA, will not be able to maintain compliance with the OPA requirements
during the term of this Agreement.
          (g) neither QRE MLP nor any of its Subsidiaries has any known
contingent liability or Remedial Work in connection with any release or
threatened release of any oil, hazardous substance, solid waste or oil and gas
waste into the environment.
     Section 7.07 Compliance with the Laws and Agreements; No Defaults.
          (a) Each of the Borrower and the other Obligors is in compliance with
all Governmental Requirements applicable to it or its Property and all
agreements and other instruments binding upon it or its Property, and possesses
all licenses, permits, franchises, exemptions, approvals and other governmental
authorizations necessary for the ownership of its Property and the conduct of
its business, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
          (b) Each of the Borrower and the other Obligors is not in default nor
has any event or circumstance occurred which, but for the expiration of any
applicable grace period or

55



--------------------------------------------------------------------------------



 



the giving of notice, or both, would constitute a default or would require the
Borrower or any other Obligor to Redeem or make any offer to Redeem under any
indenture, note, credit agreement or instrument pursuant to which any Material
Debt is outstanding or by which the Borrower or any other Obligor or any of
their Properties is bound.
          (c) No Default has occurred and is continuing.
     Section 7.08 Investment Company Act. Neither QRE MLP nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of, or subject to regulation under, the
Investment Company Act of 1940, as amended.
     Section 7.09 Taxes. Each of the Borrower and the other Obligors has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such other Obligor, as applicable, has
set aside on its books adequate reserves in accordance with GAAP or to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect. The charges, accruals and reserves on the books of the
Borrower and each other Obligor in respect of Taxes and other governmental
charges are, in the reasonable opinion of the General Partner, adequate. No Tax
Lien has been filed and, to the knowledge of the General Partner, no claim is
being asserted with respect to any such Tax or other such governmental charge.
     Section 7.10 ERISA.
          (a) QRE MLP, the Subsidiaries and each ERISA Affiliate have complied
in all material respects with ERISA and, where applicable, the Code regarding
each Plan.
          (b) Each Plan is, and has been, maintained in substantial compliance
with ERISA and, where applicable, the Code.
          (c) No act, omission or transaction has occurred which could result in
imposition on QRE MLP, any of its Subsidiaries or any ERISA Affiliate (whether
directly or indirectly) of either a civil penalty assessed pursuant to
subsections (c), (i) or (l) of section 502 of ERISA or a tax imposed pursuant to
Chapter 43 of Subtitle D of the Code or breach of fiduciary duty liability
damages under section 409 of ERISA which civil penalty or tax could reasonably
be expected to result in a Material Adverse Effect.
          (d) No ERISA Event with respect to any Plan has occurred or is
reasonably likely to occur which could reasonably be expected to result in a
Material Adverse Effect.
          (e) Full payment when due has been made of all amounts which QRE MLP,
any Subsidiary or any ERISA Affiliate is required under the terms of each Plan
or applicable law to have paid as contributions to such Plan as of the date
hereof, and no accumulated funding deficiency (as defined in section 302 of
ERISA and section 412 of the Code), whether or not waived, exists with respect
to any Plan.
          (f) The actuarial present value of the benefit liabilities under each
Plan which is subject to Title IV of ERISA does not, as of the end of QRE MLP’s
most recently ended fiscal

56



--------------------------------------------------------------------------------



 



year, exceed the current value of the assets (computed on a plan termination
basis in accordance with Title IV of ERISA) of such Plan allocable to such
benefit liabilities. The term “actuarial present value of the benefit
liabilities” shall have the meaning specified in section 4041 of ERISA.
          (g) Neither QRE MLP, any Subsidiary nor any ERISA Affiliate sponsors,
maintains, or contributes to an employee welfare benefit plan, as defined in
section 3(1) of ERISA, including, without limitation, any such plan maintained
to provide benefits to former employees of such entities, that may not be
terminated by QRE MLP, a Subsidiary or any ERISA Affiliate in its sole
discretion at any time without any material liability.
          (h) Neither QRE MLP, any Subsidiary nor any ERISA Affiliate sponsors,
maintains or contributes to, or has at any time in the six-year period preceding
the date hereof sponsored, maintained or contributed to, any Multiemployer Plan.
          (i) Neither QRE MLP, any Subsidiary nor any ERISA Affiliate is
required to provide security under section 401(a)(29) of the Code due to a Plan
amendment that results in an increase in current liability for the Plan.
     Section 7.11 Disclosure; No Material Misstatements. Neither (a) any written
information, report, financial statement, certificate, Borrowing Request,
request for a Letter of Credit, exhibit or schedule furnished by or on behalf of
any Obligor to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto, taken as a whole, (b) the Confidential Information Memorandum dated
November 2010, nor (c) any statements or conclusions in any Reserve Report,
contained or contains any material misstatement of fact or omitted or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were or are made, not misleading as of the
date such information is dated or certified; provided that (i) to the extent any
such information, report, financial statement, exhibit or schedule was based
upon or constitutes a forecast or projection, the Borrower represents only that
it acted in good faith and utilized reasonable assumptions and due care in the
preparation of such forecast or projection (it being recognized by the Lenders,
however, that projections as to future events are not to be viewed as facts and
that results during the period(s) covered by such projections may differ from
the projected results and that such differences may be material and that the
Borrower makes no representation that such projections will be realized) and
(ii) as to statements, information and reports supplied by third parties after
the Effective Date, the Borrower represents only that it is not aware of any
material misstatement or omission therein.
     Section 7.12 Insurance. QRE MLP has, and has caused all of its Subsidiaries
to have, all insurance policies sufficient for the compliance by each of them
with all material Governmental Requirements and all material agreements and
insurance coverage in at least amounts and against such risk (including, without
limitation, public liability) that are usually insured against by companies
similarly situated and engaged in the same or a similar business for the assets
and operations of QRE MLP and its Subsidiaries. The Administrative Agent has
been named as an additional insured in respect of such liability insurance
policies and the Administrative Agent has been named as loss payee with respect
to property loss insurance.

57



--------------------------------------------------------------------------------



 



     Section 7.13 Subsidiaries; General Partners. Except as set forth on
Schedule 7.13 or as disclosed in writing to the Administrative Agent (which
shall promptly furnish a copy to the Lenders), which disclosure shall be a
supplement to Schedule 7.13, the Borrower has no Subsidiaries. The Borrower has
no Foreign Subsidiaries and each Subsidiary of the Borrower is a Wholly-Owned
Subsidiary. The General Partner is the only general partner of QRE MLP. The
Borrower is a Wholly-Owned Subsidiary of QRE MLP.
     Section 7.14 Location of Business and Offices. The General Partner’s
jurisdiction of organization is Delaware; the name of the General Partner as
listed in the public records of its jurisdiction of organization is QRE GP, LLC;
and the organizational identification number of the General Partner in its
jurisdiction of organization is 4872554 (or, in each case, as set forth in a
notice delivered to the Administrative Agent pursuant to Section 8.01(m) in
accordance with Section 12.01). QRE MLP’s jurisdiction of organization is
Delaware; the name of QRE MLP as listed in the public records of its
jurisdiction of organization is QR Energy, LP; and the organizational
identification number of QRE MLP in its jurisdiction of organization is 4872553
(or, in each case, as set forth in a notice delivered to the Administrative
Agent pursuant to Section 8.01(m) in accordance with Section 12.01). The
Borrower’s jurisdiction of organization is Delaware; the name of the Borrower as
listed in the public records of its jurisdiction of organization is QRE
Operating, LLC; and the organizational identification number of the Borrower in
its jurisdiction of organization is 4891741 (or, in each case, as set forth in a
notice delivered to the Administrative Agent pursuant to Section 8.01(m) in
accordance with Section 12.01). Each of QRE MLP’s and the Borrower’s principal
place of business and chief executive offices are located at the address
specified in Section 12.01 (or as set forth in a notice delivered pursuant to
Section 8.01(m) and Section 12.01(c)). Each of the Borrower’s Subsidiaries’
jurisdiction of organization, name as listed in the public records of its
jurisdiction of organization, organizational identification number in its
jurisdiction of organization, and the location of its principal place of
business and chief executive office is stated on Schedule 7.13 (or as set forth
in a notice delivered pursuant to Section 8.01(m)).
     Section 7.15 Properties; Titles, Etc.
          (a) Each of the Borrower and its Subsidiaries has good and defensible
title to the Oil and Gas Properties evaluated in the most recently delivered
Reserve Report and each of QRE MLP and its Subsidiaries has good title to all of
its personal Properties, in each case, free and clear of all Liens except Liens
permitted by Section 9.03. After giving full effect to the Excepted Liens, the
Borrower or the Subsidiary specified as the owner owns the net interests in
production attributable to the Hydrocarbon Interests as reflected in the most
recently delivered Reserve Report, and the ownership of such Properties shall
not in any material respect obligate the Borrower or such Subsidiary to bear the
costs and expenses relating to the maintenance, development and operations of
each such Property in an amount in excess of the working interest of each
Property set forth in the most recently delivered Reserve Report that is not
offset by a corresponding proportionate increase in the Borrower’s or such
Subsidiary’s net revenue interest in such Property.
          (b) All material leases and agreements necessary for the conduct of
the business of QRE MLP and its Subsidiaries are valid and subsisting, in full
force and effect, and there exists no default or event or circumstance which
with the giving of notice or the passage of

58



--------------------------------------------------------------------------------



 



time or both would give rise to a default under any such leases or agreements,
which could reasonably be expected to have a Material Adverse Effect.
          (c) QRE MLP and each of its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual Property
material to its business, and the use thereof by QRE MLP or such Subsidiary does
not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. QRE MLP and its Subsidiaries
either own or have valid licenses or other rights to use all databases,
geological data, geophysical data, engineering data, seismic data, maps,
interpretations and other technical information used in their businesses as
presently conducted, subject to the limitations contained in the agreements
governing the use of the same, which limitations are customary for companies
engaged in the business of the exploration and production of Hydrocarbons, with
such exceptions as could not reasonably be expected to have a Material Adverse
Effect.
     Section 7.16 Maintenance of Properties. Except for such acts or failures to
act as could not be reasonably expected to have a Material Adverse Effect, the
Oil and Gas Properties (and Properties unitized therewith) have been maintained,
operated and developed in a good and workmanlike manner and in conformity with
all Governmental Requirements and in conformity with the provisions of all
leases, subleases or other contracts comprising a part of the Hydrocarbon
Interests and other contracts and agreements forming a part of the Oil and Gas
Properties. Specifically in connection with the foregoing, except for those as
could not be reasonably expected to have a Material Adverse Effect, no Oil and
Gas Property is subject to having allowable production reduced below the full
and regular allowable (including the maximum permissible tolerance) because of
any overproduction (whether or not the same was permissible at the time) and
none of the wells comprising a part of the Oil and Gas Properties (or Properties
unitized therewith) is deviated from the vertical more than the maximum
permitted by Governmental Requirements, and such wells are, in fact, bottomed
under and are producing from, and the well bores are wholly within, the Oil and
Gas Properties (or in the case of wells located on Properties unitized
therewith, such unitized Properties). All pipelines, wells, gas processing
plants, platforms and other material improvements, fixtures and equipment owned
in whole or in part by QRE MLP or any of its Subsidiaries that are necessary to
conduct normal operations are being maintained in a state adequate to conduct
normal operations, and with respect to such of the foregoing which are operated
by the Borrower or any of its Subsidiaries, in a manner consistent with
customary industry practices (other than those the failure of which to maintain
in accordance with this Section 7.16 could not reasonably be expected to have a
Material Adverse Effect).
     Section 7.17 Gas Imbalances, Prepayments. Except as set forth on Schedule
7.17 or on the most recent certificate delivered pursuant to Section 8.12(c), on
a net basis there are no gas imbalances, take or pay or other prepayments which
would require QRE MLP or any of its Subsidiaries to deliver, in the aggregate,
one-fourth of one percent (0.25%) or more of QRE MLP’s and its Subsidiaries’
proved reserves (calculated at the Effective Date or the “as of” date of such
certificates, as applicable) at some future time without then or thereafter
receiving full payment therefor.

59



--------------------------------------------------------------------------------



 



     Section 7.18 Marketing of Production. Except for contracts listed and in
effect on the date hereof on Schedule 7.18, and thereafter either disclosed in
writing to the Administrative Agent or included in the most recently delivered
Reserve Report (with respect to all of which contracts the Borrower represents
that it or its Subsidiaries are receiving a price for all production sold
thereunder which is computed substantially in accordance with the terms of the
relevant contract and are not having deliveries curtailed substantially below
the subject Property’s delivery capacity, except as disclosed in Schedule 7.18
or the most recently delivered Reserve Report), no material agreements exist
which are not cancelable on sixty (60) days notice or less without penalty or
detriment for the sale of production from the Borrower’s or its Subsidiaries’
Hydrocarbons (including, without limitation, calls on or other rights to
purchase, production, whether or not the same are currently being exercised)
that pertain to the sale of production at a fixed price and have a maturity or
expiry date of longer than six (6) months.
     Section 7.19 Swap Agreements. Schedule 7.19, as of the date hereof, and
after the date hereof, each report required to be delivered by the Borrower
pursuant to Section 8.01(e), as of the date of such report, sets forth, a true
and complete list of all Swap Agreements of QRE MLP and each Subsidiary, the
material terms thereof (including the type, term, effective date, termination
date and notional amounts or volumes), the net mark to market value thereof, all
credit support agreements relating thereto (including any margin required or
supplied) and the counterparty to each such agreement. For purposes of this
Section 7.19, the net mark-to-market value shall with respect to reports
required to be delivered by the Borrower pursuant to Section 8.01(e), be
calculated as of the date of the financial statements concurrently delivered
pursuant to Section 8.01(a) or Section 8.01(b), as applicable.
     Section 7.20 Use of Loans and Letters of Credit. The proceeds of the Loans
and the Letters of Credit shall be used (i) to provide funds for the
exploration, development and/or acquisition of oil and gas properties,
including, without limitation, the acquisition by the Obligors of the Assets to
be acquired pursuant to the Transaction Documents, including the repayment of
debt assumed in connection with the acquisition of the Assets and (ii) for
working capital and other general corporate purposes, including permitted
Restricted Payments; provided that if the Borrowing Base Utilization Percentage
is equal to or exceeds 95% before or after giving effect to the requested Loan
or Letter of Credit, then no proceeds of any Loan or any Letter of Credit shall
be used to fund Restricted Payments under Section 9.04. QRE MLP and its
Subsidiaries are not engaged principally, or as one of its or their important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying margin stock (within
the meaning of Regulation T, U or X of the Board). No part of the proceeds of
any Loan or Letter of Credit will be used for any purpose which violates the
provisions of Regulations T, U or X of the Board.
     Section 7.21 Solvency. After giving effect to the Transactions contemplated
hereby, (a) the aggregate assets (after giving effect to amounts that are
expected to reasonably be received by reason of indemnity, offset, insurance or
any similar arrangement), at a fair valuation, of the Borrower and the other
Obligors, taken as a whole, exceed the aggregate Debt of the Borrower and the
other Obligors on a consolidated basis, (b) each of the Borrower and the other
Obligors have not incurred and do not intend to incur, and do not believe that
it has incurred, Debt beyond its ability to pay such Debt (after taking into
account the timing and amounts of cash it expects to receive and the amounts it
expects to be payable on or in respect of

60



--------------------------------------------------------------------------------



 



its liabilities, and giving effect to amounts that it expects could reasonably
be received by reason of indemnity, offset, insurance or any similar
arrangement) as such Debt becomes absolute and matures and (c) each of the
Borrower and the other Obligors do not have (and do not have reason to believe
that it will have thereafter) unreasonably small capital for the conduct of its
business.
     Section 7.22 Anti-Terrorism Laws.
          (a) Neither QRE MLP nor the Borrower is, and to the knowledge of the
General Partner, none of QRE MLP’s or the Borrower’s Affiliates, officers or
directors is in violation of any Governmental Requirement relating to terrorism
or money laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224
on Terrorist Financing, effective September 24, 2001 (the “Executive Order”),
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56, and the Trading
with the Enemy Act, 50 U.S.C. App. 1 et seq., in each case, as amended from time
to time.
          (b) Neither QRE MLP nor the Borrower is, and to the knowledge of the
General Partner, none of QRE MLP’s or the Borrower’s Affiliates, officers,
directors, brokers or other agent of QRE MLP or the Borrower acting or
benefiting in any capacity in connection with the Loans is, any of the
following:
               (i) a Person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;
               (ii) a Person owned or controlled by, or acting for or on behalf
of, any Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
               (iii) a Person with which any Lender is prohibited from dealing
or otherwise engaging in any transaction by any Anti-Terrorism Law;
               (iv) a Person that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or
               (v) a Person that is named as a “specially designated national
and blocked Person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control (“OFAC”) at its official website or
any replacement website or other replacement official publication of such list.
          (c) No Obligor and, to the knowledge of the General Partner, no broker
or other agent of any Obligor acting in any capacity in connection with the
Loans (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Person
described in paragraph (b) above, (ii) deals in, or otherwise engages in any
transaction relating to, any Property or interests in Property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

61



--------------------------------------------------------------------------------



 



ARTICLE VIII
Affirmative Covenants
     Until the Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed, each of QRE MLP and the Borrower covenants and agrees with the
Lenders that:
     Section 8.01 Financial Statements; Ratings Change; Other Information. QRE
MLP or the Borrower will furnish to the Administrative Agent and each Lender:
          (a) Annual Financial Statements. As soon as available, but in any
event in accordance with then applicable law and not later than 90 days after
the end of each fiscal year of QRE MLP (provided, if QRE MLP is granted an
extension pursuant to SEC Rule 12b-25 regarding the filing a Form 10-K following
the end of given fiscal year, such annual consolidated financial statements
shall be provided within 105 days after the end of such fiscal year) its audited
consolidated balance sheet and related statements of operations, partners’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by PricewaterhouseCoopers or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
QRE MLP and its Consolidated Subsidiaries in accordance with GAAP.
          (b) Quarterly Financial Statements. As soon as available, but in any
event in accordance with then applicable law and not later than 45 days after
the end of each of the first three fiscal quarters of each fiscal year, QRE
MLP’s consolidated balance sheet and related statements of operations, partners’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
a Financial Officer as presenting fairly in all material respects the financial
condition and results of operations of QRE MLP, on a consolidated basis in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes.
          (c) Certificate of Financial Officer — Compliance. Concurrently with
any delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer in substantially the form of Exhibit D hereto
setting forth the calculation of the Current Ratio and the Leverage Ratio and
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, setting forth reasonably detailed calculations demonstrating
compliance with Section 8.13(b) and Section 9.01 and stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 7.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate.

62



--------------------------------------------------------------------------------



 



          (d) Certificate of Financial Officer — Consolidating Information. If,
at any time, each Subsidiary of each of QRE MLP and the Borrower are not a
Consolidated Subsidiary, respectively, then concurrently with any delivery of
financial statements under Section 8.01(a) or Section 8.01(b), a certificate of
a Financial Officer setting forth consolidating spreadsheets that show all
Consolidated Subsidiaries and the eliminating entries, in such form as would be
presentable to the auditors of QRE MLP.
          (e) Certificate of Financial Officer — Swap Agreements. Concurrently
with any delivery of financial statements under Section 8.01(a) or
Section 8.01(b), a certificate of a Financial Officer, in form and detail
reasonably satisfactory to the Administrative Agent, setting forth as of the
last Business Day of such fiscal quarter or fiscal year, a true and complete
list of all Swap Agreements of QRE MLP and each Subsidiary, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the net mark-to-market value therefor, any new credit
support agreements relating thereto not listed on Schedule 7.19, any margin
required or supplied under any credit support document, and the counterparty to
each such agreement.
          (f) Certificate of Insurer — Insurance Coverage. Concurrently with any
delivery of financial statements under Section 8.01(a), a certificate of
insurance coverage from each insurer with respect to the insurance required by
Section 8.07, in form and substance satisfactory to the Administrative Agent,
and, if requested by the Administrative Agent or any Lender, all copies of the
applicable policies.
          (g) Other Accounting Reports. Promptly upon receipt thereof, a copy of
each other material report or letter submitted to the General Partner, QRE MLP,
the Borrower or any of its Subsidiaries by independent accountants in connection
with any annual, interim or special audit made by them of the books of QRE MLP,
the Borrower or any such Subsidiary, and a copy of any response by the General
Partner, QRE MLP, the Borrower, any such Subsidiary or the Board of Directors
(or similar governing body) of any of the foregoing, to such material report or
letter.
          (h) Public Reports. Promptly after the same become publicly available,
copies of all periodic and other reports, proxy statements and other materials
filed by QRE MLP with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange.
          (i) Notices of Certain Changes. Promptly, but in any event within five
(5) Business Days after the execution thereof, copies of any amendment,
modification or supplement to the partnership agreement, certificate or articles
of incorporation, by-laws, any preferred stock designation or any other organic
document of the General Partner or any Obligor.1
          (j) Notices Under Material Agreements. Promptly after the furnishing
thereof, copies of any material financial statement, report or notice furnished
to any Person by any Obligor or the General Partner pursuant to the terms of any
preferred stock designation,
 

1   Was previously clause (o).

63



--------------------------------------------------------------------------------



 



indenture, loan or credit or other similar agreement, other than this Agreement
and not otherwise required to be furnished to the Lenders pursuant to any other
provision of this Section 8.01.
          (k) Notice of Sales of Oil and Gas Properties. In the event QRE MLP,
the Borrower or any of its Subsidiaries enters into any agreement to sell,
transfer, assign or otherwise dispose of any Oil or Gas Properties or any Equity
Interests in any Subsidiary of QRE MLP or the Borrower in accordance with
Section 9.12, prior written notice of such disposition, the price thereof and
the anticipated date of closing and any other details thereof reasonably
requested by the Administrative Agent or any Lender.
          (l) Notice of Casualty Events. Prompt written notice, and in any event
within three (3) Business Days, of the occurrence of any Casualty Event or the
commencement of any action or proceeding that could reasonably be expected to
result in a Casualty Event.
          (m) Information Regarding the Obligors. Prompt written notice (and in
any event within ten (10) days after) of any change in the General Partner’s or
any Obligor’s corporate name or in any trade name used to identify such Person
in the conduct of its business or in the ownership of its Properties, in the
location of the General Partner’s or any Obligor’s chief executive office or
principal place of business, in the General Partner’s or any Obligor’s identity
or corporate structure or in the jurisdiction in which such Person is
incorporated or formed, in the General Partner’s or any Obligor’s jurisdiction
of organization or such Person’s organizational identification number in such
jurisdiction of organization, and in the General Partner’s or any Obligor’s
federal taxpayer identification number.
          (n) Production Report and Lease Operating Statements. Within sixty
(60) days after the end of each fiscal quarter, a report setting forth, for each
calendar month during the then current fiscal year to date, the volume of
production and sales attributable to production (and the prices at which such
sales were made and the revenues derived from such sales) for each such calendar
month from the Oil and Gas Properties, and setting forth the related ad valorem,
severance and production taxes and lease operating expenses attributable thereto
and incurred for each such calendar month.
          (o) Other Requested Information. Promptly following any reasonable
request therefor, such other information regarding the operations, business
affairs and financial condition of any Obligor (including, without limitation,
any Plan or Multiemployer Plan and any reports or other information required to
be filed under ERISA), or compliance with the terms of this Agreement or any
other Loan Document, as the Administrative Agent or any Lender may reasonably
request.
     Section 8.02 Notices of Material Events. A Responsible Officer will furnish
to the Administrative Agent and each Lender prompt written notice of the
following:
          (a) the occurrence of any Default;
          (b) the filing or commencement of, or the threat in writing of, any
action, suit, proceeding, investigation or arbitration by or before any
arbitrator or Governmental Authority against or affecting QRE MLP, the Borrower
or any Affiliate thereof not previously disclosed in writing to the Lenders or
any material adverse development in any action, suit, proceeding,

64



--------------------------------------------------------------------------------



 



investigation or arbitration (whether or not previously disclosed to the
Lenders) that, in either case, has a reasonable possibility of an adverse
determination that, if adversely determined, could reasonably be expected to
result in liability in excess of the lesser of $10,000,000 and a dollar amount
equal to five percent (5%) of the Borrowing Base, not fully covered by
insurance, subject to normal deductibles;
          (c) after it becomes aware of the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of any Obligor in an aggregate
amount exceeding $1,000,000; and
          (d) any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
     Section 8.03 Existence; Conduct of Business. QRE MLP (and the General
Partner) will, and will cause each other Obligor to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect (a) its
legal existence and (b) the rights, licenses, permits, privileges and franchises
material to the conduct of its business and maintain, if necessary, its
qualification to do business in each other jurisdiction in which its Oil and Gas
Properties are located or the ownership of its Properties requires such
qualification, except where the failure to so qualify could not reasonably be
expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 9.11.
     Section 8.04 Payment of Obligations. QRE MLP will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities of QRE MLP
and all of its Subsidiaries before the same shall become delinquent or in
default, except where the validity or amount thereof is being contested in good
faith by appropriate proceedings, QRE MLP or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect or result in the seizure or levy of any
material Property of QRE MLP or any of its Subsidiaries.
     Section 8.05 Performance of Obligations under Loan Documents. The Borrower
will pay the Loans in accordance with the terms hereof, and QRE MLP and the
Borrower will, and will cause each other Obligor to, do and perform every act
and discharge all of the obligations to be performed and discharged by them
under the Loan Documents, including, without limitation, this Agreement, at the
time or times and in the manner specified.
     Section 8.06 Operation and Maintenance of Properties. The Borrower, at its
own expense, will, and will cause each of its Subsidiaries to:
          (a) operate its Oil and Gas Properties and other material Properties
or cause such Oil and Gas Properties and other material Properties to be
operated in a careful and efficient manner in accordance with the practices of
the industry and in compliance with all applicable

65



--------------------------------------------------------------------------------



 



contracts and agreements and in compliance with all Governmental Requirements,
including, without limitation, applicable pro ration requirements and
Environmental Laws, and all applicable laws, rules and regulations of every
other Governmental Authority from time to time constituted to regulate the
development and operation of its Oil and Gas Properties and the production and
sale of Hydrocarbons and other minerals therefrom, except, in each case, where
the failure to comply could not reasonably be expected to have a Material
Adverse Effect.
          (b) keep and maintain all Property material to the conduct of its
business in good working order and condition (ordinary wear and tear excepted),
and preserve, maintain and keep, or make reasonable and customary efforts to
cause to be preserved, maintained and kept, in good repair, working order and
efficiency (ordinary wear and tear and depletion excepted) all of its material
Oil and Gas Properties.
          (c) promptly pay and discharge, or make reasonable and customary
efforts to cause to be paid and discharged, all delay rentals, royalties,
expenses and indebtedness accruing under the leases or other agreements
affecting or pertaining to its Oil and Gas Properties and will do, or make
reasonable and customary efforts to cause to be done, all other things necessary
to keep unimpaired their rights with respect thereto and prevent any forfeiture
thereof or default thereunder, except where the failure to do so could not
reasonably be expect to result in a Material Adverse Effect.
          (d) promptly perform or make reasonable and customary efforts to cause
to be performed, in accordance with industry standards, the obligations required
by each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties.
          (e) operate its Oil and Gas Properties and other material Properties
or cause or make reasonable and customary efforts to cause such Oil and Gas
Properties and other material Properties to be operated in accordance with the
practices of the industry and in material compliance with all applicable
contracts and agreements and in compliance in all material respects with all
Governmental Requirements.
     Section 8.07 Insurance. QRE MLP will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations. The loss payable clauses or provisions in said
insurance policy or policies insuring any of the Collateral for the Loans shall
be endorsed in favor of and made payable to the Administrative Agent as its
interests may appear and such policies shall name the Administrative Agent, as
agent for the Lenders, as an “additional insured” and provide that the insurer
will endeavor to give at least thirty (30) days prior notice of any cancellation
to the Administrative Agent.
     Section 8.08 Books and Records; Inspection Rights. QRE MLP will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries in conformity with GAAP are made of all
dealings and transactions in relation to its business and activities. QRE MLP
will, and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior

66



--------------------------------------------------------------------------------



 



notice, to visit and inspect its Properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
reasonably requested.
     Section 8.09 Compliance with Laws. QRE MLP will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
     Section 8.10 Environmental Matters.
          (a) QRE MLP shall, as to its self, at its own expense, and the
Borrower shall at its own expense, comply, and shall cause its Properties and
operations and each Subsidiary of the Borrower and each such Subsidiary’s
Properties and operations to comply, with all applicable Environmental Laws,
where the failure to comply could be reasonably expected to have a Material
Adverse Effect; not dispose of or otherwise release, and shall cause each such
Subsidiary not to dispose of or otherwise release, any oil, oil and gas waste,
hazardous substance, or solid waste on, under, about or from any of QRE MLP’s,
the Borrower’s or its Subsidiaries’ Properties or any other Property to the
extent caused by QRE MLP’s, the Borrower’s or any of its Subsidiaries’
operations except in compliance with applicable Environmental Laws, the disposal
or release of which could reasonably be expected to have a Material Adverse
Effect; timely obtain or file, and shall cause each Subsidiary of the Borrower
to timely obtain or file, all notices, permits, licenses, exemptions, approvals,
registrations or other authorizations, if any, required under applicable
Environmental Laws to be obtained or filed in connection with the operation or
use of QRE MLP’s, the Borrower’s or its Subsidiaries’ Properties, which failure
to obtain or file could reasonably be expected to have a Material Adverse
Effect; promptly commence and diligently prosecute to completion, and shall
cause each Subsidiary of the Borrower to promptly commence and diligently
prosecute to completion, any assessment, evaluation, investigation, monitoring,
containment, cleanup, removal, repair, restoration, remediation or other
remedial obligations (collectively, the “Remedial Work”) in the event any
Remedial Work is required under applicable Environmental Laws because of or in
connection with the actual or suspected past, present or future disposal or
other release of any oil, oil and gas waste, hazardous substance or solid waste
on, under, about or from any of QRE MLP’s, the Borrower’s or its Subsidiaries’
Properties, which failure to commence and diligently prosecute to completion
could reasonably be expected to have a Material Adverse Effect; and establish
and implement, and shall cause each Subsidiary of the Borrower to establish and
implement, such procedures as may be necessary to determine and assure that QRE
MLP’s, the Borrower’s and its Subsidiaries’ obligations under this
Section 8.10(a) are timely and fully satisfied, which failure to establish and
implement could reasonably be expected to have a Material Adverse Effect.
          (b) The General Partner will promptly, but in no event later than ten
(10) days after the General Partner’s knowledge of the occurrence of a
triggering event, notify the Administrative Agent and the Lenders in writing of
any threatened action, investigation or inquiry by any Governmental Authority or
any threatened demand or lawsuit by any landowner or other third party against
QRE MLP, the Borrower or its Subsidiaries or their Properties in connection with
any Environmental Laws (excluding routine testing and corrective action) if the
General Partner reasonably anticipates that such action will result in liability
(whether

67



--------------------------------------------------------------------------------



 



individually or in the aggregate) in excess of $5,000,000, not fully covered by
insurance or other means of recovery or reimbursement acceptable to the Lenders,
subject to normal deductibles.
          (c) QRE MLP and the Borrower will, and will cause each Subsidiary of
the Borrower to, provide environmental audits and tests in accordance with
applicable American Society of Testing Materials standards upon request by the
Administrative Agent and the Lenders and no more than once per year in the
absence of any Event of Default (or as otherwise required to be obtained by the
Administrative Agent or the Lenders by any Governmental Authority), in
connection with any future acquisitions of Oil and Gas Properties or other
Properties.
     Section 8.11 Further Assurances.
          (a) QRE MLP will, and will cause each other Obligor to, promptly
execute and deliver to the Administrative Agent all such other documents,
agreements and instruments reasonably requested by the Administrative Agent to
comply with, cure any defects or accomplish the conditions precedent, covenants
and agreements of the Obligors in the Loan Documents, including the Notes, or to
further evidence and more fully describe the Collateral intended as security for
the Obligations, or to correct any omissions in this Agreement or the Security
Instruments, or to state more fully the obligations secured therein, or to
perfect, protect or preserve any Liens created pursuant to this Agreement or any
of the Security Instruments or the priority thereof, or to make any recordings,
file any notices or obtain any consents, all as may be reasonably necessary or
appropriate, in the sole discretion of the Administrative Agent, in connection
therewith.
          (b) Each of QRE MLP and the Borrower hereby authorizes the
Administrative Agent to file one or more financing or continuation statements,
and amendments thereto, relative to all or any part of the Collateral without
the signature of the Borrower or any other Obligor where permitted by law. A
carbon, photographic or other reproduction of the Security Instruments or any
financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement where permitted by law.
     Section 8.12 Reserve Reports.
          (a) On or before March 15 and September 15 of each year, commencing
March 15, 2011, the Borrower shall furnish to the Administrative Agent and the
Lenders a Reserve Report evaluating the Oil and Gas Properties of the Borrower
and its Subsidiaries as of the immediately preceding December 31 and June 30,
respectively. The Reserve Report as of December 31 of each year shall be
prepared by one or more Approved Petroleum Engineers or by or under the
supervision of an Internal Petroleum Engineer and audited by one or more
Approved Petroleum Engineers, and the June 30 Reserve Report of each year shall
be prepared by or under the supervision of an Internal Petroleum Engineer who
shall certify such Reserve Report to be true and accurate in all material
respects and to have been prepared in accordance with the procedures used in the
immediately preceding December 31 Reserve Report.
          (b) In the event of an Interim Redetermination, the Borrower shall
furnish to the Administrative Agent and the Lenders a Reserve Report prepared by
or under the supervision

68



--------------------------------------------------------------------------------



 



of an Internal Petroleum Engineer who shall certify such Reserve Report to be
true and accurate in all material respects and to have been prepared in
accordance with the procedures used in the immediately preceding December 31
Reserve Report. For any Interim Redetermination requested by the Administrative
Agent or the Borrower pursuant to Section 2.07(b), the Borrower shall provide
such Reserve Report with an “as of” date as required by the Administrative Agent
as soon as possible, but in any event no later than thirty (30) days following
the receipt of such request.
          (c) With the delivery of each Reserve Report, the Borrower shall
provide to the Administrative Agent and the Lenders a certificate from a
Responsible Officer certifying that in all material respects:
               (i) there are no statements or conclusions in the Reserve Report
which are based upon or include misleading information or fail to take into
account material information regarding the matters reported therein, it being
understood that projections concerning volumes attributable to the Oil and Gas
Properties of the Borrower and its Subsidiaries and production and cost
estimates contained in the Reserve Report are necessarily based upon
professional opinions, estimates and projections and that the Borrower and its
Subsidiaries do not warrant that such opinions, estimates and projections will
ultimately prove to have been accurate;
               (ii) the Borrower or its Subsidiaries owns good and defensible
title to the Oil and Gas Properties evaluated in such Reserve Report and such
Properties are free of all Liens except for Liens permitted by Section 9.03;
               (iii) except as set forth on an exhibit to the certificate, on a
net basis there are no gas imbalances, take or pay or other prepayments in
excess of the volume specified in Section 7.17 with respect to the Oil and Gas
Properties evaluated in such Reserve Report which would require QRE MLP or any
of its Subsidiaries to deliver Hydrocarbons either generally or produced from
such Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor;
               (iv) none of the Oil and Gas Properties have been sold since the
date of the last Borrowing Base determination except as set forth on an exhibit
to the certificate, which certificate shall list all of the Oil and Gas
Properties sold and in such detail as reasonably required by the Administrative
Agent;
               (v) attached to the certificate is a list of all marketing
agreements entered into subsequent to the later of the date hereof or the most
recently delivered Reserve Report which the Borrower could reasonably be
expected to have been obligated to list on Schedule 7.18 had such agreement been
in effect on the date hereof; and
               (vi) attached thereto is a schedule of the Oil and Gas Properties
evaluated by such Reserve Report that are Mortgaged Properties and demonstrating
the percentage of the Borrowing Base that the value of such Mortgaged Properties
represent.
     Section 8.13 Title Information.

69



--------------------------------------------------------------------------------



 



          (a) On or before the date of delivery to the Administrative Agent and
the Lenders of each Reserve Report required by Section 8.12(a), the Borrower
will deliver title information in form and substance reasonably acceptable to
the Administrative Agent covering enough of the Oil and Gas Properties evaluated
by such Reserve Report that were not included in the immediately preceding
Reserve Report, so that the Administrative Agent shall have received together
with title information previously delivered to the Administrative Agent,
reasonably satisfactory title information on at least eighty percent (80%) of
the total value of the proved Oil and Gas Properties evaluated by such Reserve
Report.
          (b) If the Borrower has provided title information for additional
Properties under Section 8.13(a), the Borrower shall, within sixty (60) days of
notice from the Administrative Agent that title defects or exceptions exist with
respect to such additional Properties, either cure any such title defects or
exceptions (including defects or exceptions as to priority) which are not
permitted by Section 9.03 raised by such information, substitute acceptable
Mortgaged Properties with no title defects or exceptions except for Excepted
Liens (other than Excepted Liens described in clauses (e), (g), (h) and (j) of
such definition) having an equivalent value or deliver title information in form
and substance reasonably acceptable to the Administrative Agent so that the
Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, reasonably satisfactory title
information on at least eighty percent (80%) of the value of the proved Oil and
Gas Properties evaluated by such Reserve Report.
          (c) If the Borrower is unable to cure any title defect requested by
the Administrative Agent or the Lenders to be cured within the 60-day period or
the Borrower does not comply with the requirements to provide acceptable title
information covering eighty percent (80%) of the value of the proved Oil and Gas
Properties evaluated in the most recent Reserve Report, such default shall not
be a Default, but instead the Administrative Agent and/or the Required Lenders
shall have the right to exercise the following remedy in their sole discretion
from time to time, and any failure to so exercise this remedy at any time shall
not be a waiver as to future exercise of such remedy by the Administrative Agent
or the Lenders. To the extent that the Administrative Agent or the Required
Lenders are not satisfied with title to any Mortgaged Property after the 60-day
period has elapsed, such unacceptable Mortgaged Property shall not count towards
the eighty percent (80%) requirement, and the Administrative Agent may send a
notice to the Borrower and the Lenders that the then outstanding Borrowing Base
shall be reduced by an amount as determined by the Administrative Agent and
approved by the Required Lenders to cause the Borrower to be in compliance with
the requirement to provide acceptable title information on eighty percent (80%)
of the value of the proved Oil and Gas Properties. This new Borrowing Base shall
become effective immediately after receipt of such notice.
     Section 8.14 Collateral; Parent Guaranty. QRE MLP shall (a) at all times
unconditionally guarantee the prompt payment and performance of the Obligations
pursuant to the Guaranty Agreement and (b) grant to the Administrative Agent,
pursuant to the Guaranty Agreement, a perfected, first-priority security
interest in 100% of the issued and outstanding Equity Interests in the Borrower.
In connection therewith, QRE MLP shall (i) execute and deliver the Guaranty
Agreement, (ii) pledge 100% of the issued and outstanding Equity Interests in
the Borrower (including, without limitation, delivery of original equity
certificates evidencing such Equity Interests, together with an appropriate
undated stock power for each certificate duly

70



--------------------------------------------------------------------------------



 



executed in blank by QRE MLP), and (iii) execute and deliver such other
additional closing documents, certificates and legal opinions as shall
reasonably be requested by the Administrative Agent.
     Section 8.15 Additional Collateral; Additional Obligors.
          (a) In connection with each redetermination of the Borrowing Base, the
Borrower shall review the Reserve Report and the list of current Mortgaged
Properties (as described in Section 8.12(c)(vi)) to ascertain whether the
Mortgaged Properties represent at least eighty percent (80%) of the total value
of the Oil and Gas Properties evaluated in the most recently completed Reserve
Report after giving effect to exploration and production activities,
acquisitions, dispositions and production. In the event that the Mortgaged
Properties do not represent at least eighty percent (80%) of such total value,
then the Borrower shall, and shall cause its Subsidiaries to, grant, within
thirty (30) days of delivery of the certificate required under Section 8.12(c),
to the Administrative Agent as security for the Obligations a first-priority
Lien (provided that Excepted Liens of the type described in clauses (a) to
(d) and (f) of the definition thereof may exist, but subject to the proviso at
the end of such definition) on additional Oil and Gas Properties not already
subject to a Lien created by the Security Instruments such that after giving
effect thereto, the Mortgaged Properties will represent at least 80% of such
total value. All such Liens will be created and perfected by and in accordance
with the provisions of deeds of trust, security agreements and financing
statements or other Security Instruments, all in form and substance reasonably
satisfactory to the Administrative Agent and in sufficient executed (and
acknowledged where necessary or appropriate) counterparts for recording
purposes.
          (b) The Borrower shall cause (i) each of its Subsidiaries to
unconditionally guarantee, on a joint and several basis, the prompt payment and
performance of the Obligations pursuant to the Guaranty Agreement and to grant a
security interest in its assets pursuant to the Security Agreement and (ii) all
of the issued and outstanding Equity Interests in each Subsidiary of the
Borrower to be subject to a perfected, first-priority security interest in favor
of the Administrative Agent pursuant to the Guaranty Agreement. In connection
therewith, the Borrower shall, or shall cause its Subsidiaries, to promptly, but
in any event within ten (10) days after the creation or acquisition (or other
similar event) of any Subsidiary, execute and deliver an amendment or a
supplement to the Guaranty Agreement and the Security Agreement as required by
the Administrative Agent, pledge all of the Equity Interests of such Subsidiary
(including, without limitation, delivery of original stock or equity
certificates evidencing the Equity Interests of such Subsidiary, together with
an appropriate undated stock powers for each certificate duly executed in blank
by the registered owner thereof) and execute and deliver such other additional
closing documents, certificates and legal opinions as shall reasonably be
requested by the Administrative Agent.
          (c) QRE MLP and the Borrower will at all times cause the other
material tangible and intangible assets (other than deposit accounts) of QRE
MLP, the Borrower and each Subsidiary to be subject to a Lien created by the
Security Instruments.
     Section 8.16 ERISA Compliance. QRE MLP will promptly furnish and will cause
each of its Subsidiaries and any ERISA Affiliate to promptly furnish to the
Administrative Agent (a)

71



--------------------------------------------------------------------------------



 



upon becoming aware of the occurrence of any ERISA Event which could reasonably
be expected to result in a Material Adverse Effect or of any “prohibited
transaction,” as described in section 406 of ERISA or in section 4975 of the
Code which could reasonably be expected to result in a Material Adverse Effect,
in connection with any Plan or any trust created thereunder, a written notice
signed by the principal Financial Officer, the Subsidiary or the ERISA
Affiliate, as the case may be, specifying the nature thereof, what action the
Borrower, the Subsidiary or the ERISA Affiliate is taking or proposes to take
with respect thereto, and, when known, any action taken or proposed by the
Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto, and (b) immediately upon receipt thereof, copies of any notice of the
PBGC’s intention to terminate or to have a trustee appointed to administer any
Plan.
     Section 8.17 Swap Agreements. The Borrower shall maintain the hedge
position established by the Swap Agreements required under Section 6.01(n)
during the period specified therein and shall neither assign, terminate or
unwind any such Swap Agreements nor sell any Swap Agreements if the effect of
such action (when taken together with any other Swap Agreements executed
contemporaneously with the taking of such action) would have the effect of
canceling its positions under such Swap Agreements required hereby, except as
permitted in Section 9.18.
     Section 8.18 Marketing Activities. Neither QRE MLP or the Borrower will,
and will not permit any Subsidiary to, engage in marketing activities for any
Hydrocarbons or enter into any contracts related thereto other than
(a) contracts for the sale of Hydrocarbons scheduled or reasonably estimated to
be produced from their proved Oil and Gas Properties during the period of such
contract, (b) contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced from proved Oil and Gas Properties of third parties
during the period of such contract associated with the Oil and Gas Properties of
the Borrower and its Subsidiaries that the Borrower or one of its Subsidiaries
has the right to market pursuant to joint operating agreements, unitization
agreements or other similar contracts that are usual and customary in the oil
and gas business and (c) other contracts for the purchase and/or sale of
Hydrocarbons of third parties (i) which have generally offsetting provisions
(i.e. corresponding pricing mechanics, delivery dates and points and volumes)
such that no “position” is taken and (ii) for which appropriate credit support
has been taken to alleviate the material credit risks of the Borrower and its
Subsidiaries with respect to the counterparty thereto.
     Section 8.19 Patriot Act. The Borrower will, and will cause each other
Obligor to, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender reasonably requests in order to comply with its ongoing
obligations under the applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”).
     Section 8.20 Post-Closing Conditions. So long as the Borrower has
delivered, on or before the Effective Date, title information in form and
substance satisfactory to the Administrative Agent covering at least sixty-eight
percent (68%) of the total value of the proved Oil and Gas Properties evaluated
by the Initial Reserve Report, then the Borrower shall be permitted to, and
agrees that it shall, deliver additional title information in form and substance
satisfactory to the Administrative Agent resulting in the delivery of
satisfactory title information

72



--------------------------------------------------------------------------------



 



covering at least eighty percent (80%) of the total value of the proved Oil and
Gas Properties evaluated by the Initial Reserve Report on or before the
forty-fifth (45th) day after the Effective Date (or by such later date as may be
agreed to by the Administrative Agent in its sole discretion), but such later
date shall not exceed the ninetieth (90th) day after the Effective Date unless
otherwise approved by the Majority Lenders.
ARTICLE IX
Negative Covenants
     Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full and all Letters of
Credit have expired or terminated and all LC Disbursements shall have been
reimbursed, each of QRE MLP and the Borrower covenants and agrees with the
Lenders that:
     Section 9.01 Financial Covenants.
          (a) Ratio of Total Debt to EBITDAX. QRE MLP will not, as of any date
of determination, permit its ratio (the “Leverage Ratio”) of Total Debt as of
such date to EBITDAX for the four (4) fiscal quarter period ending on the last
day of the immediately preceding fiscal quarter, for which financial statements
are available, to be greater than 4.0 to 1.0.
          (b) Current Ratio. QRE MLP will not permit, as of the last day of any
calendar quarter, its ratio (the “Current Ratio”) of consolidated current assets
(including the unused amount of the total Commitments, but excluding non-cash
assets under FAS 133) as of such date to consolidated current liabilities
(excluding non-cash obligations under FAS 133 and current maturities under this
Agreement) as of such date to be less than 1.0 to 1.0.
     Section 9.02 Debt. QRE MLP will not, and will not permit any of its
Subsidiaries to, incur, create, assume or suffer to exist any Debt, except:
          (a) the Notes or other Obligations arising under the Loan Documents or
any guaranty of or suretyship arrangement for the Notes or other Obligations
arising under the Loan Documents.
          (b) Debt associated with bonds or surety obligations required by
Governmental Requirements in connection with the operation of the Oil and Gas
Properties in the ordinary course of business.
          (c) intercompany Debt between the Borrower and any of its Subsidiaries
or between Subsidiaries to the extent permitted by Section 9.05(g); provided
that such Debt is not held, assigned, transferred, negotiated or pledged (other
than pursuant to a Security Instrument) to any Person other than the Borrower or
one of its Wholly-Owned Subsidiaries, and, provided further, that any such Debt
owed by either the Borrower or a Guarantor shall be subordinated to the
Obligations on terms set forth in the Guaranty Agreement.
          (d) endorsements of negotiable instruments for collection in the
ordinary course of business.

73



--------------------------------------------------------------------------------



 



          (e) Debt under Synthetic Leases to the extent permitted by
Section 9.07.
          (f) Debt under Capital Leases not to exceed $10,000,000 in the
aggregate at any one time outstanding.
          (g) other Debt not to exceed $25,000,000 in the aggregate at any one
time outstanding.
          (h) Unsecured Debt of up to $400,000,000 in the aggregate of the
Borrower or its Subsidiaries; provided that (i) no Event of Default has occurred
and is continuing or would occur after giving effect to the incurrence of such
Debt, (ii) after giving effect to the incurrence of such Debt on a pro forma
basis, QRE MLP shall be in compliance with the covenants set forth in
Section 9.01, (iii) the maturity date for such Debt shall not be earlier than
seven (7) years after the incurrence thereof, (iv) for each $1.00 of such Debt
incurred, the Borrowing Base shall be reduced, effective immediately upon the
incurrence of such Debt, by $0.30 and any mandatory prepayments required by
Section 3.04(c)(iii) shall be made concurrently therewith, and (v) the interest
rates and other terms of such Debt shall be reasonably acceptable to the
Administrative Agent.
     Section 9.03 Liens. QRE MLP will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any of its
Properties (now owned or hereafter acquired), except:
          (a) Liens securing the payment of any Obligations.
          (b) Excepted Liens.
          (c) Liens securing Capital Leases permitted by Section 9.02(f), but
only on the Property under lease.
          (d) Liens on Property not constituting Collateral for the Obligations
and not otherwise permitted by the foregoing clauses of this Section 9.03;
provided that the aggregate principal or face amount of all Debt secured under
this Section 9.03(c) shall not exceed $10,000,000 at any time; provided further,
that no Lien under this Section 9.03(c) shall secure obligations under a Swap
Agreement.
     Section 9.04 Restricted Payments. QRE MLP will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, return any capital to its Equity Interest
holders or make any distribution of its Property to its Equity Interest holders,
except QRE MLP may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its Equity Interests (other
than Disqualified Capital Stock), any Subsidiary of QRE MLP may make Restricted
Payments to QRE MLP or to any other Subsidiary of QRE MLP, QRE MLP may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of QRE MLP and Quantum Resources
Management, LLC and so long as no Borrowing Base Deficiency or Event of Default
has occurred and is continuing, or would exist after giving effect thereto, and
the Borrowing Base Utilization is less than 95% before and after giving effect
thereto, (a) the Borrower may declare and pay cash distributions to QRE MLP, (b)

74



--------------------------------------------------------------------------------



 



QRE MLP may declare and pay cash distributions to its Partners and (c) QRE MLP
may declare and pay cash dividends with respect to its Equity Interests, in each
case to the extent of Available Cash.
     Section 9.05 Investments, Loans and Advances. QRE MLP will not, and will
not permit any of its Subsidiaries to, make or permit to remain outstanding any
Investments in or to any Person, except that the foregoing restriction shall not
apply to:
          (a) Investments reflected in the Initial Financial Statements or which
are disclosed to the Lenders in Schedule 9.05.
          (b) accounts receivable arising in the ordinary course of business.
          (c) direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof.
          (d) commercial paper maturing within one year from the date of
creation thereof rated A2 or P2 by S&P or Moody’s.
          (e) deposits maturing within one year from the date of creation
thereof with, including certificates of deposit issued by, any Lender or any
office located in the United States of any other bank or trust company which is
organized under the laws of the United States or any state thereof, has capital,
surplus and undivided profits aggregating at least $100,000,000 (as of the date
of such bank or trust company’s most recent financial reports) and has a short
term deposit rating of no lower than A2 or P2, as such rating is set forth from
time to time, by S&P or Moody’s, respectively.
          (f) deposits in money market funds investing primarily in Investments
described in Section 9.05(c), Section 9.05(d) or Section 9.05(e).
          (g) Investments made by QRE MLP in or to the Borrower or by the
Borrower in or to the Guarantors and made by any Subsidiary in or to the
Borrower or any Guarantor, including, in each case any Person which will,
substantially contemporaneously with such Investment, become a Guarantor.
          (h) Investments in stock, obligations or securities received in
settlement of debts arising from Investments permitted under this Section 9.05
owing to the Borrower or any of its Subsidiaries as a result of a bankruptcy or
other insolvency proceeding of the obligor in respect of such debts or upon the
enforcement of any Lien in favor of the Borrower or any of its Subsidiaries;
provided that the Borrower shall give the Administrative Agent prompt written
notice in the event that the aggregate amount of all investments held at any one
time under this Section 9.05(h) exceeds $250,000.
          (i) subject to the limits in Section 9.06, Investments in direct
ownership interests in Oil and Gas Properties and gas gathering systems relating
to the Borrower’s or its Subsidiaries Oil and Gas Properties or related to
farm-out, farm-in, joint operating, joint venture or area of mutual interest
agreements, gathering systems, pipelines or other similar arrangements

75



--------------------------------------------------------------------------------



 



which are usual and customary in the oil and gas exploration and production
business located within the geographic boundaries of the United States and
Canada.
          (j) subject to the limits in Section 9.06 and Section 9.23,
Investments (including, without limitation, capital contributions), in general
or limited partnerships or other types of entities or joint ventures (each a
“Venture”) entered into by the Borrower or a Subsidiary with others for the
purpose of constructing and operating gathering and pipeline systems, treatment
facilities, compression facilities and other related facilities for the
treatment, transportation or storage of Hydrocarbons on the Borrower’s Oil and
Gas Properties; provided that such Venture interests acquired and capital
contributions made (valued as of the date such interest was acquired or the
contribution made) do not exceed, in the aggregate at the time of making thereof
(net of any subsequent dispositions), an amount equal to the lesser of
$20,000,000 and seven percent (7%) of the Borrowing Base.
          (k) loans or advances to employees, officers or directors in the
ordinary course of business of the Borrower or any of its Restricted
Subsidiaries, in each case only as permitted by applicable law, but in any event
not to exceed $1,000,000 in the aggregate at any time.
          (l) Subject to Section 9.23, other Investments not to exceed
$2,000,000 in the aggregate at any time.
     Section 9.06 Nature of Business; No International Operations. The Borrower
will not, and will not permit any of its Subsidiaries to, allow any material
change to be made in the character of its business as an independent oil and gas
exploration and production company. The Borrower will not, and will not permit
any of its Subsidiaries to, acquire or make any other expenditure (whether such
expenditure is capital, operating or otherwise) in or related to any Oil and Gas
Properties not located within the geographical boundaries of the United States
and Canada and their territorial waters. QRE MLP will not allow any material
change to be made in the character of its business as a master limited
partnership whose Subsidiaries are in the business of oil and gas exploration
and production.
     Section 9.07 Limitation on Leases. QRE MLP will not, and will not permit
any of its Subsidiaries to, create, incur, assume or suffer to exist any
obligation for the payment of rent or hire of Property of any kind whatsoever
(real or personal but excluding Capital Leases and leases of Hydrocarbon
Interests), under leases or lease agreements which would cause the aggregate
amount of all payments made by the Borrower and the Subsidiaries pursuant to all
such leases or lease agreements, including, without limitation, any residual
payments at the end of any lease, to exceed $10,000,000 in any period of twelve
(12) consecutive calendar months during the life of such leases.
     Section 9.08 Proceeds of Loans. Each of QRE MLP and the Borrower will not
permit the proceeds of the Loans to be used for any purpose other than those
permitted by Section 7.20. Neither QRE MLP nor the Borrower nor any Person
acting on their behalf has taken or will take any action which might cause any
of the Loan Documents to violate Regulations T, U or X or any other regulation
of the Board or to violate Section 7 of the Securities Exchange Act of 1934 or
any rule or regulation thereunder, in each case as now in effect or as the same
may hereinafter

76



--------------------------------------------------------------------------------



 



be in effect. If requested by the Administrative Agent, the Borrower will
furnish to the Administrative Agent and each Lender a statement to the foregoing
effect in conformity with the requirements of FR Form U-1 or such other form
referred to in Regulation U, Regulation T or Regulation X of the Board, as the
case may be.
     Section 9.09 ERISA Compliance. QRE MLP will not, and will not permit any of
its Subsidiaries to, at any time:
          (a) engage in, or permit any ERISA Affiliate to engage in, any
transaction in connection with which QRE MLP, any of its Subsidiaries or any
ERISA Affiliate could be subjected to either a civil penalty assessed pursuant
to subsections (c), (i) or (l) of section 502 of ERISA or a tax imposed by
Chapter 43 of Subtitle D of the Code.
          (b) terminate, or permit any ERISA Affiliate to terminate, any Plan in
a manner, or take any other action with respect to any Plan, which could result
in any liability of QRE MLP, any of its Subsidiaries or any ERISA Affiliate to
the PBGC.
          (c) fail to make, or permit any ERISA Affiliate to fail to make, full
payment when due of all amounts which, under the provisions of any Plan,
agreement relating thereto or applicable law, QRE MLP, any of its Subsidiaries
or any ERISA Affiliate is required to pay as contributions thereto.
          (d) permit to exist, or allow any ERISA Affiliate to permit to exist,
any accumulated funding deficiency within the meaning of section 302 of ERISA or
section 412 of the Code, whether or not waived, with respect to any Plan.
          (e) permit, or allow any ERISA Affiliate to permit, the actuarial
present value of the benefit liabilities under any Plan maintained by QRE MLP,
any of its Subsidiaries or any ERISA Affiliate which is regulated under Title IV
of ERISA to exceed the current value of the assets (computed on a plan
termination basis in accordance with Title IV of ERISA) of such Plan allocable
to such benefit liabilities. The term “actuarial present value of the benefit
liabilities” shall have the meaning specified in section 4041 of ERISA.
          (f) contribute to or assume an obligation to contribute to, or permit
any ERISA Affiliate to contribute to or assume an obligation to contribute to,
any Multiemployer Plan.
          (g) acquire, or permit any ERISA Affiliate to acquire, an interest in
any Person that causes such Person to become an ERISA Affiliate with respect to
QRE MLP or any of its Subsidiaries or with respect to any ERISA Affiliate of QRE
MLP or any of its Subsidiaries if such Person sponsors, maintains or contributes
to, or at any time in the six-year period preceding such acquisition has
sponsored, maintained, or contributed to, (i) any Multiemployer Plan, or
(ii) any other Plan that is subject to Title IV of ERISA under which the
actuarial present value of the benefit liabilities under such Plan exceeds the
current value of the assets (computed on a plan termination basis in accordance
with Title IV of ERISA) of such Plan allocable to such benefit liabilities.

77



--------------------------------------------------------------------------------



 



          (h) incur, or permit any ERISA Affiliate to incur, a liability to or
on account of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of
ERISA.
          (i) contribute to or assume an obligation to contribute to, or permit
any ERISA Affiliate to contribute to or assume an obligation to contribute to,
any employee welfare benefit plan, as defined in section 3(1) of ERISA,
including, without limitation, any such plan maintained to provide benefits to
former employees of such entities, that may not be terminated by such entities
in their sole discretion at any time without any material liability.
          (j) amend, or permit any ERISA Affiliate to amend, a Plan resulting in
an increase in current liability such that QRE MLP, any of its Subsidiaries or
any ERISA Affiliate is required to provide security to such Plan under section
401(a)(29) of the Code.
     Section 9.10 Sale or Discount of Receivables. Except for receivables
obtained by the Borrower or any of its Subsidiaries out of the ordinary course
of business or the settlement of joint interest billing accounts in the ordinary
course of business or discounts granted to settle collection of accounts
receivable or the sale of defaulted accounts arising in the ordinary course of
business in connection with the compromise or collection thereof and not in
connection with any financing transaction, QRE MLP will not, and will not permit
any of its Subsidiaries to, discount or sell (with or without recourse) to any
Person other than the Borrower or any Guarantor of its notes receivable or
accounts receivable.
     Section 9.11 Mergers, Etc. QRE MLP will not, and will not permit any of its
Subsidiaries to, merge into or with or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its Property to any other Person
(whether now owned or hereafter acquired) (any such transaction, a
“consolidation”) or liquidate, wind-up or dissolve (or suffer any liquidation or
dissolution), terminate or discontinue its business; provided that (a) so long
as no Default or Event of Default has occurred and is continuing, or would
result after giving effect thereto, any Wholly-Owned Subsidiary of the Borrower
may participate in a consolidation with any other Wholly-Owned Subsidiary of the
Borrower and the Borrower may participate in a consolidation with any
Wholly-Owned Subsidiary of the Borrower so long as the Borrower is the surviving
Person and (b) any Subsidiary may dissolve, liquidate or wind up its affairs at
any time; provided that such dissolution, liquidation or winding up, as
applicable, could not reasonably be expected to have a Material Adverse Effect.
     Section 9.12 Sale of Properties. QRE MLP will not, and will not permit any
of its Subsidiaries to, sell, assign, farm-out, convey or otherwise transfer any
Property except for:
          (a) the sale of Hydrocarbons in the ordinary course of business;
          (b) farmouts of undeveloped acreage and assignments in connection with
such farmouts, in each case, in the ordinary course of business;
          (c) the sale or transfer of equipment that is obsolete, worn out or no
longer necessary for the business of the Borrower or such Subsidiary or is
replaced by equipment of at

78



--------------------------------------------------------------------------------



 



least comparable value and use and, in each case, is sold or transferred in the
ordinary course of business;
          (d) sales or other dispositions (including Casualty Events), other
than as provided in clauses (a) through (c), of Borrowing Base Properties or any
interest therein or Subsidiaries owning Borrowing Base Properties; provided that
with respect to any portion of such Borrowing Base Properties which are
categorized as “proved, undeveloped,” “proved, developed, non-producing” or
“proved, developed, producing,” 100% of the consideration received in respect of
such sale or other disposition shall be cash or other Oil and Gas Properties of
comparable value and reserve classification, the consideration received in
respect of such sale or other disposition shall be equal to or greater than the
fair market value of the Borrowing Base Property, interest therein or Subsidiary
that is the subject of such sale or other disposition (as reasonably determined
by the board of managers of the General Partner and, if requested by the
Administrative Agent, the Borrower shall deliver a certificate of a Responsible
Officer certifying to that effect), if the aggregate value of all such Borrowing
Base Properties, interest therein or Subsidiaries owning Borrowing Base
Properties sold or disposed of exceed seven percent (7%) of the Borrowing Base
then in effect during any period between two (2) successive Scheduled
Redetermination Dates (for purposes of this clause (d) the Effective Date will
be deemed to be a Scheduled Redetermination), then the Borrowing Base shall be
reduced effective as set forth in Section 2.07(d) upon such sale or disposition,
by an amount equal to the Borrowing Base value, if any, attributed by the
Administrative Agent (and approved by the Required Lenders) to such Borrowing
Base Properties in the current Borrowing Base based upon the most recently
delivered Reserve Report, and if any such sale or other disposition is of a
Subsidiary owning Borrowing Base Properties, such sale or other disposition
shall include all the Equity Interests of such Subsidiary; and
          (e) sales and other dispositions of Properties not regulated by
Section 9.12(a) through (d) having a fair market value not to exceed $5,000,000
during any 12-month period.
     Section 9.13 Environmental Matters. QRE MLP will not, and will not permit
any of its Subsidiaries to, cause or permit any of its Property to be in
violation of, or do anything or permit anything to be done which will subject
any such Property to any Remedial Work under any Environmental Laws, assuming
disclosure to the applicable Governmental Authority of all relevant facts,
conditions and circumstances, if any, pertaining to such Property where such
violations or remedial obligations could reasonably be expected to have a
Material Adverse Effect.
     Section 9.14 Transactions with Affiliates; Management Fees. QRE MLP will
not, and will not permit any of its Subsidiaries to, enter into any transaction
including, without limitation, any purchase, sale, lease or exchange of Property
or the rendering of any service, with any Affiliate (other than the Guarantors
and Wholly-Owned Subsidiaries of the Borrower) (excluding agreements in effect
on the Effective Date, services agreements, managerial agreements, operating
agreements and arrangements with Affiliates relating to future acquisitions)
unless such transactions are not otherwise prohibited under this Agreement and
are upon fair and reasonable terms no less favorable to it than it would obtain
in a comparable arm’s length transaction with a Person not an Affiliate. The
Borrower will not, and will not permit any of its Subsidiaries to, pay
management and related fees, but excluding management fees, costs and

79



--------------------------------------------------------------------------------



 



expenses currently permitted as of the Effective Date under organizational
documents and management agreements of the Borrower and its Affiliates, as such
agreements and documents may be amended in the future; provided, that any
amendment increasing the management and related fees shall require the consent
of the Administrative Agent, such consent not to be unreasonably withheld or
delayed.
     Section 9.15 Subsidiaries. The Borrower will not, and will not permit any
of its Subsidiaries to, create or acquire any additional Subsidiary unless such
Subsidiary is a Wholly-Owned Subsidiary and the Borrower gives written notice to
the Administrative Agent of such creation or acquisition and complies with
Section 8.15(b). The Borrower will not, and will not permit any of its
Subsidiaries to, sell, assign or otherwise dispose of any Equity Interests in
any Subsidiary except in compliance with Section 9.12(d) or (e). The Borrower
will not, and will not permit any of its Subsidiaries to, have any Foreign
Subsidiaries or any Subsidiaries other than Wholly-Owned Subsidiaries.
     Section 9.16 Negative Pledge Agreements; Dividend Restrictions. QRE MLP
will not, and will not permit any of its Subsidiaries to, create, incur, assume
or suffer to exist any contract, agreement or understanding which in any way
prohibits or restricts the granting, conveying, creation or imposition of any
Lien on any of its Property in favor of the Administrative Agent and the Lenders
or restricts any Subsidiary from paying dividends or making distributions to the
Borrower or any Guarantor, or which requires the consent of or notice to other
Persons in connection therewith; provided, however, that the preceding
restrictions will not apply to encumbrances or restrictions arising under or by
reason of (a) this Agreement or the Security Instruments, (b) any contract,
agreement or understanding creating Liens permitted by Section 9.03(c) or
Section 9.03(d) (but only to the extent related to the Property on which such
Liens were created), (c) any leases or licenses or similar contracts as they
affect any Property or Lien subject to a lease or license, (d) customary
restrictions and conditions with respect to the sale or disposition of Property
or Equity Interests permitted under Section 9.12 pending the consummation of
such sale or disposition, (e) customary provisions with respect to the
distribution of Property in joint venture agreements, or (f) agreements entered
into in connection with the incurrence of Debt permitted by and in accordance
with Section 9.02(h), except to the extent such encumbrances or restrictions
would relate to any Lien on any property of QRE MLP or its Subsidiaries in favor
of the Administrative Agent and the Lenders.
     Section 9.17 Gas Imbalances, Take-or-Pay or Other Prepayments. QRE MLP will
not, and will not permit any of its Subsidiaries to, allow gas imbalances,
take-or-pay or other prepayments with respect to the Oil and Gas Properties of
the Borrower or any of its Subsidiaries that would require the Borrower or such
Subsidiary to deliver, in the aggregate, one percent (1.0%) or more of the
Borrower’s proved reserves (calculated at the Effective Date or the “as of” date
of such certificates, as applicable) at some future time without then or
thereafter receiving full payment therefor.
     Section 9.18 Swap Agreements; Swap Agreement Terminations.
          (a) QRE MLP will not, and will not permit any of its Subsidiaries to,
enter into any Swap Agreements with any Person other than:

80



--------------------------------------------------------------------------------



 



               (i) Swap Agreements in respect of commodities (A) with an
Approved Counterparty, (B) with a tenor not to exceed ten (10) years and (C) the
notional volumes for which (when aggregated with other commodity Swap Agreements
then in effect other than basis differential swaps on volumes already hedged
pursuant to other Swap Agreements) do not exceed, as of the date such Swap
Agreement is executed, the greater of (1) 90% of the reasonably anticipated
projected production from proved developed producing reserves constituting the
Oil and Gas Properties evaluated in the most recently delivered Reserve Report
for each month during the period during which such Swap Agreement is in effect
for each of crude oil and natural gas, calculated separately and (2) 85% of
forecasted production from total proved reserves constituting Oil and Gas
Properties evaluated in the most recently delivered Reserve Report for two
(2) years from the date of determination for each of crude oil and natural gas,
calculated separately and 75% of forecasted production from total proved
reserves constituting Oil and Gas Properties evaluated in the most recently
delivered Reserve Report thereafter for each of crude oil and natural gas,
calculated separately (such amounts computed on a monthly basis) provided that,
with respect to any year, maximum notional volumes under this
Section 9.18(a)(i)(C) will be determined using the applicable calculation for
such year regardless of the calculation applicable to the preceding or
succeeding year and
               (ii) Swap Agreements in respect of interest rates with an
Approved Counterparty, as follows: (A) Swap Agreements effectively converting
interest rates from fixed to floating, the notional amounts of which (when
aggregated with all other Swap Agreements of QRE MLP and its Subsidiaries then
in effect effectively converting interest rates from fixed to floating) do not
exceed 50% of the then outstanding principal amount of the Borrower’s Debt for
borrowed money which bears interest at a fixed rate and (B) Swap Agreements
effectively converting interest rates from floating to fixed, the notional
amounts of which (when aggregated with all other Swap Agreements of QRE MLP and
its Subsidiaries then in effect effectively converting interest rates from
floating to fixed) do not exceed 100% of the then outstanding principal amount
of the Borrower’s Debt for borrowed money which bears interest at a floating
rate.
          (b) In no event shall any Swap Agreement, other than the Swap
Agreements with the Secured Hedging Providers which are secured by the Security
Instruments, contain any requirement, agreement or covenant for QRE MLP or any
of its Subsidiaries to post collateral or margin to secure their obligations
under such Swap Agreement or to cover market exposures.
          (c) QRE MLP shall, and shall require its Subsidiaries to, maintain the
hedged positions established pursuant to Swap Agreements used to calculate the
then effective Borrowing Base and shall, and shall require its Subsidiaries to,
neither assign, terminate or unwind any such Swap Agreements nor sell any Swap
Agreements unless the Borrower provides not less than ten (10) Business Days’
prior written notice of such intent to the Administrative Agent and the Lenders;
provided that if the net effect of such assignment, termination or unwind (when
taken together with any other Swap Agreements executed contemporaneously with
the taking of such action) would have the effect of reducing the economic value
supporting the Borrowing Base, then the Borrowing Base shall be simultaneously
reduced in accordance with Section 2.07(e).

81



--------------------------------------------------------------------------------



 



     Section 9.19 Transaction Documents. QRE MLP will not, and will not permit
any of its Subsidiaries to, amend, modify or supplement any of the Transaction
Documents if the effect thereof could reasonably be expected to have a Material
Adverse Effect (and provided that the Borrower promptly furnishes to the
Administrative Agent a copy of such amendment, modification or supplement).
     Section 9.20 Organizational Documents. QRE MLP will not, and will not
permit any of its Subsidiaries to, amend, modify or supplement (or vote to
enable, or take any other action to permit an amendment, modification or
supplement of) any Organizational Document of the Borrower or any Subsidiary in
a manner that would be adverse to the Lenders in any material respect.
     Section 9.21 Anti-Terrorism Law; Anti-Money Laundering.
          (a) QRE MLP shall not, and shall not permit any Subsidiary to,
directly or indirectly, (i) knowingly conduct any business or engage in making
or receiving any contribution of funds, goods or services to or for the benefit
of any Person described in Section 7.22, (ii) knowingly deal in, or otherwise
engage in any transaction relating to, any Property or interests in Property
blocked pursuant to the Executive Order or any other Anti-Terrorism Law, or
(iii) knowingly engage in or conspire to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in any Anti-Terrorism Law (and the General
Partner shall deliver to any Lender any certification or other evidence
requested from time to time by such Lender confirming QRE MLP’s and its
Subsidiaries’ compliance with this Section 9.21(a)).
          (b) QRE MLP shall not, and shall not permit any Subsidiary to, cause
or permit any of the funds of QRE MLP, the Borrower or any of its Subsidiary
that are used to repay the Loans to be derived from any unlawful activity with
the result that the making of the Loans would be in violation of any
Governmental Regulation.
     Section 9.22 Embargoed Person. QRE MLP shall not, and shall not permit any
of its Subsidiaries to, permit (a) any of the funds or Properties of QRE MLP or
any of its Subsidiaries that are used to repay the Loans to constitute Property
of, or be beneficially owned directly or indirectly by, any Person subject to
sanctions or trade restrictions under United States law (“Embargoed Person” or
“Embargoed Persons”) that is identified on (i) the “List of Specially Designated
Nationals and Blocked Persons” maintained by OFAC and/or on any other similar
list maintained by OFAC pursuant to any authorizing statute including, but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Order or Governmental Regulation promulgated thereunder, with the
result that the investment in QRE MLP or any of its Subsidiaries (whether
directly or indirectly) is prohibited by a Governmental Regulation, or the Loans
would be in violation of a Governmental Regulation, or (ii) the Executive Order,
any related enabling legislation or any other similar Executive Orders or
(b) any Embargoed Person to have any direct or indirect interest, of any nature
whatsoever in QRE MLP or any of its Subsidiaries, with the result that the
investment in QRE MLP or any of its Subsidiaries (whether directly or
indirectly) is prohibited by a Governmental Regulation or the Loans are in
violation of a Governmental Regulation.

82



--------------------------------------------------------------------------------



 



     Section 9.23 Activities of QRE MLP. QRE MLP shall not at any time own any
Hydrocarbon Interests or have any Subsidiaries other than the Borrower and its
Subsidiaries.
ARTICLE X
Events of Default; Remedies
     Section 10.01 Events of Default. One or more of the following events shall
constitute an “Event of Default”:
          (a) The Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof, by acceleration or otherwise.
          (b) The Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in Section 10.01(a))
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
(3) Business Days.
          (c) Any representation or warranty made or deemed made by or on behalf
of QRE MLP, the Borrower or any other Obligor in or in connection with any Loan
Document or any amendment or modification of any Loan Document or waiver under
such Loan Document, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect when made or deemed made.
          (d) QRE MLP or the Borrower shall fail to observe or perform any
covenant, condition or agreement contained in Section 8.01(j), Section 8.01(m),
Section 8.02, Section 8.03(a) or in Article IX of this Agreement or Article VII
of the Guaranty Agreement.
          (e) QRE MLP, the Borrower or any other Obligor shall fail to observe
or perform any covenant, condition or agreement contained in this Agreement
(other than those specified in Section 10.01(a), Section 10.01(b) or
Section 10.01(d)) or any other Loan Document, and such failure shall continue
unremedied for a period of thirty (30) days after the earlier to occur of
(i) notice thereof from the Administrative Agent to the Borrower (which notice
will be given at the request of any Lender) or (ii) a Responsible Officer
otherwise becoming aware of such default.
          (f) QRE MLP or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Debt, when and as the same shall become due and payable and such
failure continues beyond any applicable grace period.
          (g) Any event or condition occurs that results in any Material Debt
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of such Material Debt or any trustee or agent on its or their behalf to cause
such Material Debt to become due, or to require the Redemption thereof or any
offer to Redeem to be made in respect thereof, prior to its scheduled

83



--------------------------------------------------------------------------------



 



maturity or require QRE MLP or any of its Subsidiaries to make an offer in
respect thereof and such event or condition continues beyond any applicable
grace period.
          (h) An involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking liquidation, reorganization or other relief in
respect of the General Partner, the General Partner, QRE MLP, the Borrower or
any other Obligor or its debts, or of a substantial part of its assets, under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect or the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the General
Partner, QRE MLP, the Borrower or any other Obligor or for a substantial part of
its assets, and, in any such case, such proceeding or petition shall continue
undismissed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall be entered.
          (i) The General Partner, QRE MLP, the Borrower or any other Obligor
shall voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or petition described in Section 10.01(h), apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the General Partner, QRE MLP, the Borrower
or such other Obligor or for a substantial part of its assets, file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, make a general assignment for the benefit of creditors or take any
action for the purpose of effecting any of the foregoing; or any holder of any
Equity Interest of the General Partner, QRE MLP, the Borrower or such Obligor
shall make any request or take any action for the purpose of calling a meeting
of the holders of the Equity Interests of the General Partner, QRE MLP, the
Borrower or such other Obligor to consider a resolution to dissolve and wind-up
the General Partner’s, QRE MLP’s, the Borrower’s or such Obligor’s affairs; or
except in the case of a Subsidiary of the Borrower, be terminated, dissolved or
liquidated (as a matter of law or otherwise) or proceedings shall be commenced
by any Person (including the General Partner, QRE MLP, the Borrower or any other
Obligor) seeking termination, dissolution or liquidation.
          (j) The General Partner, QRE MLP, the Borrower or any other Obligor
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due.
          (k) One or more judgments for the payment of money in an aggregate
amount in excess of $25,000,000 (to the extent not covered by independent third
party insurance provided by insurers of the highest claims paying rating or
financial strength as to which the insurer does not dispute coverage and is not
subject to an insolvency proceeding) shall be rendered against the General
Partner, QRE MLP, the Borrower or any other Obligor or any combination thereof
and the same shall remain undischarged, unvacated or unbonded for a period of
thirty (30) consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the General Partner, QRE MLP, the Borrower or any other
Obligor to enforce any such judgment.

84



--------------------------------------------------------------------------------



 



          (l) The Loan Documents after delivery thereof shall for any reason,
except to the extent permitted by the terms thereof, cease to be in full force
and effect and valid, binding and enforceable in accordance with their terms
against QRE MLP, the Borrower or any other Obligor party thereto or shall be
repudiated by any of them, or cease to create a valid and perfected Lien of the
priority required thereby on any of the collateral purported to be covered
thereby, except to the extent permitted by the terms of this Agreement, or QRE
MLP, the Borrower or any other Obligor or any of their Affiliates shall so state
in writing.
          (m) An ERISA Event shall have occurred that, in the opinion of the
Majority Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Borrower
and its Subsidiaries in an aggregate amount exceeding $1,000,000 in any year.
          (n) A Change in Control shall occur.
     Section 10.02 Remedies.
          (a) In the case of an Event of Default other than one described in
Section 10.01(h), Section 10.01(i) or Section 10.01(j), at any time thereafter
during the continuance of such Event of Default, the Administrative Agent may,
and at the request of the Majority Lenders, shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and declare the Notes and the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower and
the other Obligors accrued hereunder and under the Notes and the other Loan
Documents (including, without limitation, the obligation to post cash collateral
to secure the LC Exposure as provided in Section 2.08(j)), shall become due and
payable immediately, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by the Borrower and the other Obligors; and in case of an Event of
Default described in Section 10.01(h), Section 10.01(i) or Section 10.01(j), the
Commitments shall automatically terminate and the Notes and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
the other obligations of the Borrower and the other Obligors accrued hereunder
and under the Notes and the other Loan Documents (including, without limitation,
the payment of cash collateral to secure the LC Exposure as provided in
Section 2.08(j)), shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower and the other Obligors.
          (b) In the case of the occurrence of an Event of Default, the
Administrative Agent and the Lenders will have all other rights and remedies
available at law and equity.
          (c) All proceeds realized from the liquidation or other disposition of
Collateral or otherwise received after maturity of the Loans or the Notes,
whether by acceleration or otherwise, shall be applied:

85



--------------------------------------------------------------------------------



 



               (i) first, to payment or reimbursement of that portion of the
Obligations constituting fees, expenses and indemnities payable to the
Administrative Agent in its capacity as such;
               (ii) second, pro rata to payment or reimbursement of that portion
of the Obligations constituting fees, expenses and indemnities payable to the
Lenders;
               (iii) third, pro rata to payment of accrued interest on the
Loans;
               (iv) fourth, pro rata to payment of (A) principal outstanding on
the Loans, (B) outstanding Obligations referred to in clause (b) of the
definition of Obligations owing to a Secured Hedging Provider, (C) outstanding
Obligations referred to in clause (c) of the definition of Obligations owing to
a Secured Treasury Management Counterparty, and (D) cash collateral to be held
by the Administrative Agent to secure the LC Exposure;
               (v) fifth, pro rata to any other Obligations; and
               (vi) sixth, any excess, after all of the Obligations shall have
been indefeasibly paid in full in cash, shall be paid to the Borrower or as
otherwise required by any Governmental Requirement.
ARTICLE XI
The Agents
     Section 11.01 Appointment; Powers. Each of the Lenders and the Issuing Bank
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto.
     Section 11.02 Duties and Obligations of Administrative Agent. The
Administrative Agent shall have no duties or obligations except those expressly
set forth in the Loan Documents. Without limiting the generality of the
foregoing, the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing (the use of the term “agent” herein and in the other Loan Documents
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law; rather, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties), the Administrative Agent
shall have no duty to take any discretionary action or exercise any
discretionary powers, except as provided in Section 11.03, and except as
expressly set forth herein, the Administrative Agent shall have no duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any other Obligor that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by a Responsible Officer or a Lender, and shall not be
responsible for or have any duty to ascertain or inquire into any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, the

86



--------------------------------------------------------------------------------



 



contents of any certificate, report or other document delivered hereunder or
under any other Loan Document or in connection herewith or therewith, the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or in any other Loan Document, the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, the satisfaction of any
condition set forth in Article VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or as to those conditions precedent expressly required to be to the
Administrative Agent’s satisfaction, the existence, value, perfection or
priority of any collateral security or the financial or other condition of the
Borrower and the other Obligors or any other obligor or guarantor, or any
failure by the Borrower or any other Person (other than itself) to perform any
of its obligations hereunder or under any other Loan Document or the performance
or observance of any covenants, agreements or other terms or conditions set
forth herein or therein. For purposes of determining compliance with the
conditions specified in Article VI, each Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed closing date specifying
its objection thereto.
     Section 11.03 Action by Administrative Agent. The Administrative Agent
shall have no duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise in writing as directed by the Majority Lenders or the
Required Lenders as applicable (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 2.07(c)(iii) or Section 12.02) and in all cases the Administrative Agent
shall be fully justified in failing or refusing to act hereunder or under any
other Loan Documents unless it shall receive written instructions from the
Majority Lenders or the Required Lenders or the Lenders, as applicable, (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 2.07(c)(iii) or Section 12.02) specifying
the action to be taken and be indemnified to its satisfaction by the Lenders
against any and all liability and expenses which may be incurred by it by reason
of taking or continuing to take any such action. The instructions as aforesaid
and any action taken or failure to act pursuant thereto by the Administrative
Agent shall be binding on all of the Lenders. If a Default has occurred and is
continuing, then the Administrative Agent shall take such action with respect to
such Default as shall be directed by the requisite Lenders in the written
instructions (with indemnities) described in this Section 11.03, provided that,
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default as it shall
deem advisable in the best interests of the Lenders. In no event, however, shall
the Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law. If a Default has occurred and
is continuing, neither the Syndication Agent nor any Documentation Agent shall
have any obligation to perform any act in respect thereof. The Administrative
Agent shall not be liable for any action taken or not taken by it with the
consent or at the request of the Required Lenders, the Majority Lenders or the
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 2.07(c)(iii) or Section 12.02),
and otherwise the

87



--------------------------------------------------------------------------------



 



Administrative Agent shall not be liable for any action taken or not taken by it
hereunder or under any other Loan Document or under any other document or
instrument referred to or provided for herein or therein or in connection
herewith or therewith INCLUDING ITS OWN ORDINARY NEGLIGENCE, except for its own
gross negligence or willful misconduct.
     Section 11.04 Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon except in the case
of gross negligence or willful misconduct by the Administrative Agent. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. The Administrative Agent may
deem and treat the payee of any Note as the holder thereof for all purposes
hereof unless and until a written notice of the assignment or transfer thereof
permitted hereunder shall have been filed with the Administrative Agent.
     Section 11.05 Subagents. The Administrative Agent may perform any and all
its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding Sections of this Article XI shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
     Section 11.06 Resignation or Removal of Administrative Agent. Subject to
the appointment and acceptance of a successor Administrative Agent as provided
in this Section 11.06, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower, and the Administrative
Agent may be removed at any time with or without cause by the Majority Lenders.
Upon any such resignation or removal, the Majority Lenders shall have the right,
with the approval of the Borrower (if no Event of Default exists) or in
consultation with the Borrower (if an Event of Default exists) to appoint a
successor. If no successor shall have been so appointed by the Majority Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation or removal of the
retiring Administrative Agent, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent which shall be a bank with an office in the United States of America, or
an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article XI and Section 12.03 shall continue in effect

88



--------------------------------------------------------------------------------



 



for the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
     Section 11.07 Agents as Lenders. Each bank serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not an Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower, any other Obligor or Affiliate
thereof as if it were not an Agent hereunder.
     Section 11.08 No Reliance. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any other
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement and each other Loan Document to which it is a party. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder. The Agents shall not be required to
keep themselves informed as to the performance or observance by the Borrower or
any other Obligor of this Agreement, the Loan Documents or any other document
referred to or provided for herein or to inspect the Properties or books of the
Borrower or any other Obligor. Except for notices, reports and other documents
and information expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, no Agent or any Arranger shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the affairs, financial condition or business of the Borrower (or any
of its Affiliates) which may come into the possession of such Agent or any of
its Affiliates. In this regard, each Lender acknowledges that Locke Lord Bissell
& Liddell LLP is acting in this transaction as special counsel to the
Administrative Agent only, except to the extent otherwise expressly stated in
any legal opinion or any Loan Document. Each other party hereto will consult
with its own legal counsel to the extent that it deems necessary in connection
with the Loan Documents and the matters contemplated therein.
     Section 11.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any other Obligor, the Administrative
Agent (irrespective of whether the principal of any Loan or other Obligations
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower or any other Obligor) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their

89



--------------------------------------------------------------------------------



 



respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and
          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
     Section 11.10 Authority of Administrative Agent to Release Collateral and
Liens. Each Lender and the Issuing Bank hereby authorizes the Administrative
Agent to release any Collateral that is permitted to be sold or released
pursuant to the terms of the Loan Documents. Each Lender and the Issuing Bank
hereby authorizes the Administrative Agent to execute and deliver to the
Borrower, at the Borrower’s sole cost and expense, any and all releases of
Liens, termination statements, assignments or other documents reasonably
requested by the Borrower in connection with any sale or other disposition of
Property to the extent such sale or other disposition is permitted by the terms
of Section 9.12 or is otherwise authorized by the terms of the Loan Documents.
     Section 11.11 The Arrangers, the Syndication Agent and the Documentation
Agents. The Arrangers, the Syndication Agent and the Documentation Agents shall
have no duties, responsibilities or liabilities under this Agreement and the
other Loan Documents other than their duties, responsibilities and liabilities
in their capacity as Lenders hereunder.
ARTICLE XII
Miscellaneous
     Section 12.01 Notices.
          (a) Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to Section 12.01(b)), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
               (i) if to the Borrower, to it at c/o QRE GP, LLC, 1401 McKinney,
Suite 2400, Houston, Texas 77010, Attention of Chief Financial Officer, Telecopy
No. (713) 452-2281;

90



--------------------------------------------------------------------------------



 



               (ii) if to the Administrative Agent, to Wells Fargo at 1000
Louisiana Street, 9th Floor, Houston, Texas 77002, Attention: Douglas McDowell,
Telecopy No. (713) 319-1925; and
               (iii) if to any other Lender, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.
          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II, Article III, Article IV and Article V
unless otherwise agreed by the Administrative Agent and the applicable Lender.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
          (c) Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
     Section 12.02 Waivers; Amendments.
          (a) No failure on the part of the Administrative Agent, any other
Agent, the Issuing Bank or any Lender to exercise and no delay in exercising,
and no course of dealing with respect to, any right, power or privilege, or any
abandonment or discontinuance of steps to enforce such right, power or
privilege, under any of the Loan Documents shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
any of the Loan Documents preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies of the
Administrative Agent, any other Agent, the Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by any Obligor therefrom shall in any event be effective unless the
same shall be permitted by Section 12.02(b), and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any other Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time.
          (b) Neither this Agreement nor any provision hereof nor any Security
Instrument nor any provision thereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Majority Lenders or by the Borrower and the Administrative Agent with
the consent of the Majority Lenders; provided that no such agreement shall
(i) increase the Commitment or the Maximum Credit Amount of any Lender without
the written consent of such Lender, (ii) increase the Borrowing Base without the
written consent of each Lender, decrease or maintain the Borrowing Base without
the consent

91



--------------------------------------------------------------------------------



 



of the Required Lenders, or modify in any manner Section 2.07 without the
consent of each Lender, (iii) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, or reduce any other Obligations hereunder or under any other Loan
Document, without the written consent of each Lender affected thereby, (iv)
postpone the scheduled date of payment or prepayment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or any other Obligations hereunder or under any other Loan Document,
or reduce the amount of, waive or excuse any such payment, or postpone or extend
the Termination Date without the written consent of each Lender affected
thereby, (v) change Section 4.01(b) or Section 4.01(c) in a manner that would
alter the pro rata treatment of Lenders or the pro rata sharing of payments
required thereby, without the written consent of each Lender, (vi) waive or
amend Section 3.04(c), Section 6.01, Section 8.14, Section 8.15,
Section 10.02(c), Section 12.14 or change the definition of the terms “Domestic
Subsidiary”, “Foreign Subsidiary” or “Subsidiary”, without the written consent
of each Lender, (vii) release any Obligor from its obligations under the
Guaranty Agreement (except as set forth in the Guaranty Agreement), release any
of the Collateral (other than as provided in Section 11.10), or reduce the
percentage set forth in Section 8.15(a) to less than 80%, without the written
consent of each Lender and each Person that is adversely affected thereby,
including a Secured Hedging Provider that is not a Lender or an Affiliate of a
Lender at the time of such waiver or amendment, or (viii) change any of the
provisions of this Section 12.02(b) or the definitions of “Majority Lenders”,
“Required Lenders” or “Supermajority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or under any other Loan Documents or make any
determination or grant any consent hereunder or any other Loan Documents,
without the written consent of each Lender and each Person that is adversely
affected thereby, including a Secured Hedging Provider that is not a Lender or
an Affiliate of a Lender at the time of such waiver or amendment; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent, any other Agent or the Issuing
Bank hereunder or under any other Loan Document without the prior written
consent of the Administrative Agent, such other Agent or the Issuing Bank, as
the case may be. Notwithstanding the foregoing, any supplement to Schedule 7.13
(Subsidiaries and Partnerships) shall be effective simply by delivering to the
Administrative Agent a supplemental schedule clearly marked as such and, upon
receipt, the Administrative Agent will promptly deliver a copy thereof to the
Lenders and Annex I may be amended upon delivery by the Administrative Agent of
a revised Annex I in accordance with Section 12.04(b)(iv).
     Section 12.03 Expenses, Indemnity; Damage Waiver.
          (a) The Borrower shall pay, from time to time and on demand, all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates, including, without limitation, the reasonable fees,
charges and disbursements of counsel and other outside consultants for the
Administrative Agent, the reasonable travel, photocopy, mailing, courier,
telephone and other similar expenses, including all Intralinks (or similar
service) expenses, and the cost of environmental audits and surveys and
appraisals, in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
(both before and after the execution hereof and including advice of counsel to
the Administrative Agent as to the rights and duties of the Administrative Agent
and the Lenders with respect thereto) of this Agreement and the other Loan
Documents

92



--------------------------------------------------------------------------------



 



and any amendments, modifications or waivers of or consents related to the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), all costs, expenses, Taxes, assessments
and other charges incurred by any Agent or any Lender in connection with any
filing, registration, recording or perfection of any security interest
contemplated by this Agreement or any Security Instrument or any other document
referred to therein, all reasonable out-of-pocket expenses incurred by the
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder, all out-of-pocket
expenses incurred by any Agent, the Issuing Bank or any Lender, including the
fees, charges and disbursements of any counsel for any Agent, the Issuing Bank
or any Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement or any other Loan Document, including its rights
under this Section 12.03, or in connection with the Loans made or Letters of
Credit issued hereunder, including, without limitation, all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
          (b) THE BORROWER AND EACH GUARANTOR SHALL INDEMNIFY EACH AGENT, EACH
ARRANGER, THE ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE
FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND
HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS
OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF THE EXECUTION
OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (OTHER THAN EXPENSES IN
CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS DATED OF EVEN DATE HEREWITH, WHICH EXPENSES SHALL ONLY BE PAID BY THE
BORROWER TO THE EXTENT PROVIDED IN SECTION 12.03(a)) OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO
OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR BY ANY OTHER LOAN DOCUMENT, THE FAILURE OF THE BORROWER OR ANY OTHER
OBLIGOR TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT, INCLUDING THIS AGREEMENT,
OR WITH ANY GOVERNMENTAL REQUIREMENT, ANY INACCURACY OF ANY REPRESENTATION OR
ANY BREACH OF ANY WARRANTY OR COVENANT OF THE BORROWER OR ANY OTHER OBLIGOR SET
FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS OR
CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH, ANY LOAN OR LETTER OF CREDIT
OR THE USE OF THE PROCEEDS THEREFROM, INCLUDING, WITHOUT LIMITATION, ANY REFUSAL
BY THE ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF
THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY
WITH THE TERMS OF SUCH LETTER OF CREDIT, OR THE PAYMENT OF A DRAWING UNDER ANY
LETTER OF CREDIT NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR OTHER
IMPROPER PRESENTATION OF THE DOCUMENTS PRESENTED IN CONNECTION THEREWITH, ANY
OTHER ASPECT OF

93



--------------------------------------------------------------------------------



 



THE LOAN DOCUMENTS, THE OPERATIONS OF THE BUSINESS OF THE BORROWER, THE OBLIGORS
AND THEIR AFFILIATES BY THE BORROWER, THE OTHER OBLIGORS AND THEIR AFFILIATES,
ANY ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS
RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS, ANY ENVIRONMENTAL LAW APPLICABLE
TO THE BORROWER, ANY OTHER OBLIGOR OR THEIR AFFILIATES OR ANY OF THEIR
PROPERTIES, INCLUDING WITHOUT LIMITATION, THE PRESENCE, GENERATION, STORAGE,
RELEASE, THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL
OR TREATMENT OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON
ANY OF THEIR PROPERTIES, THE BREACH OR NON-COMPLIANCE BY THE BORROWER, ANY OTHER
OBLIGOR OR THEIR AFFILIATES WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE
BORROWER, ANY OTHER OBLIGOR OR THEIR AFFILIATES, THE PAST OWNERSHIP BY THE
BORROWER, ANY OTHER OBLIGOR OR THEIR AFFILIATES OF ANY OF THEIR PROPERTIES OR
PAST ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH LAWFUL AND FULLY
PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT LIABILITY, THE PRESENCE, USE,
RELEASE, STORAGE, TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE,
TRANSPORT, ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF OIL, OIL AND
GAS WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON OR AT ANY OF THE PROPERTIES
OWNED OR OPERATED BY THE BORROWER, ANY OTHER OBLIGOR OR THEIR AFFILIATES OR ANY
ACTUAL OR ALLEGED PRESENCE OR RELEASE OF OIL, OIL AND GAS WASTES, SOLID WASTES
OR HAZARDOUS SUBSTANCES ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE
BORROWER, ANY OTHER OBLIGOR OR ANY OF THEIR AFFILIATES, ANY ENVIRONMENTAL
LIABILITY RELATED IN ANY WAY TO THE BORROWER, ANY OTHER OBLIGOR OR ANY OF THEIR
AFFILIATES, OR ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN CONNECTION
WITH THE LOAN DOCUMENTS, OR ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BROUGHT BY
A THIRD PARTY, THE BORROWER, ANOTHER OBLIGOR OR AN AFFILIATE THEREOF, WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY
INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH
INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR
CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR
AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR
MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.

94



--------------------------------------------------------------------------------



 



          (c) To the extent that the Borrower fails to pay any amount required
to be paid by it to any Agent, any Arranger or the Issuing Bank under
Section 12.03(a) or (b), each Lender severally agrees to pay to such Agent, such
Arranger or the Issuing Bank, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against such Agent,
such Arranger or the Issuing Bank in its capacity as such.
          (d) To the extent permitted by applicable law, neither the Borrower
nor any other Obligor shall assert, and each hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.
          (e) All amounts due under this Section 12.03 shall be payable not
later than five (5) days after written demand therefor.
     Section 12.04 Successors and Assigns.
          (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and no
Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section 12.04. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in Section 12.04(c)) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Bank and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
          (b) Assignments by Lenders.
               (i) Subject to the conditions set forth in Section 12.04(b)(ii),
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:
          (A) the Borrower, provided that no consent of the Borrower shall be
required for an assignment (x) to a Lender, an Affiliate of a Lender, or an
Approved Fund or (y) if an Event of Default has occurred and is continuing; and

95



--------------------------------------------------------------------------------



 



          (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment to an assignee that is
a Lender immediately prior to giving effect to such assignment.
               (ii) Assignments shall be subject to the following additional
conditions:
          (A) except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment, the amount of the Commitment of the (x) assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 and (y) assignee Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall be at
least $5,000,000, in each case unless each of the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;
          (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
          (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
          (D) the assignee, if it is not currently a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.
               (iii) Subject to Section 12.04(b)(iv) and the acceptance and
recording thereof, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 5.01, Section 5.02, Section 5.03 and Section 12.03). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 12.04 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 12.04(c).
               (iv) The Administrative Agent, acting for this purpose as an
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Maximum Credit Amount of, and
principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The

96



--------------------------------------------------------------------------------



 



entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice. In connection with any changes to the Register, if
necessary, the Administrative Agent will reflect the revisions on Annex I and
forward a copy of such revised Annex I to the Borrower, the Issuing Bank and
each Lender.
               (v) Upon its receipt of a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire (unless the assignee is already a
Lender), the processing and recordation fee referred to in this Section 12.04(b)
and any written consent to such assignment required by this Section 12.04(b),
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this Section 12.04(b).
          (c) Participations.
               (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or the Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that such Lender’s obligations
under this Agreement shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the proviso to Section 12.02 that
affects such Participant. In addition such agreement must provide that the
Participant be bound by the provisions of Section 12.03. Subject to Section
12.04(c)(ii), the Borrower agrees that each Participant shall be entitled to the
benefits of Section 5.01, Section 5.02 and Section 5.03 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
Section 12.04(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 4.01(c) as though it were a
Lender.
               (ii) A Participant shall not be entitled to receive any greater
payment under Section 5.01 or Section 5.03 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the

97



--------------------------------------------------------------------------------



 



benefits of Section 5.03 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 5.03(e) as though it were a Lender.
          (d) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including, without limitation, any pledge or
assignment to secure obligations to a Federal Reserve Bank or central bank
having jurisdiction over such Lender, and this Section 12.04(d) shall not apply
to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
     Section 12.05 Survival; Revival; Reinstatement.
          (a) All covenants, agreements, representations and warranties made by
the Borrower or any Obligor herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any other Agent, the Issuing Bank or any Lender
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Section 5.01, Section 5.02,
Section 5.03, and Section 12.03 and Article XI shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement, any other
Loan Document or any provision hereof or thereof.
          (b) To the extent that any payments on the Obligations or proceeds of
any collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Obligations so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and the Borrower and each other Obligor shall take such
action as may be reasonably requested by the Administrative Agent and the
Lenders to effect such reinstatement.
     Section 12.06 Counterparts; Integration; Effectiveness.
          (a) This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.

98



--------------------------------------------------------------------------------



 



          (b) This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof. THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
          (c) Except as provided in Section 6.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or as an attachment to an
email shall be effective as delivery of a manually executed counterpart of this
Agreement.
     Section 12.07 Severability. Any provision of this Agreement or any other
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
     Section 12.08 Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations (of whatsoever
kind, including, without limitations obligations under Swap Agreements) at any
time owing by such Lender or Affiliate to or for the credit or the account of
the Borrower or any other Obligor against any of and all the obligations of the
Borrower or any other Obligor owed to such Lender now or hereafter existing
under this Agreement or any other Loan Document, irrespective of whether or not
such Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations may be unmatured. The rights of each
Lender under this Section 12.08 are in addition to other rights and remedies
(including other rights of setoff) which such Lender or its Affiliates may have.
     Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
          (a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS
SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW

99



--------------------------------------------------------------------------------



 



YORK OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR
ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION,
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. THIS SUBMISSION TO
JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE A PARTY FROM OBTAINING
JURISDICTION OVER ANOTHER PARTY IN ANY COURT OTHERWISE HAVING JURISDICTION.
          (c) EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY
OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE
ADDRESS SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED
PURSUANT TO SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), AND TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW SUCH SERVICE SHALL BECOME EFFECTIVE THIRTY
(30) DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY
OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR
TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANOTHER PARTY IN ANY
OTHER JURISDICTION.
          (d) EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY
RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND ACKNOWLEDGES THAT IT HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.
     Section 12.10 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

100



--------------------------------------------------------------------------------



 



     Section 12.11 Confidentiality. Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed to its
and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), to the extent requested by any regulatory authority or in
connection with a pledge or assignment permitted by Section 12.04(d), to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, to any other party to this Agreement or any other Loan Document,
in connection with the exercise of any remedies hereunder or under any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
subject to an agreement containing provisions substantially the same as those of
this Section 12.11, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or any actual or prospective counterparty (or its advisors) to any
Swap Agreement relating to the Borrower and its obligations, with the consent of
the Borrower or to the extent such Information becomes publicly available other
than as a result of a breach of this Section 12.11 or becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower. For the purposes of this Section 12.11,
“Information” means all information received from the Borrower or any other
Obligor relating to the Borrower or any other Obligor and their businesses,
other than any such information that is available to the Administrative Agent,
the Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
the Borrower or any other Obligor; provided that, in the case of information
received from the Borrower or any Obligor after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 12.11 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
     Section 12.12 Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America and the State of Texas or any other jurisdiction whose laws may be
mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in any of the Loan Documents or any agreement entered into in connection with or
as security for the Loans, it is agreed as follows: the aggregate of all
consideration which constitutes interest under law applicable to any Lender that
is contracted for, taken, reserved, charged or received by such Lender under any
of the Loan Documents or agreements or otherwise in connection with the Loans
shall under no circumstances exceed the maximum amount allowed by such
applicable law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Obligations (or, to the extent that the principal amount of the Obligations
shall have been or would thereby be paid in full, refunded by such Lender to the
Borrower); and in the event that the maturity of the Loans is accelerated by
reason of an election of the holder thereof resulting from any Event of Default
under this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that

101



--------------------------------------------------------------------------------



 



constitutes interest under law applicable to any Lender may never include more
than the maximum amount allowed by such applicable law, and excess interest, if
any, provided for in this Agreement or otherwise shall be canceled automatically
by such Lender as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by such Lender on the principal amount of
the Obligations (or, to the extent that the principal amount of the Obligations
shall have been or would thereby be paid in full, refunded by such Lender to the
Borrower). All sums paid or agreed to be paid to any Lender for the use,
forbearance or detention of sums due hereunder shall, to the extent permitted by
law applicable to such Lender, be amortized, prorated, allocated and spread
throughout the stated term of the Loans evidenced by the Notes until payment in
full so that the rate or amount of interest on account of any Loans hereunder
does not exceed the maximum amount allowed by such applicable law. If at any
time and from time to time (i) the amount of interest payable to any Lender on
any date shall be computed at the Highest Lawful Rate applicable to such Lender
pursuant to this Section 12.12 and (ii) in respect of any subsequent interest
computation period the amount of interest otherwise payable to such Lender would
be less than the amount of interest payable to such Lender computed at the
Highest Lawful Rate applicable to such Lender, then the amount of interest
payable to such Lender in respect of such subsequent interest computation period
shall continue to be computed at the Highest Lawful Rate applicable to such
Lender until the total amount of interest payable to such Lender shall equal the
total amount of interest which would have been payable to such Lender if the
total amount of interest had been computed without giving effect to this
Section 12.12.
     Section 12.13 EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS
AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS,
CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING
ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED
THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT
IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS
RESPONSIBILITY FOR SUCH LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT
IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD
NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT
“CONSPICUOUS.”
     Section 12.14 Collateral Matters; Swap Agreements; Treasury Management
Agreements. The benefit of the Security Instruments and of the provisions of
this Agreement relating to any Collateral securing the Obligations shall also
extend to and be available to Secured Hedging Providers and the Secured Treasury
Management Counterparties on a pro rata basis (subject to

102



--------------------------------------------------------------------------------



 



the priorities set out in Section 10.02(c)) in respect of any Obligations of the
Borrower or any other Obligor which arises under any such Swap Agreement or
Treasury Management Agreement. No Lender or any Affiliate of a Lender shall have
any voting rights under any Loan Document as a result of the existence of
obligations owed to it under any such Swap Agreements or Treasury Management
Agreements. Each Lender, on behalf of itself and its Affiliates who are Secured
Hedging Providers, and each Secured Hedging Provider, by accepting the benefits
of the Collateral, hereby agrees that the Obligors may grant security interests,
covering all rights of the Obligors in Swap Agreements with any Lender or
Secured Hedging Provider, to the Administrative Agent under the Security
Instruments to secure the Obligations, notwithstanding any restriction on such
security interests under any Swap Agreement or Treasury Management Agreement.
     Section 12.15 No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and the Issuing Bank
to issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of the Borrower, and no other Person (including, without limitation, any
other Obligor, any obligor, contractor, subcontractor, supplier or materialsman)
shall have any rights, claims, remedies or privileges hereunder or under any
other Loan Document against the Administrative Agent, any other Agent, the
Issuing Bank or any Lender for any reason whatsoever. There are no third party
beneficiaries under the Loan Documents.
     Section 12.16 USA Patriot Act Notice. Each Lender hereby notifies the
General Partner, the Borrower and each other Obligor that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the General Partner, the Borrower and each other
Obligor, which information includes the name and address of each such Person and
other information that will allow such Lender to identify each such Person in
accordance with the Patriot Act.
     Section 12.17 No Fiduciary Duty. Each Lender and its respective Affiliates
(collectively, solely for purposes of this Section 12.18, the “Lenders”) may
have economic interests that conflict with those of the Obligors. Each Obligor
agrees that nothing in any Loan Document, any Hedging Agreement with any Secured
Hedging Provider or any Treasury Management Agreement will be deemed to create
an advisory, fiduciary or agency relationship between Lenders and the Obligors,
their partners or their Affiliates. Each Obligor acknowledges and agrees that
(a) the transactions with Lenders contemplated by the Loan Documents, the
Hedging Agreements with Secured Hedging Providers and the Treasury Management
Agreements are arm’s-length commercial transactions between Lenders, on the one
hand, and the applicable Obligors, on the other, (b) in connection therewith and
with the process leading to such transactions each Lender is acting solely as a
principal and not the agent or fiduciary of any Obligor, or of any Obligor’s
management, partners, creditors or other Affiliates, (c) no Lender has assumed a
fiduciary responsibility in favor of any Obligor with respect to the
transactions with Lenders contemplated by the Loan Documents, any Hedging
Agreement or any Treasury Management Agreements or the process leading thereto
(irrespective of whether any Lender or any of its Affiliates has advised or is
currently advising any Obligor on other matters) and (d) such Obligor has
consulted its own legal and financial advisors to the extent it deemed
appropriate. Each Obligor further acknowledges and agrees that it is responsible
for making its own independent judgment with respect to such transactions and
the process leading thereto.

103



--------------------------------------------------------------------------------



 



Each Obligor agrees that it will not claim that any Lender owes a fiduciary duty
to such Obligor in connection with the Loan Documents, any Hedging Agreement or
any Treasury Management Agreement or the process leading thereto.
[SIGNATURES BEGIN NEXT PAGE]

104



--------------------------------------------------------------------------------



 



     The parties hereto have caused this Agreement to be duly executed as of the
day and year first above written.

                  BORROWER:   QRE OPERATING, LLC    
 
               
 
  By: /s/ Cedric W. Burgher                       Name:  Cedric W. Burgher    
 
       
 
        Title: Chief Financial Officer    
 
       
 
   

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



                  QRE MLP:   QR ENERGY, LP    
 
                    By:   QRE GP, LLC             its General Partner    
 
               
 
      By:   /s/ Cedric W. Burgher
 
   
 
      Name:   Cedric W. Burgher    
 
      Title:   Chief Financial Officer    

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              GENERAL PARTNER:   QRE GP, LLC    
 
           
 
  By:   /s/ Cedric W. Burgher    
 
  Name:  
 
Cedric W. Burgher    
 
  Title:   Chief Financial Officer    

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              ADMINISTRATIVE AGENT
AND LENDER:   WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent and a Lender    
 
           
 
  By:   /s/ Scott Hedges
 
   
 
  Name:   Scott Hedges    
 
  Title:   Director
Senior Relationship Manager    

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              SYNDICATION AGENT
AND LENDER:   JPMORGAN CHASE BANK, N.A.
as Syndication Agent and a Lender    
 
           
 
  By:   /s/ Brian Orlando
 
   
 
  Name:   Brian Orlando    
 
  Title:   Authorized Officer    

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              LENDER:   ROYAL BANK OF CANADA    
 
           
 
  By:   /s/ Don J. McKinnerney    
 
  Name:  
 
Don J. McKinnerney    
 
  Title:   Authorized Signatory    

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              LENDER:   THE ROYAL BANK OF SCOTLAND plc    
 
           
 
  By:   /s/ Mark Lumpkin, Jr.    
 
  Name:  
 
MARK LUMPKIN, JR.    
 
  Title:   VICE PRESIDENT    

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              LENDER:   TORONTO DOMINION (NEW YORK) LLC    
 
           
 
  By:   /s/ Jackie Barrett    
 
  Name:  
 
JACKIE BARRETT    
 
  Title:   AUTHORIZED SIGNATORY    

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              LENDER:   BANK OF AMERICA, N.A.    
 
           
 
  By:   /s/ Adam H. Fey    
 
  Name:  
 
Adam H. Fey    
 
  Title:   Vice President    

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              LENDER:   BANK OF SCOTLAND plc    
 
           
 
  By:   /s/ Julia R Franklin    
 
  Name:  
 
Julia R Franklin    
 
  Title:   Assistant Vice President    

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              LENDER:   BANK OF MONTREAL    
 
           
 
  By:   /s/ Kevin Utsey    
 
  Name:  
 
Kevin Utsey    
 
  Title:   Vice President    

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              LENDER:   BNP PARIBAS    
 
           
 
  By:   /s/ Juan Carlos Sandoval    
 
  Name:  
 
Juan Carlos Sandoval    
 
  Title:   Vice President    
 
           
 
  By:   /s/ Edward Pak    
 
  Name:  
 
Edward Pak    
 
  Title:   Vice President    

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              LENDER:   CAPITAL ONE, N.A.    
 
           
 
  By:   /s/ Matthew L. Molero    
 
  Name:  
 
Matthew L. Molero    
 
  Title:   Vice President    

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              LENDER:   CITIBANK, N.A.    
 
           
 
  By:   /s/ Thomas Benavides    
 
  Name:  
 
Thomas Benavides    
 
  Title:   Senior Vice President    

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              LENDER:   COMERICA BANK    
 
           
 
  By:   /s/ Justin Crawford    
 
  Name:  
 
Justin Crawford    
 
  Title:   Vice President    

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              LENDER:   ING CAPITAL LLC    
 
           
 
  By:   /s/ Charles Hall    
 
  Name:  
 
Charles Hall    
 
  Title:   Managing Director    

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



              LENDER:   UNION BANK, N.A.    
 
           
 
  By:   /s/ Brian Caddell    
 
  Name:  
 
Brian Caddell    
 
  Title:   Assistant Vice President    

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



ANNEX I
LIST OF MAXIMUM CREDIT AMOUNTS

                                      Initial         Applicable   Borrowing
Base   Maximum Credit Name of Lender   Percentage   Amount   Amounts
Wells Fargo Bank, National Association
    10.00 %   $ 30,000,000.00     $ 75,000,000.00  
JPMorgan Chase Bank, N.A.
    10.00 %   $ 30,000,000.00     $ 75,000,000.00  
Royal Bank of Canada
    8.66 %   $ 26,000,000.00     $ 64,950,000.00  
The Royal Bank of Scotland plc
    8.66 %   $ 26,000,000.00     $ 64,950,000.00  
Toronto Dominion (New York) LLC
    8.66 %   $ 26,000,000.00     $ 64,950,000.00  
Bank of America N.A.
    6.00 %   $ 18,000,000.00     $ 45,000,000.00  
Bank of Scotland plc
    6.00 %   $ 18,000,000.00     $ 45,000,000.00  
Bank of Montreal
    6.00 %   $ 18,000,000.00     $ 45,000,000.00  
BNP Paribas
    6.00 %   $ 18,000,000.00     $ 45,000,000.00  
Capital One, N.A.
    6.00 %   $ 18,000,000.00     $ 45,000,000.00  
Citibank, N.A.
    6.00 %   $ 18,000,000.00     $ 45,000,000.00  
Comerica Bank
    6.00 %   $ 18,000,000.00     $ 45,000,000.00  
ING Capital LLC
    6.00 %   $ 18,000,000.00     $ 45,000,000.00  
Union Bank, N.A.
    6.00 %   $ 18,000,000.00     $ 45,000,000.00  
TOTAL
    100 %   $ 300,000,000.00     $ 750,000,000.00  

Annex I-1

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF NOTE

     
$[                      ]
  [                      ], 201[                      ]

     FOR VALUE RECEIVED, QRE OPERATING, LLC, a Delaware limited liability
company (the “Borrower”), hereby promises to pay to [                      ]
(the “Lender”), at the office of Wells Fargo Bank, National Association (the
“Administrative Agent”), at [                      ], the principal sum of [
                     ] Dollars ($[                      ]) (or such lesser
amount as shall equal the aggregate unpaid principal amount of the Loans made by
the Lender to the Borrower under the Credit Agreement, as hereinafter defined),
in lawful money of the United States of America and in immediately available
funds, on the dates and in the principal amounts provided in the Credit
Agreement, and to pay interest on the unpaid principal amount of each such Loan,
at such office, in like money and funds, for the period commencing on the date
of such Loan until such Loan shall be paid in full, at the rates per annum and
on the dates provided in the Credit Agreement.
     The date, amount, Type, interest rate, Interest Period and maturity of each
Loan made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books and, prior to
any transfer of this Note, may be endorsed by the Lender on the schedules
attached hereto or any continuation thereof or on any separate record maintained
by the Lender. Failure to make any such notation or to attach a schedule shall
not affect any Lender’s or the Borrower’s rights or obligations in respect of
such Loans or affect the validity of such transfer by any Lender of this Note.
     This Note is one of the Notes referred to in the Credit Agreement dated as
of December 17, 2010 among the Borrower, the Administrative Agent, and the other
agents and lenders signatory thereto (including the Lender), and evidences Loans
made by the Lender thereunder (such Credit Agreement as the same may be amended,
supplemented or restated from time to time, the “Credit Agreement”). Capitalized
terms used in this Note have the respective meanings assigned to them in the
Credit Agreement.
     This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits provided for in the Credit Agreement and the other Loan Documents. The
Credit Agreement provides for the acceleration of the maturity of this Note upon
the occurrence of certain events, for prepayments of Loans upon the terms and
conditions specified therein and other provisions relevant to this Note.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.
[Signature Page Follows]
Exhibit A-1

 



--------------------------------------------------------------------------------



 



            QRE OPERATING, LLC
      By:         Name:         Title:        

Exhibit A-2

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF BORROWING REQUEST
[                      ], 201[  ]
     QRE OPERATING, LLC, a Delaware limited liability company (the “Borrower”),
pursuant to Section 2.03 of the Credit Agreement dated as of December 17, 2010
(together with all amendments, restatements, supplements or other modifications
thereto, the “Credit Agreement”) among the Borrower, Wells Fargo Bank, National
Association, as Administrative Agent and the other agents and lenders (the
“Lenders”) which are or become parties thereto (unless otherwise defined herein,
each capitalized term used herein is defined in the Credit Agreement), hereby
requests a Borrowing as follows:
     (i) Aggregate amount of the requested Borrowing is $[                     
];
     (ii) Date of such Borrowing is [                      ], 20[  ];
     (iii) Requested Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing];
     (iv) In the case of a Eurodollar Borrowing, the initial Interest Period
applicable thereto is [                      ];
     (v) Amount of Borrowing Base in effect on the date hereof is $[
                     ];
     (vi) Total Revolving Credit Exposures on the date hereof (i.e., outstanding
principal amount of Loans and total LC Exposure) is $[                      ];
     (vii) Pro forma total Revolving Credit Exposures (giving effect to the
requested Borrowing) is $[  ]; and
     (viii) Location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.05(a) of the
Credit Agreement, is as follows:
     [                                          ]
Exhibit B-1

 



--------------------------------------------------------------------------------



 



     The undersigned certifies that she/he is the [                      ] of
the General Partner, and that as such she/he is authorized to execute this
certificate on behalf of the Borrower. The undersigned further certifies,
represents and warrants on behalf of the Borrower that the Borrower is entitled
to receive the requested Borrowing under the terms and conditions of the Credit
Agreement.

            QRE GP, LLC
      By:         Name:         Title:        

Exhibit B-2

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF INTEREST ELECTION REQUEST
[                      ], 201[  ]
     QRE OPERATING, LLC, a Delaware limited liability company (the “Borrower”),
pursuant to Section 2.04 of the Credit Agreement dated as of December 17, 2010
(together with all amendments, restatements, supplements or other modifications
thereto, the “Credit Agreement”) among the Borrower, Wells Fargo Bank, National
Assocation, as Administrative Agent and the other agents and lenders (the
“Lenders”) which are or become parties thereto (unless otherwise defined herein,
each capitalized term used herein is defined in the Credit Agreement), hereby
makes an Interest Election Request as follows:
     (i) The Borrowing to which this Interest Election Request applies, and if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information specified pursuant to (iii) and (iv) below shall be specified
for each resulting Borrowing) is [                      ];
     (ii) The effective date of the election made pursuant to this Interest
Election Request is [                      ], 20[ ];[and]
     (iii) The resulting Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing][; and]
     [(iv) [If the resulting Borrowing is a Eurodollar Borrowing] The Interest
Period applicable to the resulting Borrowing after giving effect to such
election is [                      ]].
     The undersigned certifies that she/he is the [                      ] of
the General Partner, and that as such she/he is authorized to execute this
certificate on behalf of the Borrower. The undersigned further certifies,
represents and warrants on behalf of the Borrower that the Borrower is entitled
to receive the requested continuation or conversion under the terms and
conditions of the Credit Agreement.

            QRE GP, LLC
      By:         Name:         Title:        

Exhibit C-1

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF
COMPLIANCE CERTIFICATE
     With reference to the Credit Agreement dated as of December 17, 2010
(together with all amendments, restatements, supplements or other modifications
thereto being the “Agreement”) among QRE Operating, LLC, as borrower (the
“Borrower”), Wells Fargo Bank, National Association, as Administrative Agent,
and the other agents and lenders (the “Lenders”) which are or become a party
thereto(each capitalized term used herein having the same meaning given to it in
the Agreement unless otherwise specified). The undersigned hereby certifies that
she/he is the [                      ] of the General Partner and that as such
she/he is authorized to execute this certificate on behalf of the Borrower and
the undersigned represents and warrants as follows:
     (a) The representations and warranties of QRE MLP and the Borrower
contained in Article VII of the Agreement and in the Loan Documents and
otherwise made in writing by or on behalf of the Borrower, any other Obligor or
any Subsidiary pursuant to the Agreement and the Loan Documents were true and
correct when made, and are repeated at and as of the time of delivery hereof and
are true and correct in all material respects at and as of the time of delivery
hereof, except to the extent such representations and warranties are expressly
limited to an earlier date or the Majority Lenders have expressly consented in
writing to the contrary.
     (b) The Borrower and each other Obligor has performed and complied with all
agreements and conditions contained in the Agreement and in the Loan Documents
required to be performed or complied with by it prior to or at the time of
delivery hereof [or specify default and describe].
     (c) Since [same date as the financial statements in Section 7.04(a)], no
change has occurred, either in any case or in the aggregate, in the condition,
financial or otherwise, of the Borrower or any other Obligor which could
reasonably be expected to have a Material Adverse Effect [or specify event].
     (d) There exists no Default or Event of Default [or specify Default and
describe].
     (e) Attached hereto are the detailed computations necessary to determine
whether QRE MLP is in compliance with Section 9.01 and Section 8.15 as of the
end of the [fiscal quarter][fiscal year] ending [            ].
     EXECUTED AND DELIVERED this [            ] day of [            ].
[Signature Page Follows]
Exhibit D-1

 



--------------------------------------------------------------------------------



 



            QRE GP, LLC
      By:         Name:         Title:        

Exhibit D-2

 



--------------------------------------------------------------------------------



 



EXHIBIT E-1
FORM OF LEGAL OPINION OF VINSON AND ELKINS, L.L.P.

Exhibit E-1-1



--------------------------------------------------------------------------------



 



EXHIBIT E-2
FORM OF LEGAL OPINION OF LOCAL COUNSEL

Exhibit E-2-1



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF GUARANTY AND PLEDGE AGREEMENT

Exhibit F-1



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex I attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any guarantees included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

         
1.
  Assignor:   ____________________
 
       
2.
  Assignee:   ____________________
 
      [and is an Affiliate/Approved Fund of [identify Lender]2]
 
       
3.
  Borrower:   QRE Operating, LLC
 
        4.   Administrative Agent: Wells Fargo Bank, National Association, as
the administrative agent under the Credit Agreement
 
        5.   Credit Agreement: The Credit Agreement dated as of December 17,
2010 among QRE Operating, LLC the Lenders parties thereto, and Wells Fargo Bank,
National Association, as Administrative Agent

 

2   Select as applicable

Exhibit G-1



--------------------------------------------------------------------------------



 



6. Assigned Interest:

                              Aggregate Amount of     Amount of     Percentage
Assigned   Commitment   Commitment/Loans     Commitment/Loans     of   Assigned
  for all Lenders     Assigned     Commitment/Loans3  
 
                 
 
  $       $         %  
 
                 
 
  $       $         %  
 
                 
 
  $       $         %  
 
                 

     Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
     The terms set forth in this Assignment and Assumption are hereby agreed to:

                  ASSIGNOR:    
 
                [NAME OF ASSIGNOR]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   
 
                ASSIGNEE:    
 
                [NAME OF ASSIGNEE]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

 

3   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

Exhibit G-2



--------------------------------------------------------------------------------



 



[Consented to and]4 Accepted:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   
 
        [Consented to:]5    
 
        QRE OPERATING, LLC    
 
       
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

 

4   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   5   To be added only if the consent of the
Borrower and/or other parties is required by the terms of the Credit Agreement.

Exhibit G-3



--------------------------------------------------------------------------------



 



ANNEX I
DECEMBER 17, 2010 CREDIT AGREEMENT
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
          1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
QRE MLP, the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by QRE MLP, the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
          1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 8.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

Exhibit G-4



--------------------------------------------------------------------------------



 



     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

Exhibit G-5